Exhibit 10.1

 

EXECUTION COPY

 

TWELFTH AMENDMENT AND WAIVER

TO SECOND AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENTS

 

TWELFTH AMENDMENT AND WAIVER TO SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENTS dated as of December 9, 2005 (this “Amendment”) among G-P
Receivables, Inc., as the seller (the “Seller”), Georgia-Pacific Corporation, as
the Collection Agent (the “Collection Agent”), Variable Funding Capital Company
LLC (“VFCC”), as assignee of Blue Ridge Asset Funding Corporation (“Blue
Ridge”), CRC Funding, LLC (“CRC”), Starbird Funding Corporation (“Starbird”),
Three Pillars Funding LLC (“Three Pillars”) and Gotham Funding Corporation
(“Gotham” and, together with VFCC, CRC, Starbird and Three Pillars, the
“Purchasers”), Citibank, N.A. (“Citibank”), The Bank of Tokyo-Mitsubishi, Ltd.,
New York Branch (“BTM”), BNP Paribas, acting through its New York Branch (“BNP
Paribas”), SunTrust Bank (“SunTrust”) and Wachovia Bank, National Association
(“Wachovia” and, together with Citibank, BTM, BNP Paribas and SunTrust, the
“Secondary Purchasers”) and Citicorp North America, Inc. as administrative agent
(the “Administrative Agent”).

 

WHEREAS, the Seller, the Collection Agent, the Purchasers and the Administrative
Agent entered into that certain Second Amended and Restated Receivables Purchase
Agreement dated as of December 19, 2001, as amended (the “Primary Purchase
Agreement”);

 

WHEREAS, the Seller, the Collection Agent, the Secondary Purchasers and the
Administrative Agent entered into that certain Second Amended and Restated
Receivables Purchase Agreement dated as of December 19, 2001, as amended (the
“Secondary Purchase Agreement” and together with the Primary Purchase Agreement,
the “Agreements”);

 

WHEREAS, an Event of Termination has occurred under each Agreement as a result
of the failure to establish the Agent’s Account and to deliver a lockbox
agreement with respect thereto in accordance with Section 9 of the Tenth
Amendment to Second Amended and Restated Receivables Purchase Agreements dated
as of December 10, 2004 among the Seller, the Collection Agent, Blue Ridge, CRC,
CAFCO, LLC, Gotham, Starbird, Three Pillars, the Secondary Purchasers and the
Administrative Agent (the “Existing Event of Termination”);

 

WHEREAS, the Seller wishes to waive and the Seller and the Collection Agent have
requested that the Administrative Agent, the Purchasers and the Secondary
Purchasers waive the Existing Event of Termination;

 

WHEREAS, the Seller, the Collection Agent, the Purchasers, the Secondary
Purchaser and the Administrative Agent have agreed to amend the Agreements
subject to the terms and conditions described herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
herein contained, the parties hereto agree as follows:

 

SECTION 1. Defined Terms. Unless otherwise defined herein, the capitalized terms
used herein shall have the meanings assigned to such terms in the Primary
Purchase Agreement.

 

SECTION 2. Amendments to the Primary Purchase Agreement. Effective as of the
date on which all of the conditions precedent set forth in Section 6 shall be
satisfied (such date, the “Effective Date”):

 

2.1 The Primary Purchase Agreement is amended to incorporate the changes shown
on the marked pages attached hereto as Annex A.

 

2.2 Each of Exhibits A, C, D, E, F and G to the Primary Purchase Agreement is
amended and restated to read in its entirety as set forth in Exhibits A, C, D,
E, F and G, respectively, to this Amendment.

 

2.3 The Primary Purchase Agreement is amended to delete Exhibit H in its
entirety.

 

2.4 Each of Schedules I through V and Schedule VII to the Primary Purchase
Agreement is amended and restated to read in its entirety as set forth in
Schedules I through V and Schedule VII, respectively, to this Amendment.

 

2.5 The Primary Purchase Agreement is amended to add Schedules VIII and IX as
set forth in Schedules VIII and IX, respectively, to this Amendment.

 

SECTION 3. Amendments to the Secondary Purchase Agreement. Effective as of the
Effective Date:

 

3.1 The Secondary Purchase Agreement is amended to incorporate the changes shown
on the marked pages attached hereto as Annex B.

 

3.2 Each of Exhibits A and B to the Secondary Purchase Agreement is amended and
restated to read in its entirety as set forth in Exhibits A-l and B-l,
respectively, to this Amendment.

 

SECTION 4. Waiver. As of the Effective Date, the Administrative Agent, the
Purchasers and the Secondary Purchasers hereby waive the Existing Event of
Termination.

 

SECTION 5. No Other Waivers. Nothing contained herein shall be deemed to
constitute a waiver of any other Event of Termination or Potential Termination
Event which may now or hereafter exist under the Agreements other than the
waiver set forth in Section 4 above.

 

SECTION 6. Effectiveness. This Amendment shall become effective as of the date
hereof at such time as (i) executed counterparts of this Amendment have been
delivered by each

 

2



--------------------------------------------------------------------------------

party hereto to the other parties hereto and (ii) the Administrative Agent shall
have received each of the following, each in form and substance satisfactory to
the Administrative Agent:

 

6.1 Favorable opinions of counsel for the Seller and the Collection Agent, in
each case in form and substance satisfactory to the Administrative Agent as to
such matters as the Administrative Agent or the Purchasers or Secondary
Purchasers may reasonably request.

 

6.2 An executed copy of the Third Omnibus Amendment to the Transfer Agreements
and executed copies, in form and substance satisfactory to the Administrative
Agent, of all documents listed therein as conditions precedent to the
effectiveness of the Third Omnibus Amendment to the Transfer Agreements.

 

6.3 A certificate as to the good standing of each of the Seller and the
Collection Agent from the Secretary of State or other appropriate official of
the state of its organization, in each case, dated as of a recent date.

 

6.4 Certificates of the Secretary or Assistant Secretary of the Seller and the
Collection Agent certifying the names and true signatures of their respective
officers authorized to sign this Amendment and the other documents to be
delivered by them hereunder, evidence of authorization of the transactions
contemplated hereby and certifying that such entity’s certificate or articles of
incorporation or constitutive documents have not been amended since the date of
the last amendment thereto shown on the certificate of good standing furnished
pursuant to Section 6.3 above.

 

6.5 An executed amendment to the Fee Letter.

 

6.6 Evidence that the Seller has paid all fees, costs, expenses and other
amounts due and owing by the Seller to the Administrative Agent, the Purchasers
and the Secondary Purchasers.

 

SECTION 7. Representation and Warranties.

 

7.1 Each of the Seller and the Collection Agent makes each of the
representations and warranties contained in Section 4.01 of the Agreements
(after giving effect to this Amendment). This Amendment shall constitute a Sale
Document for the purpose of making such representations and warranties.

 

7.2 The Seller and the Collection Agent each further represents and warrants
that no Event of Termination or Potential Event of Termination exists under the
Agreements (after giving effect to this Amendment).

 

SECTION 8. Expenses. The Seller and the Collection Agent jointly and severally
agree to pay on demand all reasonable costs and expenses actually incurred in
connection with the preparation, execution, delivery and administration of this
Amendment and the other documents to be delivered pursuant hereto, including,
without limitation, rating agency costs incurred by the

 

3



--------------------------------------------------------------------------------

Purchasers in connection herewith and the reasonable fees and disbursements of
one firm of outside counsel to represent the Purchasers, the Secondary
Purchasers and the Administrative Agent.

 

SECTION 9. Understanding of the Parties. Reference is made to that certain
Amended and Restated Commitment Letter dated November 13, 2005 from Citigroup
Global Markets Inc. in favor of Koch Forest Products Holdings LLC and Koch
Forest Products Inc. pursuant to which it is anticipated that a group of lenders
will provide a senior secured credit facility to Koch Forest Products Inc,
Georgia-Pacific Corporation and certain other borrowers (such senior secured
credit facility, the “New Credit Agreement”). The parties hereto acknowledge
that it is their intention that (a) certain provisions of the Primary Purchase
Agreement and the Secondary Purchase Agreement (including, without limitation,
the definition of Pricing Leverage Ratio and related definitions and the dollar
amount set forth in Section 7.01(f) and (k) of the Primary Purchase Agreement)
be conformed to the parallel provisions of the New Credit Agreement and, to the
extent necessary to avoid a conflict with the terms of such New Credit Agreement
or any intercreditor agreement referred to in clause (b) below, amended
accordingly (including, without limitation, certain representations and
warranties and covenants), if and when the New Credit Agreement (and/or
intercreditor agreement) becomes effective, pursuant to an amendment agreement
in form and substance satisfactory to the Seller, the Administrative Agent and
the Secondary Purchasers and (b) the Receivables, Related Security, Collections,
Lock-Box Accounts and Depositary Accounts will either be carved out from all
liens securing the New Credit Agreement pursuant to the documentation for the
New Credit Agreement or will be the subject of an intercreditor agreement
confirming that the lenders under the New Credit Agreement have no liens or
other rights with respect to Receivables transferred to the Seller, the Related
Security and Collections with respect thereto or any Lock-Box Accounts or
Depositary Accounts (any such intercreditor agreement to be in form and
substance satisfactory to the Administrative Agent and the Secondary
Purchasers). Accordingly, in order to effectuate such intentions, the parties
hereto agree to use commercially reasonable efforts to enter into, concurrently
with the effectiveness of the New Credit Agreement, an appropriate further
amendment to the Primary Purchase Agreement and the other Sale Documents and/or
an intercreditor agreement. In addition, the Seller and the Collection Agent may
propose other changes to be included in such amendment which they believe are
appropriate to avoid an inconsistency between the Agreements and the New Credit
Agreement (giving due consideration to the differing nature of the facilities),
and the Administrative Agent and the Secondary Purchasers, while retaining the
right to decline to accept any such proposed changes which they deem not to be
appropriate in their sole discretion, agree to consider and negotiate such
proposed changes in good faith. The Administrative Agent, the Purchasers and the
Secondary Purchasers acknowledge and agree that no additional fees will be
payable by the Seller to the Administrative Agent, the Purchasers or the
Secondary Purchasers in connection with any amendment and/or intercreditor
agreement that reflects the terms referred to in this Section 9.

 

SECTION 10. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

4



--------------------------------------------------------------------------------

SECTION 11. Captions. The captions in this Amendment are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

 

SECTION 12. Confirmation of the Agreements. All references to either of the
Agreements in the Agreements and the other documents and instruments delivered
pursuant to or in connection with the Agreements shall mean such Agreement as
amended by this Amendment, and as hereafter amended, restated or otherwise
modified. Except as herein expressly amended, each Agreement is ratified and
confirmed in all respects and shall remain in full force and effect in
accordance with its respective terms.

 

SECTION 13. GOVERNING LAW. THIS AMENDMENT SHALL, IN ACCORDANCE WITH SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 14. Severability of Provisions. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Remainder of Page Intentionally Left Blank

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

G-P RECEIVABLES, INC. By:  

/s/ Tyler L. Woolson

--------------------------------------------------------------------------------

Name:   Tyler L. Woolson Title:   Senior Vice President-Finance and Strategy and
Treasurer GEORGIA-PACIFIC CORPORATION By:  

/s/ Tyler L. Woolson

--------------------------------------------------------------------------------

Name:   Tyler L. Woolson Title:   Senior Vice President-Finance and Strategy and
Treasurer

 

SIGNATURE PAGE TO TWELFTH AMENDMENT AND WAIVER TO SECOND

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENTS



--------------------------------------------------------------------------------

VARIABLE FUNDING CAPITAL COMPANY LLC By:  

WACHOVIA CAPITAL MARKETS, LLC, as

Attorney-In-Fact

By:  

/s/ Douglas R. Wilson

--------------------------------------------------------------------------------

Name:   DOUGLAS R. WILSON, Title:   SR. VICE PRESIDENT WACHOVIA BANK, NATIONAL
ASSOCIATION By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

SIGNATURE PAGE TO TWELFTH AMENDMENT AND WAIVER TO SECOND

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENTS



--------------------------------------------------------------------------------

VARIABLE FUNDING CAPITAL COMPANY LLC By:  

WACHOVIA CAPITAL MARKETS, LLC, as

Attorney-In-Fact

By:  

 

--------------------------------------------------------------------------------

Name:     Title:     WACHOVIA BANK, NATIONAL ASSOCIATION By:  

/s/ Eero H. Maki

--------------------------------------------------------------------------------

Name:   Eero H. Maki Title:   Director

 

SIGNATURE PAGE TO TWELFTH AMENDMENT AND WAIVER TO SECOND

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENTS



--------------------------------------------------------------------------------

CRC FUNDING, LLC By:   CITICORP NORTH AMERICA, INC., as Attorney-In-Fact By:  

/s/ Michael Storm

--------------------------------------------------------------------------------

Name:   Michael Storm Title:   Vice President & Managing Director CITIBANK, N.A.
By:  

/s/ Michael Storm

--------------------------------------------------------------------------------

Name:   Michael Storm Title:   Vice President & Managing Director CITICORP NORTH
AMERICA, INC., as By:  

/s/ Michael Storm

--------------------------------------------------------------------------------

Name:   Michael Storm Title:   Vice President & Managing Director

 

SIGNATURE PAGE TO TWELFTH AMENDMENT AND WAIVER TO SECOND

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENTS



--------------------------------------------------------------------------------

GOTHAM FUNDING CORPORATION By:  

/s/ R. Douglas Donaldson

--------------------------------------------------------------------------------

Name:   R. Douglas Donaldson Title:   Treasurer THE BANK OF TOKYO-MITSUBISHI,
LTD., NEW YORK BRANCH By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

SIGNATURE PAGE TO TWELFTH AMENDMENT AND WAIVER TO SECOND

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENTS



--------------------------------------------------------------------------------

GOTHAM FUNDING CORPORATION By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

THE BANK OF TOKYO-MITSUBISHI, LTD., NEW YORK BRANCH

By:  

/s/ Karen Ossolinski

--------------------------------------------------------------------------------

Name:   KAREN OSSOLINSKI Title:   AUTHORIZED SIGNATORY

 

SIGNATURE PAGE TO TWELFTH AMENDMENT AND WAIVER TO SECOND

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENTS



--------------------------------------------------------------------------------

STARBIRD FUNDING CORPORATION By:  

/s/ R. Douglas Donaldson

--------------------------------------------------------------------------------

Name:   R. Douglas Donaldson Title:   Treasurer BNP PARIBAS, NEW YORK BRANCH By:
 

 

--------------------------------------------------------------------------------

Name:     Title:     By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

SIGNATURE PAGE TO TWELFTH AMENDMENT AND WAIVER TO SECOND

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENTS



--------------------------------------------------------------------------------

STARBIRD FUNDING CORPORATION By:  

 

--------------------------------------------------------------------------------

Name:     Title:     BNP PARIBAS, NEW YORK BRANCH By:  

/s/ Sean Reddington

--------------------------------------------------------------------------------

Name:   Sean Reddington Title:   Managing Director By:  

/s/ Michael Gony

--------------------------------------------------------------------------------

Name:   MICHAEL GONY Title:   Director

 

SIGNATURE PAGE TO TWELFTH AMENDMENT AND WAIVER TO SECOND

AMENDED AMD RESTATED RECEIVABLES PURCHASE AGREEMENTS



--------------------------------------------------------------------------------

THREE PILLARS FUNDING, LLC By:  

/s/ Doris J. Hearn

--------------------------------------------------------------------------------

Name:   Doris J. Hearn Title:   Vice President SUNTRUST BANK By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

SIGNATURE PAGE TO TWELFTH AMENDMENT AND WAIVER TO SECOND

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENTS



--------------------------------------------------------------------------------

THREE PILLARS FUNDING, LLC By:  

 

--------------------------------------------------------------------------------

Name:     Title:     SUNTRUST BANK By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

SIGNATURE PAGE TO TWELFTH AMENDMENT AND WAIVER TO SECOND

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENTS



--------------------------------------------------------------------------------

Annex A to Twelfth

Amendment and Waiver to Second Amended and Restated

Receivables Purchase Agreements

 

[See attached]



--------------------------------------------------------------------------------

CONFORMED COPY INCORPORATING AMENDMENTS NO. 1-11,12,

TO THE EXTENT EFFECTIVE AS OF JULYDECEMBER 1,9, 2005

 

$800,000,000

 

SECOND AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Dated as of December 19, 2001

 

Among

 

G-P RECEIVABLES, INC.

 

as the Seller

 

GEORGIA-PACIFIC CORPORATION

 

as the Collection Agent

 

BLUE RIDGE ASSET

VARIABLE FUNDING CORPORATIONCAPITAL COMPANY LLC,

CRC FUNDING, LLC,

GOTHAM FUNDING CORPORATION,

STARBIRD FUNDING CORPORATION

 

and

THREE PILLARS FUNDING LLC

 

as the Purchasers

 

and

 

CITICORP NORTH AMERICA, INC.

 

as the Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

Section

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS    1

SECTION 1.01

  Certain Defined Terms    1

SECTION 1.02

  Other Terms    2429 ARTICLE II. AMOUNTS AND TERMS OF THE PURCHASES    2429

SECTION 2.01

  Purchase Facility    2429

SECTION 2.02

  Making Purchases    2632

SECTION 2.03

  Receivable Interest Percentage    2732

SECTION 2.04

  Settlement Procedures    2833

SECTION 2.05

  Fees    3136

SECTION 2.06

  Payments and Computations, Etc.    3137

SECTION 2.07

  Dividing or Combining Receivable Interests    3237

SECTION 2.08

  Yield Protection.    3237

SECTION 2.09

  Sharing of Payments, Etc.    3339

SECTION 2.10

  Effect of Early Payments    3439 ARTICLE III. CONDITIONS OF PURCHASES    3440

SECTION 3.01

  Conditions Precedent to Initial Purchase    3440

SECTION 3.02

  Conditions Precedent to All Purchases and Reinvestments    3541 ARTICLE IV.
REPRESENTATIONS AND WARRANTIES    3642

SECTION 4.01

  Representations and Warranties of the Seller and the Collection Agent    3642
ARTICLE V. COVENANTS    4046

SECTION 5.01

  Covenants of the Seller and the Collection Agent    4046 ARTICLE VI.
ADMINISTRATION AND COLLECTION    4854

SECTION 6.01

  Designation of Collection Agent    4854

SECTION 6.02

  Duties of Collection Agent    4955

SECTION 6.03

  Rights of the Administrative Agent    5057

SECTION 6.04

  Responsibilities of the Seller    5258

SECTION 6.05

  Further Actions Evidencing Purchases    5258

SECTION 6.06

  Collection Agent Fee    5359 ARTICLE VII. EVENTS OF TERMINATION    5359

SECTION 7.01

  Events of Termination    5359 ARTICLE VIII. INDEMNIFICATION    5663

SECTION 8.01

  Indemnities by the Seller    5663

SECTION 8.02

  Contribution    5966

 

i



--------------------------------------------------------------------------------

ARTICLE IX. THE ADMINISTRATIVE AGENT    6066

SECTION 9.01

   Authorization and Action    6066

SECTION 9.02

   UCC Filings    6066

SECTION 9.03

   Administrative Agent’s Reliance, Etc.    6067

SECTION 9.04

   Citicorp and Affiliates    6167

SECTION 9.05

   Purchasers’ Purchase Decisions    6167

SECTION 9.06

   Successor Administrative Agent    6167 ARTICLE X. ASSIGNMENT OF RECEIVABLE
INTERESTS    6268

SECTION 10.01

   Assignment    6268

SECTION 10.02

   Effects of Assignment    6269

SECTION 10.03

   Additional Purchasers    6369 ARTICLE XI. MISCELLANEOUS    6370

SECTION 11.01

   Amendments, Etc.    6370

SECTION 11.02

   Notices, Etc.    6470

SECTION 11.03

   Assignability; Termination    6470

SECTION 11.04

   Costs, Expenses and Taxes    6471

SECTION 11.05

   No Proceedings    6572

SECTION 11.06

   Confidentiality    6572

SECTION 11.07

   No Recourse    6672

SECTION 11.08

   Governing Law; Execution in Counterparts    6673

SECTION 11.09

   Construction of Agreement    6673

 

ii



--------------------------------------------------------------------------------

SCHEDULES

 

SCHEDULE I    -      Lock-Box Banks SCHEDULE II    -      Depositary Banks
SCHEDULE III    -      Credit and Collection Policy SCHEDULE IV    -     
Originators SCHEDULE V    -      Georgia-Pacific’s Interests in
OriginatorsIntentionally Omitted SCHEDULE VI    -      Defaulted Receivables
SCHEDULE VII    -      Special Concentration Limits SCHEDULE VIII    -     
Approved OECD Countries SCHEDULE IX    -      Fiscal Months EXHIBITS EXHIBIT A
   -      Form of Investor Report EXHIBIT B    -      Form of Lock-Box Agreement
EXHIBIT C    -      Form of Transfer Agreement EXHIBIT D    -      Form of
Assignment Agreement EXHIBIT E    -      Form of Consent and Acknowledgment
EXHIBIT F    -      Addendum to Agreement EXHIBIT G    -      Daily Activity
ReportEXHIBIT H - Interim Activity Report

 

iii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT dated as of
December 19, 2001 among G-P RECEIVABLES, INC., a Delaware corporation (the
“Seller”), GEORGIA-PACIFIC CORPORATION, a Georgia corporation
(“Georgia-Pacific”), BLUE RIDGE ASSETVARIABLE FUNDING CORPORATIONCAPITAL COMPANY
LLC (“Blue RidgeVFCC”), CRC FUNDING, LLC (“CRC”), GOTHAM FUNDING CORPORATION
(“Gotham”), STARBIRD FUNDING CORPORATION (“Starbird”), THREE PILLARS FUNDING LLC
(“Three Pillars”) (each of Blue RidgeVFCC, CRC, Gotham, Starbird and Three
Pillars and their respective successors and permitted assigns, individually, a
“Purchaser” and, collectively, the “Purchasers”), and CITICORP NORTH AMERICA,
INC. (“Citicorp”), as agent (the “Administrative Agent”) for the Purchasers.
Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Article I hereof.

 

ARTICLE I.

DEFINITIONS

 

SECTION 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Addendum” means an addendum to this Agreement, in substantially the form of
Exhibit F hereto, pursuant to which an Additional Purchaser becomes a party to
this Agreement.

 

“Additional Purchaser” means each Purchaser as shall become a party to this
Agreement by execution of an Addendum pursuant to Section 10.03 hereof.

 

“Adjusted LIBOR Rate” means, with respect to a Purchaser for any Fixed Period,
the rate per annum obtained by dividing (a) the arithmetic average (rounded
upwards, if necessary, to the nearest multiple of one-sixteenth of one percent
per annum) of (i) the offered rates for deposits in United States dollars which
appear on the display designated as page “LIBO” (or any successor page quoting
the offered rates for United States dollars in the London interbank market) on
the Reuter Monitor Money Rates Service, or (ii) if such rates are not obtainable
from the Reuter Monitor Money Rates Service, the respective rates notified to
the Purchaser by each of the Reference Banks as the rate at which it would offer
deposits in United States dollars to prime banks in the London interbank market,
in either case for a period equal to such Fixed Period as such Purchaser shall
select and in an amount comparable to the aggregate amount of Capital of the
Receivable Interest to be funded or maintained at or about 11:00 a.m. (London
time) on the second Business Day before (and for value on) the first day of such
period by (b) a percentage equal to (i) 100% minus (ii) the Eurodollar Reserve
Percentage for such Fixed Period.

 

“Administrative Priority” means an administrative priority granted under
Section 364(a) of the Bankruptcy Code.

 

“Adverse Claim” means a lien, security interest, claim or other charge or
encumbrance, or any other type of preferential arrangement.

 

“Affected Party” has the meaning specified in Section 2.08(a) hereof.



--------------------------------------------------------------------------------

“Affiliate” means, as to any Person, any Subsidiary of such Person and any other
Person which, directly or indirectly, controls, is controlled by or is under
common control with such Person. For purposes of this definition, a Person shall
be deemed to control another Person if such Person possesses, directly ofor
indirectly, the power to (i) vote 10% or more of the securities or other equity
interests having ordinary voting power for the election of directors (or similar
governing body) of such other Person or (ii) direct or cause the direction of
the management and policies of such other Person, whether through the ownership
of voting securities, by contract or otherwise.

 

“Affiliated Obligor” means any Obligor that is an Affiliate of another Obligor.

 

“Agent’s Account” means the special account of the Administrative Agent
maintained at the office of Citibank, N.A. at 399 Park Avenue, New York, New
York, or such other account as the Administrative Agent shall designate in
writing to the Seller and the Collection Agent from time to time.

 

“Aggregate Capital” means, at the time of any determination thereof with respect
to a Purchaser, the sum of the Capital for all Receivable Interests of such
Purchaser.

 

“Aggregate Loss and Dilution Reserve” means, as of any date, the product of
(i) the Aggregate Loss and Dilution Reserve Percentage on such date and (ii) the
Net Receivables Pool Balance on such date.

 

“Aggregate Loss and Dilution Reserve Percentage” means, as of any date of
determination, the greater of (i) the sum of the Dynamic Loss Reserve Percentage
on such date plus the Dynamic Dilution Reserve Percentage on such date and
(ii) the sum of the Loss Reserve Floor Percentage on such date and the Dilution
Reserve Floor Percentage on such date.

 

“Approved OECD Country” means each of the countries listed on Schedule VIII
hereto, as such Schedule may be amended from time to time upon request of the
Seller or the Collection Agent, with the prior written approval of the
Administrative Agent. Additionally, the Administrative Agent (acting upon the
instructions of any Purchaser) may remove countries from such Schedule at any
time upon not less than three Business Days’ notice to the Seller and the
Collection Agent.

 

“Asbestos Amounts” means, for any period, with respect to all asbestos-related
liabilities and/or related defense costs of Georgia-Pacific and/or any of its
Subsidiaries, an amount equal to the aggregate cash payments made by
Georgia-Pacific or any of its Subsidiaries for such period relating to or to
satisfy such liabilities and/or related defense costs, less any insurance or
other proceeds received in cash by Georgia-Pacific or any of its Subsidiaries
from any persons or entity other than Georgia-Pacific or any of its Affiliates
for such period as reimbursement or indemnification with respect to such
liabilities and/or costs.

 

“AssignmentAssignee” has the meaning specified in Section 10.01(a). 10.01.

 

“Assignment” has the meaning specified in Section 10.01.

 

2



--------------------------------------------------------------------------------

“Assignment of Claims Act” means (a) in the case of a Government Obligor that is
the United States of America, any federal political subdivision thereof, any
federal agency or instrumentality of the United States of America or federal
political subdivision thereof and any federal entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to the federal government of the United States of America, the Federal
Assignment of Claims Act and (b) in the case of a Government Obligor that is a
state, county, city or other locality located in the United States of America,
any political subdivision thereof, any agency or instrumentality of such state,
county, city or other locality located in the United States of America or
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to the state,
county, city or other locality located in the United States of America, the
state or local counterparts to the Federal Assignment of Claims Act.

 

“Assignment of Claims Documents” means (i) a duly completed, fully executed,
witnessed and notarized “Instrument of Assignment of Claims” or other similar
document in the form prescribed by the applicable Assignment of Claims Act and
(ii) a duly completed and fully executed (including the acknowledgment of the
governmental contracting officer) “Notice of Assignment of Claims” or other
similar document in the form prescribed by the applicable Assignment of Claims
Act, in each case with such modifications as may be necessary or advisable to
obtain approval of the relevant government agency.

 

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. §101 et
seq.), as amended from time to time, or any successor statute.

 

“Bankrupt Receivable” means a Receivable the Obligor of which has taken any
action, or suffered to occur any event, of the type described in
Section 7.01(i).

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the rate
of interest in effect for such day as publicly announced from time to time by
the Administrative Agent as its “prime rate.” Such rate is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

 

“Business Day” means any day on which banks are not authorized or required to
close in Chicago, Illinois or New York, New York and, if the applicable Business
Day relates to any computation or payment to be made with respect to the
Adjusted LIBOR Rate, any day on which dealings in dollar deposits are carried on
in the London interbank market.

 

“Capital” of any Receivable Interest owned by a Purchaser means the original
amount paid by such Purchaser to the Seller for such Receivable Interest at the
time of its purchase by such Purchaser pursuant to this Agreement, or such
amount divided or combined in accordance with Section 2.07, in each case reduced
from time to time by Collections distributed on account of such Capital pursuant
to Section 2.04; provided, that if such Capital shall have

 

3



--------------------------------------------------------------------------------

been reduced by any distribution and thereafter all or a portion of such
distribution is rescinded or must otherwise be returned for any reason, such
Capital shall be increased by the amount of such rescinded or returned
distribution, as though it had not been made; provided, further, that such
Capital shall not be reduced for the purposes of this Agreement to the extent
and so long as Collections to be used to effect an Optional Reduction or a
Mandatory Reduction are retained by the Collection Agent (if the Seller or an
Affiliate thereof).

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Discounts” means, with respect to any Receivable, the aggregate amount of
Dilutions which have occurred as a result of the application of credits issued
to the related Obligor as cash discounts.

 

“Cash Discount Ratio” means, as of any date of determination, a fraction,
expressed as a percentage, the numerator of which is the aggregate amount of
Cash Discounts for the most recently completed calendar monthFiscal Month and
the denominator of which is the aggregate sales of the Originators for the prior
calendarFiscal monthMonth.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collection Agent” means at any time the Person (which may include the
Administrative Agent) then authorized pursuant to Article VI to service,
administer and collect Pool Receivables.

 

“Collection Agent Default” means the occurrence of any of the following:

 

(a) The Collection Agent shall fail (i) to perform or observe any term, covenant
or agreement hereunder (other than as referred to in clause (ii) and (iii) of
this subsection (a)) and such failure shall remain unremedied for three Business
Days or (ii) to make any payment or deposit required hereunder on the first
Business Day after the due date thereof or (iii) to perform or observe any term,
covenant or agreement contained in Section 5.01(c) hereof; or

 

(b) Any representation or warranty made or deemed made by the Collection Agent
(or any of its Responsible Officers) in this Agreement or in any information or
report delivered by a Responsible Officer of the Collection Agent pursuant
hereto shall prove to have been incorrect or untrue when made or deemed made or
delivered; or

 

(c) The Collection Agent shall generally not pay its debts as such debts become
due, or shall admit in writing its inability to pay its debts generally, or
shall make a general assignment for the benefit of creditors; or

 

4



--------------------------------------------------------------------------------

any proceeding shall be instituted by or against the Collection Agent seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including an order for relief against,
or the appointment of a receiver, trustee, custodian or other similar official
for, it or for any substantial part of its property) shall occur; or the
Collection Agent shall take any corporate action to authorize any of the actions
set forth above in this subsection (c); or

 

(d) The Collection Agent shall fail to pay when due any amount in respect of any
Debt which is outstanding in a principal amount of at least $100,000,000 in the
aggregate and such failure shall continue after any applicable grace period, or
any other event shall occur or condition shall exist in respect of such Debt and
shall continue after any applicable grace period, the effect of which is to
cause (or permit any holder thereof to cause) such Debt to become due and
payable prior to the stated maturity thereof; or

 

(e) There is entered against the Collection Agent (A) a final judgment or order
for the payment of money in an aggregate amount exceeding $100,000,000 (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage), or (B) any one or more non monetary final judgments
that have, or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or a material adverse effect upon any
Purchaser’s interest in the Pool Receivables generally or in any significant
portion of the Pool Receivables, the Related Security or the Collections with
respect thereto, the collectibility of the Pool Receivables generally or of any
significant portion of the Pool Receivables, the ability of the Collection Agent
to perform its duty to collect Pool Receivables generally or otherwise perform
its respective obligations hereunder or under any Transfer Agreements or the
perfection of or exercise by the Administrative Agent or any Purchaser of its
rights and remedies under this Agreement or any other Sale Document, and, in
either case, (I) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (II) there is a period of 30 consecutive days during which
such judgment or order remains unsatisfied or during which a stay of enforcement
of such judgment or order, by reason of a pending appeal or otherwise, is not in
effect; or

 

(f) There shall have occurred a change of control of the Collection Agent (if
the Collection Agent is Georgia-Pacific). A “change of control” shall mean the
acquisition by any Person (other than Koch and its

 

5



--------------------------------------------------------------------------------

subsidiaries) of 33 1/3% of either (A) the then outstanding common shares of
Georgia-Pacific or (B) the combined voting rights of the then outstanding voting
securities of Georgia-Pacific.

 

“Collection Agent Fee” has the meaning specified in Section 6.06.

 

“Collection Agent Fee Reserve” means, on any date, the sum of (i) the product of
(a) 1% of the Total Aggregate Capitalaggregate Outstanding Balance of all Pool
Receivables on the last day of the Fiscal Month most recently ended and (b) a
fraction having the sum of the Portfolio Turnover Rate (Days) plus the
Collection Delay Period (each as in effect at such date) as its numerator and
360 as its denominator plus (ii) the accrued and unpaid Collection Agent Fee on
such date.

 

“Collection Delay Period” means 10 days or such other number of days as the
Administrative Agent may select (acting upon the direction of the Required
Purchasers) upon three Business Days’ notice to the Seller.

 

“Collections” means, with respect to any Pool Receivable, all cash collections
and other cash proceeds in respect of such Pool Receivable, including, without
limitation, all cash proceeds of Related Security with respect to such Pool
Receivable, and any Collection of such Pool Receivable deemed to have been
received pursuant to Section 2.04(d).

 

“Concentration Limit” means, at any time, for any Obligor, 3.33% of the Total
Aggregate Capital outstanding at such time, the product of (i) 4.0% (the “Normal
Concentration Limit”) or such other percentage (a “Special Concentration Limit”)
for any Obligor listed on Schedule VII or designatedas described below and
(ii) the Net Receivables Pool Balance at such time. The Special Concentration
Limit means, with respect to any Obligor: (i) at any time, and without
designation by the Administrative Agent, that such Obligor’s Obligor Debt Rating
is at least AA- by S&P and Aa3 by Moody’s, 100% of the Loss Reserve Floor
Percentage, (ii) at any time, and without designation by the Administrative
Agent, that such Obligor’s Obligor Debt Rating is at least BBB- by S&P and Baa3
by Moody’s, and clause (i) is not applicable, 50% of the Loss Reserve Floor
Percentage, or (iii) such other higher percentage or dollar amount for such
Obligor designated by the Administrative Agent in a writing delivered to the
Seller at the instruction of the Purchasers; provided, that in the case of an
Obligor with any Affiliated Obligor, the Concentration Limit shall be calculated
as if such Obligor and such Affiliated Obligor are one Obligor; ; provided,
further, that no Special Concentration Limit shall be designated with respect to
any Obligor which is not rated (i) P-1 by Moody’s or, in the case of Lowes
Companies, Inc., at least P-2 by Moody’s and (ii) at least A-1 by S&P, in each
case, at the time of such designation; provided, further, that any Special
Concentration Limit (i) may be cancelled by the Administrative Agent (acting
upon the instructions of any Purchaser), upon not less than three Business Days’
notice to the Seller and (ii) shall be cancelled, without any notice or other
action by the Administrative Agent or any Purchaser, with respect to (A) any
Obligor (other than Lowes Companies, Inc.) if such Obligor’s Obligor Debt Rating
is not rated (I) P-1 by Moody’s and (II) at least ABBB-1 by S&P and (B) Lowes
Companies, Inc.,Baa3 by Moody’s, such cancellation under this clause (ii) to be
automatically effective three Business Days after the applicable downgrade
occurs. Pursuant to clause (iii) of the foregoing sentence, the Special

 

6



--------------------------------------------------------------------------------

Concentration Limit for Wal-Mart and Home Depot shall be designated to be 125%
of the Loss Reserve Floor Percentage; provided, that if Lowes Companies, Inc.the
Obligor Debt Rating of Wal-Mart or Home Depot is not ratedbelow AA- or Aa3 but
at least (I) P-2 by Moody’s and (II) ABBB-1 by S&P and Baa3, then the Special
Concentration Limit for Wal-Mart or Home Depot shall be the applicable Special
Concentration Limit determined pursuant to clause (ii) of the forgoing sentence
of this definition (50% of the Loss Reserve Floor Percentage), and if the
Obligor Debt Rating of Wal-Mart or Home Depot falls below BBB- or Baa3, then the
Normal Concentration Limit shall apply. As of December 9, 2005, the Special
Concentration Limits are as set forth on Schedule VII.

 

“Consent and Acknowledgment” means the agreement, in substantially the form
attached hereto as Exhibit E, by each Originator in favor of the Purchasers, the
Secondary Purchasers and the Seller pursuant to which such Originator consents
to and acknowledges the transactions contemplated hereby.

 

“Consolidated Adjusted Net Income” means, for any period, for Georgia-Pacific
and its Subsidiaries on a consolidated basis, an amount equal to (a) the
Consolidated Net Income (or loss) for such period, plus (b) without duplication
of clause (a) above, other losses (or income) (whether combined or separated in
the relevant financial statement) and extraordinary items (determined in
accordance with GAAP) for such period, plus or minus (as determined in
accordance with the last sentence in this definition) (c) the amount of the
cumulative effect of accounting changes of Georgia-Pacific for such period, net
of taxes, in each case as such amounts would be shown on the consolidated
financial statements of Georgia-Pacific for such period prepared in accordance
with GAAP. For purposes of calculating Consolidated Adjusted Net Income, if the
cumulative effect of accounting changes is a positive number, then such amount
shall be subtracted in the calculation thereof, and if such amount is a negative
number, then the absolute value of such amount will be added in the calculation
thereof.

 

“Consolidated EBITDA” means, for any period, for Georgia-Pacific and its
Subsidiaries on a consolidated basis, an amount equal to the Consolidated
Adjusted Net Income for such period plus (a) the sum of the following to the
extent deducted in calculating such Consolidated Adjusted Net Income:
(i) Consolidated Interest Charges for such period, (ii) all income taxes for
such period, and (iii) all amounts treated as expenses for depreciation,
amortization and accretion; in each case with respect to clauses (i), (ii) and
(iii) above as such amounts would be shown on the consolidated financial
statements of Georgia-Pacific for such period prepared in accordance with GAAP,
plus or minus (as determined in accordance with the last sentence in this
definition of “Consolidated EBITDA”) (b) any Asbestos Amounts for such period.
For purposes of calculating “Consolidated EBITDA”, if the Asbestos Amounts is a
positive number, then such amount shall be subtracted in the calculation
thereof, and if the Asbestos Amounts is a negative number, then the absolute
value of such amount shall be added in the calculation thereof.

 

“Consolidated Funded Debt” means, as of any date of determination, for
Georgia-Pacific and its Subsidiaries on a consolidated basis, without
duplication, the sum of (a) the aggregate amount of all secured borrowings and
short-term indebtedness, (b) the aggregate amount of all current portions of
long-term indebtedness, and (c) the aggregate amount of all long-term
indebtedness, in each case as such amounts would be shown on the consolidated
financial statements of Georgia-Pacific as of such time prepared in accordance
with GAAP.

 

7



--------------------------------------------------------------------------------

“Consolidated Interest Charges” means, for any period, for Georgia-Pacific and
its Subsidiaries on a consolidated basis, all amounts treated as expenses for
interest, net of any interest income, as such amounts would be shown on the
consolidated financial statements of Georgia-Pacific for such period prepared in
accordance with GAAP.

 

“Consolidated Net Income” means, for any period, for Georgia-Pacific and its
Subsidiaries on a consolidated basis, the net income of Georgia-Pacific and its
Subsidiaries for such period as such amount would be shown on the consolidated
financial statements of Georgia-Pacific for such period prepared in accordance
with GAAP.

 

“Contract” means an agreement between an Originator and an Obligor,
substantially in a form permitted by the Credit and Collection Policy or an
invoice, pursuant to or under which such Obligor shall be obligated to pay for
merchandise, goods, insurance or services from time to time.

 

“Contractual Dilution” means, with respect to any Receivable, the aggregate
amount of Dilutions which have occurred as a result of the application of
credits issued to the related Obligor as Cash Discounts or other rebates,
refunds or incentives pursuant to contractual terms of sale under which such
Obligor is entitled to a stipulated maximum discount upon satisfaction of one or
more conditions.

 

“Contractual Dilution Ratio” means, as of any date of determination, a fraction,
expressed as a percentage, the numerator of which is the aggregate amount of
Contractual Dilution for the most recently completed calendar monthFiscal Month
and the denominator of which is the aggregate sales of the Originators for the
prior calendarFiscal monthMonth.

 

“Credit and Collection Policy” means those receivables credit and collection
policies and practices of the Originators in effect on the date hereof and
approved by the Purchasers, summarized on Schedule III hereto, as the same may
be modified in strict compliance with this Agreement.

 

“Current Default Ratio” means, at the time any determination thereof is to be
made, a fraction, expressed as a percentage, the numerator of which is the
aggregate Outstanding Balance of all Pool Receivables that were Defaulted
Receivables at such time and the denominator of which is the aggregate
Outstanding Balance of all Pool Receivables at such time.

 

“Daily Activity Report” means a report in form of Exhibit G hereto
(appropriately completed), furnished by the Collection Agent to each Purchaser
and the Administrative Agent pursuant to Section 5.01(j)(ix) hereof.

 

“Dealer Fee” means, with respect to a Purchaser, any and all commissions of
placement agents and commercial paper dealers in respect of Notes issued by such
Purchaser to fund the purchase or maintenance by such Purchaser of any
Receivable Interest.

 

8



--------------------------------------------------------------------------------

“Debt” of any Person means, without duplication, (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable incurred in the ordinary course of business), (e) all Debt of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Debt secured thereby has been
assumed, (f) all Guarantees by such Person of Debt of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (i) liabilities in respect of unfunded vested benefits under plans
covered by Title IV or ERISA and (j) all obligations, contingent or otherwise,
of such Person in respect of bankers’ acceptances. The Debt of any Person shall
include the Debt of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Debt provide that such Person is
not liable therefor.

 

“Debt Rating” means, on any date, (a) the rating, as most recently publicly
announced by Moody’s, applicable to the Specified Debt of Georgia-Pacific most
comparable to the Obligations (as defined in the Georgia-Pacific Credit
Agreement) of Georgia-Pacific under the Georgia-Pacific Credit Agreement, taking
into account all credit support therefor as determined by the Administrative
Agent, the Purchasers and the Secondary Purchasers (it being agreed that, from
and including April 1, 2003 to, but excluding, the date on which any contrary
determination is made by the Administrative Agent, the Purchasers and the
Secondary Purchasers, such rating shall be Georgia-Pacific’s senior implied
issuer rating) and (b) the rating, as most recently publicly announced by S&P,
applicable to the Specified Debt of Georgia-Pacific most comparable to the
Obligations (as defined in the Georgia-Pacific Credit Agreement) of
Georgia-Pacific under the Georgia-Pacific Credit Agreement, taking into account
all credit support therefor as determined by the Administrative Agent, the
Purchasers and the Secondary Purchasers (it being agreed that, from and
including April 1, 2003 to, but excluding, the date on which any contrary
determination is made by the Administrative Agent, the Purchasers and the
Secondary Purchasers, such rating shall be the rating of Georgia-Pacific’s
senior unsecured debt); provided, however, that if such a rating is available
from only one of Moody’s or S&P, the applicable Investor Rate or fee to be
determined based on such rating shall be determined solely by reference to such
one rating.

 

“Default Ratio” means, at the time any determination thereof is to be made, a
fraction, expressed as a percentage, the numerator of which is  1/3 of the
aggregate Outstanding Balance of all Pool Receivables that were Defaulted
Receivables on the last Business Day of the monthFiscal Month most recently
ended and the last Business Day of each of the immediately preceding two
(2) calendarFiscal monthsMonths or that would have been Defaulted Receivables on
such last Business Days had they not been written off the books of the Seller or
an Originator during such monthsFiscal Months (such Outstanding Balances of such
Defaulted Receivables for the three (3) calendarFiscal monthsMonths immediately
preceding the date hereof as set forth on Schedule VI hereto), and the
denominator of which is 1/3 of the aggregate Outstanding Balance of all Pool
Receivables on the last Business Day of the monthFiscal Month most

 

9



--------------------------------------------------------------------------------

recently ended and the last Business Day of each of the immediately preceding
two (2) calendarFiscal monthsMonths (such Outstanding Balances for the three
(3) calendarFiscal monthsMonths immediately preceding the date hereof as set
forth on Schedule VI hereto).

 

“Defaulted Receivable” means a Receivable:

 

(i) as to which any payment, or part thereof, remains unpaid for more than 60
days from the original due date of such Receivable;

 

(ii) which is a Bankrupt Receivable and (a) is not entitled to the benefit of an
Administrative Priority (regardless of the Outstanding Balance of such
Receivable) or (b) the Outstanding Balance of which, together with all other
Bankrupt Receivables of the same Obligor, is greater than $500,000 (whether or
not one or more of such Bankrupt Receivables is entitled to an Administrative
Priority); or

 

(iii) which, consistent with the Credit and Collection Policy, would be written
off the Seller’s or an Originator’s books as uncollectible.

 

“Delinquency Ratio” means, at the time any determination thereof is to be made,
the ratio, expressed as a percentage, computed by dividing (i)  1/3 of the
aggregate Outstanding Balance of all Pool Receivables that were Delinquent
Receivables on the last Business Day of the monthFiscal Month most recently
ended and the last Business Day of each of the immediately preceding two
(2) calendarFiscal monthsMonths by (ii)  1/3 of the aggregate Outstanding
Balance of all Pool Receivables on the last Business Day of the monthFiscal
Month most recently ended and the last Business Day of each of the immediately
preceding two (2) calendarFiscal monthsMonths.

 

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 30 days or more from the original due date thereof.

 

“Depositary Account” means a depositary account maintained at a Depositary Bank,
the primary purpose of which is to receive the proceeds of Collections from the
Seller or an Originator.

 

“Depositary Bank” means, at any time, any of the banks holding one or more
Depositary Accounts (as of the date hereof being those banks specified on
Schedule II hereof).

 

“Designated Obligor” means, at any time, each Obligor; provided, however, that
any Obligor shall, upon not less than three Business Days’ notice given to the
Seller by the Administrative Agent at the instruction of any Purchaser, cease to
be a Designated Obligor.

 

“Dilution Horizon Ratio” means, as of any date of determination, a fraction,
expressed as a percentage, the numerator of which is the sum of (i) the
aggregate sales of the Originators for the most recently ended calendar
monthFiscal Month, plus (ii) one-half of the aggregate sales of the Originators
for the calendarFiscal monthMonth prior to such calendarFiscal monthMonth, and
the denominator of which is the aggregate Outstanding Balance of all Eligible
Receivables as of the last day of the most recently ended calendarFiscal
monthMonth.

 

10



--------------------------------------------------------------------------------

“Dilution Ratio” means, as of any date of determination, a fraction, expressed
as a percentage, the numerator of which is the sum of (i) the aggregate amount
of Contractual Dilution for the most recently completed calendar monthFiscal
Month, plus (ii) the aggregate amount of Non-Contractual Dilution for the most
recently completed calendarFiscal monthMonth, and the denominator of which is
the aggregate sales of the Originators for the prior calendarFiscal monthMonth.

 

“Dilution Reserve Floor Percentage” means, as of any date of determination, the
product of (1i) the quotientaverage of (x) the sum of (a) the Cash Discount
Ratio and (b) the Non-Contractual Dilution Reserve PercentageRatio, each
determined for the twelve most recently completed Fiscal Months ending on or
prior to such date and (y) 1 minusii) the Dilution Horizon Ratio as of such
Dilution Reserve Percentage, and (2) the Total Aggregate Capital on such
date.date.

 

“Dilution Reserve Percentage” means, as of any date of determination, the amount
equal to

 

[(2.0 x ANCDR + {(HNCDR-ANCDR) x (HNCDR / ANCDR)} + ACDR] x DHR

 

 

     where: ANCDR =    the average of the Non-Contractual Dilution Ratios for
the preceding 12 months HNCDR =    the highest of the Non-Contractual Dilution
Ratios over the preceding 12 months DHR =    the Dilution Horizon Ratio ACDR =
   the average of the Cash Discount Ratios for the preceding 12 months

 

“Dilutions” means the aggregate amount of any reductions and cancellations of
Receivables which have been reduced or canceled, respectively, for any reason
other than that (1) the Obligors have made payments thereon or (2) the Seller
has charged-off such Receivables for credit reasons in accordance with the
Credit and Collection Policy.

 

“Downgrade Event” means Georgia-Pacific’s Debt Rating shall be withdrawn or
shall fall below BBB by S&P or BaB2 by Moody’s.

 

“Dynamic Dilution Reserve Percentage” means, as of any date of determination,
the amount equal to

 

[(2.0 x ANCDR + {(HNCDR-ANCDR) x (HNCDR / ANCDR)} + ACDR] x DHR

 

11



--------------------------------------------------------------------------------

     where: ANCDR =    the average of the Non-Contractual Dilution Ratios for
the preceding 12 Fiscal Months HNCDR =    the highest of the 1.5 Month Rolling
Average Non-Contractual Dilution Ratios over the preceding 12 Fiscal Months DHR
=    the Dilution Horizon Ratio ACDR =    the average of the Cash Discount
Ratios for the preceding 12 Fiscal Months

 

“Dynamic Loss Reserve Percentage” means, as of any date of determination, the
product of (i) two, (ii) the highest Sales Based Default Ratio during the twelve
most recently ended Fiscal Months and (iii) the Loss Horizon Ratio as of such
date.

 

“Eligible Receivable” means, at any time, a Receivable:

 

(i) the Obligor of which is not an Affiliate of any of the parties hereto or of
any of the parties to any Transfer Agreement;

 

(ii) which, at the time of the initial creation of a Receivable Interest therein
under this Agreement, is not a Defaulted Receivable;

 

(iii) which is an obligation representing all or part of the sales price of
merchandise, insurance and services within the meaning of Section 3(c)(5) of the
Investment Company Act of 1940, as amended, and the nature of which is such that
its purchase with the proceeds of notes would constitute a “current transaction”
within the meaning of Section 3(a)(3) of the Securities Act of 1933, as amended;

 

(iv) which is an “account” within the meaning of Section 9-106102 of the UCC of
the applicable jurisdiction governing the perfection of the interest in such
Receivable created by a Receivable Interest;

 

(v) which arises in the ordinary course of an Originator’s business under a
Contract which, together with such Receivable, is in full force and effect and
constitutes the legal, valid and binding obligation of the Obligor of such
Receivable and is not subject to any known dispute, offset, counterclaim or
defense whatsoever or any Adverse Claim other than those of the Purchasers, the
Secondary Purchasers and the Administrative Agent;

 

(vi) which, together with the Contract related thereto, does not contravene or
violate in any respect any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to usury,
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy) (other than any
contravention or violation which would not have a material adverse effect on the
collectibility of such Receivable in the full Outstanding Balance thereof) and
with respect to which no party to the Contract related thereto is in violation
of any such law, rule or regulation in any respect (other than any contravention
or violation which would not have a material adverse effect on the
collectibility of such Receivable in the full Outstanding Balance thereof);

 

12



--------------------------------------------------------------------------------

(vii) which satisfies all applicable requirements of the Credit and Collection
Policy;

 

(viii) as to which, at the time of the initial creation of a Receivable Interest
therein under this Agreement, the Administrative Agent, at the instruction of
any Purchaser, has not notified the Seller that such Receivable (or class of
Receivables) is no longer acceptable for purchase by the Purchasers
hereunder[intentionally omitted];

 

(ix) as to which all right, title and interest of an Originator in such
Receivable was transferred to the Seller from such Originator pursuant to a
Transfer Agreement;

 

(x) which is denominated and payable in United States dollars in the United
States;

 

(xi) the Obligor of which is not the Obligor of any Receivable which has been
referred to the collection department of the Seller or an Originator;

 

(xii) as to which the Seller has good and marketable title thereto, freely
assignable by the Seller to the Administrative Agent for the benefit of the
Purchasers;

 

(xiii) which, if a Bankrupt Receivable, is entitled to the benefit of an
Administrative Priority and the Outstanding Balance of which, together with all
other Bankrupt Receivables of the same Obligor entitled to the benefit of an
Administrative Priority, is equal to or less than $500,000;

 

(xiv) the Obligor of which is a U.S. residenthas a billing address in the United
States or in an Approved OECD Country or an Other Approved Jurisdiction,
provided that (A) the aggregate Outstanding Balance of all Eligible Receivables
having Obligors which are residents of an Other Approved Jurisdiction may not
exceed 4% of the then Net Receivables Pool Balance and (B) with respect to each
country which is an Other Approved Jurisdiction, the aggregate Outstanding
Balance of all Eligible Receivables having Obligors which are residents of such
country may not exceed 1% of the then Net Receivables Pool Balance;

 

(xv) which is not due from a Government Obligor; unless the Collection Agent or
the Seller shall have delivered to the Administrative Agent evidence that the
applicable Assignment of Claims Act provisions have been satisfied and copies of
the Assignment of Claims Documents (including, without limitation, a waiver of
any setoff rights by such Government Obligor) with respect to the Contract out
of which such Receivable arises; provided, however, that if a Receivable
satisfies all of the requirements of an Eligible Receivable other than this
clause (xv), such Receivable shall be an Eligible Receivable, but only to the
extent that including such Receivable as an Eligible Receivable will not cause
the aggregate Outstanding Balance of all Receivables included as Eligible
Receivables pursuant to this proviso to exceed 5% of the aggregate Outstanding
Balance of all Eligible Receivables;

 

13



--------------------------------------------------------------------------------

(xvi) which is required to be paid in full within 181 days of the billing date
thereof;

 

(xvii) the outstanding balance of which is less than or equal to $1,000,000, if
the Outstanding Balance of all Pool Receivables of the related Obligor hasis at
least $1,000,000 or more, such Obligor does not have Receivables which remain
unpaid for more than 90 days or more from the original due date thereof that
equal or exceed twenty-five percent (25%) of the Outstanding Balance of all Pool
Receivables of such Obligor.; and

 

(xviii) which has not been compromised, adjusted, extended, rewritten or
otherwise modified from the original terms thereof (except as expressly
permitted by Section 6.02(c) and which are reported as Dilutions).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Georgia-Pacific within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Georgia-Pacific or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by Georgia-Pacific or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

 

“Eurodollar Reserve Percentage” for any Purchaser and for any Fixed Period means
the reserve percentage applicable to such Purchaser, its Related Secondary
Purchaser or the bank or banks providing liquidity, back-up purchase or credit
support for the Purchaser during such Fixed Period under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) (or, if more than one such percentage shall be so applicable, the
weighted daily averages of such percentages for those days in such Fixed Period
during which any such percentage shall be so applicable) for determining the
maximum reserve requirement of such Purchaser, its Related Secondary Purchaser
or the bank or banks providing liquidity, back-up purchase or credit support for
the Purchaser (including, but not limited to, any emergency, supplemental or
other marginal reserve requirement) with respect to liabilities consisting of or
including Eurocurrency liabilities (as that term is defined in Regulation D of
the Board of Governors of the Federal Reserve System as in effect from time to
time) having a term equal to such Fixed Period.

 

14



--------------------------------------------------------------------------------

“Event of Termination” has the meaning specified in Article VII.

 

“Excluded Taxes” means, with respect to an Indemnified Party, Taxes which are
(a) both (i) imposed by the jurisdiction in which such Indemnified Party is
organized or by any other taxing authority of a United States jurisdiction as a
result of such Indemnified Party doing business or maintaining an office in such
jurisdiction (other than any such taxes that the Indemnified Party establishes
would not have been imposed but for (A) such Indemnified Party’s having executed
or enforced a Sale Document or (B) any of the transactions contemplated herein
or in the other Sale Documents) and (ii) imposed on, based on or measured by net
pre-tax income, capital or net worth of such Indemnified Party (other than Taxes
that are, or are in the nature of, sales, use, rental, property or value added
or similar taxes) or (b) any Tax, assignment or other governmental charge
attributable to and which would not have been imposed but for the failure of an
Indemnified Party to deliver to the Seller the applicable tax forms properly
completed and duly executed by such Indemnified Party establishing such party’s
exemption from, or eligibility for, a reduced rate of any such tax or
assessment.

 

“Facility Termination Date” has the meaning specified in Section 2.01(j).

 

“Federal Assignment of Claims Act” means (a) 31 U.S.C. § 3727 and 41 U.S.C. §
15, in each case as amended and (b) any rule, regulation or interpretation
issued in conjunction therewith.

 

“Fee Letter” means that certain sixth amended and restated letter agreement
among the Seller, the Purchasers and the Secondary Purchasers dated
December 19,10, 2001,2004, as the same may, from time to time, be amended,
restated, modified or supplemented.

 

“Fiscal Month” means a fiscal month of the Originators, as in effect on the date
hereof and set forth on Schedule IX hereto, as such schedule shall be updated
from time to time in accordance with the terms hereof (which update may
constitute a change from fiscal months to calendar months).

 

“Fitch” means Fitch Inc., and any successor thereto.

 

“Fixed Period” means, with respect to any Receivable Interest in respect of
which Yield is computed by reference to the Adjusted LIBOR Rate, a period from
one to and including 30 days, as a Purchaser, after consultation with the
Seller, shall select, provided, that (i) any Fixed Period (other than of one
day) which would otherwise end on a day which is not a Business Day shall be
extended to the next succeeding Business Day, except that if such extension
would cause the last day of such Fixed Period to occur in the next succeeding
month, the last day of such Fixed Period shall occur on the immediately
preceding Business Day; and (ii) in the case of any Fixed Period for any
Receivable Interest which commences before the Facility Termination Date for
such Receivable Interest and would otherwise end on a date occurring after such
Facility Termination Date, such Fixed Period shall end on such Facility
Termination Date.

 

15



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Georgia-Pacific Credit Agreement” means the credit agreement dated as of
July 2, 2004, among Georgia-Pacific, Bank of America, N.A., as issuing bank and
administrative agent for itself and the lenders, and the other financial
institutions party thereto, as in effectthe same may be amended, modified,
supplemented, restated or refinanced from time to time, including but not
limited to any credit or loan agreement entered into as contemplated by that
certain Amended and Restated Commitment Letter dated November 13, 2005 from
Citigroup Global Markets Inc. in favor of Koch Forest Products Holdings LLC and
Koch Forest Products Inc.

 

“Government Obligor” means any Obligor that is an agency, a department, an
instrumentality or a political subdivision of the United States or of any state
or local government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt or
other obligation of the payment thereof or (c) to maintain working capital,
equity capital or any other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Debt or other
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof determined in good faith by the guarantor (assuming the
guarantor is required to perform thereunder).

 

“Indebtedness for Borrowed Money” of any Person means, without duplication,

 

  (a) all indebtedness forof such Person for borrowed money;

 

  (b) all obligations of such Person issued or assumed as the deferred purchase
price of property or services other than bank overdrafts and trade accounts
payable arising in the ordinary course of business consistent with past
practices;

 

  (c) all obligations of such Person evidenced by notes, bonds, debentures,
commercial paper or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses;

 

  (d) all indebtedness of such Person created or arising under any conditional
sale or other title retention agreement with respect to property acquired by

 

16



--------------------------------------------------------------------------------

     such Person (even though the rights and remedies of the seller or creditor
under such agreement in the event of default are limited to repossession or sale
of such property);

 

  (e) all rental obligations of such Person under leases capitalized under GAAP
as disclosed in the financial statements delivered pursuant to
Section 5.01(j)(ii) hereof; and

 

  (f) all indebtedness of such Person or of others referred to in paragraphs (a)
through (e) secured by (or for which the holder of such indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
property (including accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness.

 

“Indemnified Party” has the meaning specified in Section 8.01.

 

“Interim Activity Report” means a report in form of Exhibit HG hereto
(appropriately completed), furnished by the Collection Agent to each Purchaser
and the Administrative Agent pursuant to Section 5.01(j)(ix) hereof.

 

“Investor Rate” for any day in a Settlement Period for any Receivable Interest
means

 

(a) in the case of any Purchaser, the weighted average of

 

(i) the weighted average, determined on such day, of the sum of (a) the discount
rates on all Notes of such Purchaser issued at a discount outstanding on such
day (other than Notes the proceeds of which are used by such Purchaser to
(x) purchase receivables (other than the Receivables), or extend financing
secured thereby, at a fixed interest rate or (y) conduct any arbitrage
activities of such Purchaser) plus (b) the Dealer Fee with respect to such
Purchaser plus (c) other costs associated with funding small or odd-lot amounts
with respect to all receivable purchase or loan facilities which are funded by
Notes of such Purchaser (other thenthan Notes the proceeds of which are used by
such Purchaser for the purposes described in clauses (x) and (y) above),
converted to an annual yield-equivalent rate on the basis of a 360-day year;

 

(ii) the weighted average, determined on such day, of the sum of (a) the annual
interest rates payable on all interest-bearing Notes of such Purchaser
outstanding on such day (other than the Notes the proceeds of which are used by
such Purchaser for the purposes described in clauses (x) and (y) of paragraph
(i) above) plus (b) the Dealer Fee with respect to such Purchaser plus (c) other
costs associated with funding small or odd-lot amounts with respect to all
receivable purchase or loan facilities which are funded by Notes of such
Purchaser (other thenthan Notes the proceeds of which are used by such Purchaser
for the purposes described in clauses (x) and (y) in paragraph (i) above), on
the basis of a 360-day year; and

 

17



--------------------------------------------------------------------------------

(iii) the weighted average, determined on such day, of the Adjusted LIBOR Rate
on such day, plus the per annum rate set forth below opposite the lower of,
based upon the Pricing Leverage Ratio as set forth in the Debt
Ratingscertificate of Georgia-Pacific from Moody’sa Responsible Officer of the
Seller delivered in accordance with and S&P from time to timeas required by
Section 5.01(j)(xii), to the extent that on such day such Purchaser has any
borrowings outstanding under a Liquidity Facility on such daywith respect to
Receivable Interests or such Purchaser ishas sold Receivable Interests (or
interests therein) to the provider of such Liquidity Facility, on the basis of a
360-day year:

 

     Pricing Leverage Ratio


--------------------------------------------------------------------------------

   Applicable
Margin


--------------------------------------------------------------------------------

 

Pricing Level

--------------------------------------------------------------------------------

   Greater than


--------------------------------------------------------------------------------

   Less than or
equal to


--------------------------------------------------------------------------------

  

Level 1

   —      2.253.50:1.00    1.00%1.75 %

Level 2

   2.253.50:1.00    3.254.25:1.00    1.25%2.00 %

Level 3

   3.254.25:1.00    4.005.25:1.00    1.50%2.25 %

Level 4

   4.005.25:1.00    —      2.00%2.50 %

(b) [Intentionally Omitted]

 

(c) In addition to the foregoing, if the Seller shall request any Purchase
(other than a reinvestment Purchase) during any period of time determined by the
Administrative Agent in its sole discretion to result in incrementally higher
costs applicable to such Purchase, the Capital associated with any such Purchase
shall, during such period, be deemed to be funded by a Purchaser in a special
pool (which may include capital associated with other receivable purchase or
loan facilities) for purposes of determining such additional costs.

 

“Investor Report” means a report, in substantially the form of Exhibit A hereto
(appropriately completed), furnished by the Collection Agent to each Purchaser
and the Administrative Agent pursuant to Section 6.02(g) hereof.

 

“Investor Report Date” means, with respect to each Settlement Period, the 23rd
day of the month immediately following a Settlement Date (or if such day is not
a Business Day, the next succeeding Business Day) or such other date or dates as
shall be notified to the Seller from time to time by the Administrative Agent at
the direction of the Required Purchasers.

 

“Koch” means Koch Industries, Inc.

 

“Lien” means any mortgage, security interest, pledge or lien.

 

“Liquidation Day” means, for any Receivable Interest, (i) each day during a
Settlement Period for such Receivable Interest on which the conditions set forth
in Section 3.02 are not satisfied (or expressly waived by the Purchasers),
provided such conditions remain unsatisfied (or are not expressly waived by the
Purchasers) during such Settlement Period, or (ii) each day which occurs on or
after the Reinvestment Termination Date for such Receivable Interest.

 

“Liquidity Facilities” means each of the committed loan facilities, lines of
credit and other financial accommodations (including, without limitation, asset
purchase agreements) available to a Purchaser to provide liquidity in support of
such Purchaser’s Notes and medium-term notes.

 

18



--------------------------------------------------------------------------------

“Liquidation Fee” means, for any Purchaser and for any Settlement Period during
which a Liquidation Day occurs, the amount, if any, by which (i) the additional
Yield (calculated without taking into account any Liquidation Fee or any
shortened duration of a Fixed Period pursuant to clause (ii) of the definition
thereof) which would have accrued during the remainder of such Settlement Period
on all reductions of Capital of the Receivable Interest during such Settlement
Period exceeds (ii) the income received by such Purchaser’s investing the
proceeds of such reductions of Capital.

 

“Liquidation Yield Reserve” means, on any date, an amount equal to the sum of
(i) the product of (1) the Total Aggregate Capital on such date, (2) the
Adjusted LIBOR Rate for a 30-day Fixed Period to commence on such date
multiplied by 1.5 and (3) a fraction having the sum of the Portfolio Turnover
Rate (Days) plus the Collection Delay Period (each as in effect at such date) as
its numerator and 360 as its denominator plus (ii) the accrued and unpaid Yield
and fees payable under the Fee Letter on such date.

 

“Liquidity Facilities” means each of the committed loan facilities, lines of
credit and other financial accommodations (including, without limitation, asset
purchase agreements) available to a Purchaser to provide liquidity in support of
such Purchaser’s Notes and medium-term notes.

 

“Lock-Box Account” means a lock-box account maintained at a Lock-Box Bank, the
primary purpose of which is to receive Collections.

 

“Lock-Box Agreement” means an agreement, in substantially the form of Exhibit B
(or in such other form as shall be acceptable to the Purchasers, the Secondary
Purchasers and the Administrative Agent in their sole discretion), among an
Originator, the Administrative Agent and a Lock-Box Bank or a Depositary Bank.

 

“Lock-Box Bank” means, at any time, any of the banks holding one or more
Lock-Box Accounts (as of the date hereof being those specified on Schedule I
hereof).

 

“Lock-Box Notice” means a notice, in substantially the form of Attachment A to
Exhibit B, from the Seller or an Originator to any Lock-Box Bank or any
Depositary Bank.

 

“Loss Horizon Ratio” means, as of any date of determination, a fraction,
expressed as a percentage, the numerator of which is the sum of the aggregate
sales generated by the Originators during the three most recently completed
calendar monthsFiscal Months immediately preceding such date of determination,
and the denominator of which is the Net Receivables Pool Balance at the end of
the most recently ended calendarFiscal monthMonth.

 

“Loss Reserve Floor Percentage” means, as of any date of determination, the
product of (i) a fraction expressed as a percentage, the numerator of which will
equal the greatest offour (A) (I) if no Upgrade Event has occurred and is
continuing, 400% of the Concentration Limit for any Obligor (other than any
Special Concentration Limitexists) on such date or three (II) if an Upgrade
Event has occurred and is continuing, 300% of the Concentration Limit for

 

19



--------------------------------------------------------------------------------

any Obligor (other than any Special Concentration Limitexists) on such date, and
(B) the product of (I) 200% of the highest Sales Based Default Ratio for any of
the twelve calendar months immediately preceding such date, (II) the Loss
Horizon Ratio as of such date and (III) the Payment Terms Factor as of such
date, and the denominator of which will equal 1 minus the numerator and (ii) the
Total Aggregate CapitalNormal Concentration Limit on such date.

 

“Loss-to-Liquidation Ratio” means, at the time of any determination thereof, a
fraction, expressed as a percentage, the numerator of which is equal to 1/3 of
the aggregate Outstanding Balance (net of recoveries) of all Receivables that
were written-off of the books of the Seller or an Originator as uncollectible in
accordance with the Credit and Collection Policy during the monthFiscal Month
most recently ended and during the immediately preceding two calendarFiscal
monthsMonths and the denominator of which is equal to 1/3 of the aggregate
Collections received during the monthFiscal Month most recently ended and during
the immediately preceding two calendarFiscal monthsMonths less the aggregate
amount of Collections deemed to have been received during such period pursuant
to Section 2.04(d).

 

“Majority Affiliate” means, as to any Person, any Subsidiary of such Person and
any other Person which, directly or indirectly, controls, is controlled by or is
under common control with such Person. For purposes of this definition, a Person
shall be deemed to control another Person if such Person possesses, directly or
indirectly, the power to (i) vote 100% of the securities or other equity
interests having ordinary voting power for the election of directors (or similar
governing body) of such other Person or (ii) direct or cause the direction of
the management and policies of such other Person, whether through the ownership
of voting securities, by contract or otherwise.

 

“Mandatory Reduction” means the required reduction of the Aggregate Capital of a
Purchaser as a result of the occurrence of a Mandatory Reduction Day.

 

“Mandatory Reduction Amount” means, with respect to the Receivable Interests of
any Purchaser on any Mandatory Reduction Day, the lowest dollar amount of a
reduction in the Aggregate Capital of such Purchaser which is necessary to cause
such Receivable Interests (if greater than the Pro Rata Share of such Purchaser)
to reduce to an amount equal to the Pro Rata Share of such Purchaser.

 

“Mandatory Reduction Day” means each day during a Settlement Period on which the
Receivable Interests of a Purchaser exceed an amount equal to the Pro Rata Share
of such Purchaser.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets and liabilities (actual or
contingent), results of operations, or financial condition of Georgia-Pacific
and its Subsidiaries, taken as a whole; or (b) a material adverse effect upon
the legality, validity, binding effect or enforceability against the Seller, the
Collection Agent or any Originator of any Sale Document to which it is a party.

 

“Measurement Period” means a period consisting of four consecutive fiscal
quarters of Georgia-Pacific and ending on the last day of the most recently
completed fiscal quarter of Georgia-Pacific.

 

20



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Georgia-Pacific or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“Net Receivables Pool Balance” means, at any time with respect to any
Receivables Pool, the Outstanding Balance of Eligible Receivables then in the
Receivables Pool reduced by the sum of (i) the Outstanding Balance of such
Eligible Receivables that have become Defaulted Receivables, (ii) the aggregate
amount by which the Outstanding Balance of Eligible Receivables (other than
Defaulted Receivables) of each Obligor then in the Receivables Pool exceeds the
Concentration Limit or Special Concentration Limit for such Obligor, (iii) the
aggregate amount of any cash Collections received from Obligors but not yet
applied to reduce the aggregate outstanding balance of Receivables (to the
extent that such unapplied cash has not already been considered in the
determination of Eligible Receivables) and (iv) amounts, as reflected in the
books and records of the Seller, the Collection Agent or an Originator,
representing total accruals earned by, but not yet paid to, Obligors for
rebates, refunds or incentives pursuant to contractual terms of sale under which
each Obligor is entitled to a stipulated maximum discount upon satisfaction of
one or more conditions.

 

“Non-Contractual Dilution” means, with respect to any Receivable, the aggregate
amount of Dilutions, which have occurred for any reason other than as a result
of Contractual Dilution.

 

“Non-Contractual Dilution Ratio” means, as of any date of determination, a
fraction, expressed as a percentage, the numerator of which is the aggregate
amount of Non-Contractual Dilution for the most recently completed calendar
monthFiscal Month and the denominator of which is the aggregate sales of the
Originators for the prior calendarFiscal monthMonth.

 

“Notes” means, with respect to a Purchaser, commercial paper notes or other
short-term promissory notes issued by such Purchaser in the United States
commercial paper market from time to time.

 

“1.5 Month Rolling Average Non-Contractual Dilution Ratio” means, as of any date
of determination, a fraction, expressed as a percentage, which is the product of
(i) the sum of (a) the Non-Contractual Dilution Ratio as of such date and
(b) 50% of the Non-Contractual Dilution Ratio determined as of the first day of
the most recently completed Fiscal Month and (ii) a fraction, the numerator of
which is 30 and the denominator of which is 45.

 

“Obligor” means a Person obligated to make payments pursuant to a Contract.

 

“Obligor Debt Rating” for any Person, means the rating by S&P or Moody’s of such
Person’s long-term public senior unsecured non-credit enhanced debt.

 

21



--------------------------------------------------------------------------------

“Optional Reduction” means the election of the Seller to reduce the Total
Aggregate Capital by directing the Collection Agent and the Purchasers to
terminate temporarily the reinvestment of Collections.

 

“Optional Reduction Amount” means the dollar amount specified in a notice given
by the Seller in accordance with Section 2.01(c) hereof as being the amount by
which the Seller would like to reduce temporarily the Total Aggregate Capital.

 

“Optional Reduction Day” means for each Receivable Interest, each day during a
Settlement Period on which a portion of the Collections which would ordinarily
be reinvested as a return of the Capital thereof are paid to the Purchaser or
held by the Collection Agent for the account of such Purchaser in order to
effect the reduction of the Capital with respect thereto.

 

“Optional Reduction Effective Date” means the day on which the Purchasers and
the Collection Agent shall commence the temporary termination of reinvestments
of Collections pursuant to Section 2.01(c) hereof.

 

“Originator” means Georgia-Pacific and any direct or indirect Subsidiary of
Georgia-Pacific party to a Transfer Agreement and approved by the Purchasers (as
of the date hereof being those subsidiaries specified on Schedule IV hereof).

 

“Other Approved Jurisdiction” means a country, other than an Approved OECD
Country, that (i) has a country rating of at least BBB- by S&P and Baa3 by
Moody’s and (ii) is not a country that the United States has imposed Category I
economic sanctions under 31 CFR 500 (Foreign Assets Control Regulations).

 

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

 

“Payment Terms Factor” means, as of any date of determination, the quotient of
(i) the sum of (A) 60 and (B) the Weighted Average Payment Term as of such date
of determination divided by (ii) 90.

 

“Parent” means Georgia-Pacific.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Georgia-Pacific
or any ERISA Affiliate or to which Georgia-Pacific or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

 

“Permitted Lien” means the Liens permitted or required by Section 7.01 of the
Georgia-Pacific Credit Agreement. as in effect on December 9, 2005.

 

22



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture or
other entity, or a government or any political subdivision or agency thereof.

 

“Pool Receivable” means a Receivable in a Receivables Pool.

 

“Portfolio Turnover Rate (Days)” means, as of any date of determination, the
result of (i) the Outstanding Balance of all Pool Receivables as of the last day
of the Settlement Period most recently ended, divided by (ii) the aggregate
amount of Pool Receivables generated during the prior Settlement Period, times
(iii) the actual number of days in the Settlement Period most recently ended.

 

“Potential Termination Event” means an event which, with the passage of time or
notice or both, would constitute an Event of Termination.

 

“Pricing Leverage Ratio” means, as measured as of the end of each fiscal quarter
of Georgia-Pacific, the ratio of (a) Consolidated Funded Debt at the last day of
such fiscal quarter to (b) Consolidated EBITDA for such Measurement Period
ending on the last day of such fiscal quarter. Any change in the Pricing
Leverage Ratio shall become effective the Business Day immediately following
receipt by the Purchasers of a certificate of a Responsible Officer of the
Seller delivered in accordance with and as required by Section 5.01(j)(xii).

 

“Pro Rata Share” means, for each Purchaser, the percentage set forth below
opposite such Purchaser’s name, or such other percentage for such Purchaser as
shall result from any reallocation in accordance with Section 2.01(d):

 

Blue RidgeVFCC

   15.625 %

Starbird

   15.625 %

CRC

   31.250 %

Gotham

   21.875 %

Three Pillars

   15.625 %

 

“Provisional Liquidation Day” means each day that would be a Liquidation Day but
for the proviso in clause (i) of the definition of “Liquidation Day.”

 

“Purchase” has the meaning specified in Section 2.01(a).

 

“Purchase Limit” means, for all Purchasers in the aggregate, an amount equal to
$800,000,000 initially, or such lesser amount as shall reflect any reduction
pursuant to Section 2.01(b), and for each Purchaser, its Pro Rata Share of such
aggregate amount. References to the unused portion of the Purchase Limit shall
mean, at any time, the Purchase Limit in effect at such time, less the sum of
the Total Aggregate Capital under this Agreement and the “Total Aggregate
Capital” under the Secondary Purchase Agreement. Furthermore, on any day on
which the Seller reduces the unused portion of (or terminates) the “Commitment”
under the Secondary Purchase Agreement, the Purchase Limit automatically shall
reduce by the same amount (or so terminate).

 

23



--------------------------------------------------------------------------------

“Receivable” means the indebtedness of any Obligor under a Contract (other than
a Contract with respect to the sale by an Originator of gypsum at the minehead)
from a sale of merchandise, goods or insurance, or the rendering of services
which have been completed and includes the right to payment of any interest or
finance charges and other obligations of such Obligor with respect thereto.

 

“Receivable Interest” means, at any time, an undivided percentage ownership
interest of a Purchaser in (i) all then outstanding Pool Receivables arising
prior to the time of the most recent computation or recomputation of such
undivided percentage interest pursuant to Section 2.03, (ii) all Related
Security with respect to such Pool Receivables, and (iii) all Collections with
respect to, and other proceeds of, such Pool Receivables. Such undivided
percentage interest shall be a fraction, expressed as a percentage, the
numerator of which is the sum of (i) the Capital of such Receivable Interest at
the time of computation and (ii) a number equal to the product of (x) the
Reserve and (y) a fraction, expressed as a percentage, the numerator of which is
the Capital of such Receivable Interest, and the denominator of which is the
Total Aggregate Capital, and the denominator of which is the Net Receivables
Pool Balance at the time of computation. Each Receivable Interest shall be
determined from time to time pursuant to the provisions of Section 2.03.

 

“Receivables Pool” means at any time the aggregation of each then outstanding
Receivable in respect of which the Obligor is a Designated Obligor at such time
or was a Designated Obligor on the date of the initial creation of an interest
in such Receivable under this Agreement.

 

“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable and the related
Obligor.

 

“Reference Banks” means Citibank, N.A., The Bank of Tokyo- Mitsubishi, Ltd. (New
York Branch), Wachovia Bank, National Association, BNP Paribas, acting through
its New York Branch, and SunTrust Bank or such other banks as the Purchasers
shall designate with the consent of the Seller.

 

“Reinvestment Termination Date” means, with respect to any Receivable Interest,
that Business Day which the Administrative Agent at the instruction of any
Purchaser so designates by notice to the Seller as being the first day on which
reinvestments will not be made with respect to such Receivable Interest.

 

“Related Secondary Purchaser” means, with respect to each Purchaser set forth
below, the Person set forth opposite its name, or, in the case of any Additional
Secondary Purchaser under the Secondary Purchase Agreement, the Person specified
as such Additional Secondary Purchaser’s Related Purchaser.

 

24



--------------------------------------------------------------------------------

Blue RidgeVFCC

   Wachovia Bank, National Association

CRC

   Citibank, N.A.

Gotham

   The Bank of Tokyo- Mitsubishi, Ltd., New York Branch

Starbird

   BNP Paribas, acting through its New York Branch

Three Pillars

   SunTrust Bank

 

“Related Security” means with respect to any Receivable:

 

(i) all of the Seller’s interest in any merchandise (including returned
merchandise) relating to any sale giving rise to such Receivable;

 

(ii) all other security interests or liens and property subject thereto from
time to time purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all
financing statements describing any collateral securing such Receivable;

 

(iii) all guaranties, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the Contract related to such Receivable or otherwise; and

 

(iv) all Records relating to such Receivable.

 

“Reportable Event” means any of the events set forth in Section 0434043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Required Purchasers” means, at a particular time, the Purchasers, the aggregate
Purchase Limit of which is more than 50% of the overall Purchase Limit;
provided, that the Purchase Limit for any Purchaser that has breached a material
provision of this Agreement shall be zero for so long as such breach has not
been cured.

 

“Reserve” means, on any date, the sum of (a) the Aggregate Loss and Dilution
Reserve on such date, (b) the Liquidation Yield Reserve on such date, and
(c) the Collection Agent Fee Reserve, if any, on such date, and (d) the Dilution
Reserve on such date.

 

“Responsible Officer” means, as to the Seller and the Originators, any officer
(including, for the purpose of this Agreement, any assistant secretary and any
assistant treasurer) of such entity or any person designated in writing by any
such officer.

 

“Restricted Transferee” means any Originator that is a direct or indirect
transferee of all or a substantial portion of (i) the assets of Georgia-Pacific
Corporation or Fort James Operating Company or (ii) any assets that were at any
time from and after the date hereof assets of Georgia-Pacific Corporation or
Fort James Operating Company.

 

“S&P” means Standard & Poor’s Rating Services, a division of McGraw Hill
Companies, Inc., and any successor thereto.

 

25



--------------------------------------------------------------------------------

“Sale Documents” means this Agreement, the Secondary Purchase Agreement, theeach
Transfer Agreement, theeach Consent and Acknowledgment, each Lock-Box Agreement
and the other documents delivered in connection herewith or therewith.

 

“Sales Based Default Ratio” means, at any time the determination thereof is to
be made, the average of the Sales Based Default Percentages for each of the
three most recently ended calendar monthsFiscal Months.

 

“Sales Based Default Percentage” means, with respect to any calendar monthFiscal
Month, a fraction (expressed as a percentage) the numerator of which is the sum
of (i) the aggregate Outstanding Balance of all Pool Receivables that were at
least 61, but not more than 90, days past due as of the last day of such
calendarFiscal monthMonth and (ii) the aggregate Outstanding Balance of all Pool
Receivables that were less than 61 days past due as of the last day of such
Fiscal Month and that were written off the books of the Seller or an Originator
at any time during such calendarFiscal monthMonth, and the denominator of which
is the aggregate Outstanding Balance of all Pool Receivables that were generated
during the third calendarFiscal monthMonth preceding such calendarFiscal
monthMonth.

 

“Secondary Purchase Agreement” means the Second Amended and Restated Receivables
Purchase Agreement, dated as of the date hereof, among the Seller,
Georgia-Pacific, the Secondary Purchasers and Citicorp, as administrative agent,
as the same may, from time to time, be amended, modified or supplemented.

 

“Secondary Purchasers” means collectively Citibank, N.A., The Bank of
Tokyo-Mitsubishi, Ltd. (New York Branch), Wachovia Bank, National Association,
BNP Paribas, acting through its New York Branch, SunTrust Bank, and any
“Additional Secondary Purchaser” under the Secondary Purchase Agreement.

 

“Settlement Date” means, the following:

 

(a) with respect to any Settlement Period in which the Investor Rate is
determined in accordance with paragraphs (a)(i), or (a)(ii) or (b) of the
definition “Investor Rate”, the date which is the second Business Day following
the end of such Settlement Period;

 

(b) with respect to any Settlement Period in which the Investor Rate is
determined in accordance with paragraph (a)(iii) of the definition “Investor
Rate”, the last day of such Settlement Period;

 

(c) if the Required Purchasers determine, in their sole discretion, that (i) an
Event of Termination or Potential Termination Event has occurred or (ii) a
Purchaser’s commercial paper program is being liquidated, each day designated as
a Settlement Date by the Required Purchasers;

 

(d) each Business Day on which a Purchaser’s Investment is reduced in accordance
with Section 2.01(b), (c) or (d); and

 

26



--------------------------------------------------------------------------------

(e) any date on which a reduction in the Total Aggregate Capital is required to
prevent the sum of the Total Aggregate Capital and the “Total Aggregate Capital”
under the Secondary Purchase Agreement from exceeding the Purchase Limit.

 

“Settlement Period” means a period equal to one calendar month, provided,
however, that the first Settlement Period shall commence on the date hereof and
terminate on the last day of the calendar month in which such Settlement Period
commenced.

 

“Significant Potential Termination Event” means an event that, but for notice or
lapse of time or both, would constitute an Event of Termination pursuant to
clause (i) or (k) of Section 7.01.

 

“Solvent” means, when used with respect to any Person, that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise,” as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) ”debt” means liability on a “claim,” and
(ii) ”claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

 

“Specified Debt” of any Person means, without duplication, the consolidated
Indebtedness for Borrowed Money of such Person and guaranties of indebtedness of
others provided by such Person, all as determined in accordance with GAAP.

 

“Subsidiary” means, with respect to any Person, any partnership, corporation
(including a business trust), joint stock company, trust, unincorporated
association, joint venture or other entity of which more than 50% of the
outstanding equity interests having ordinary voting power to elect a majority of
the board of directors (or others performing a comparable function) of such
entity is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.

 

“Taxes” means all license and registration fees and all income, gross receipts,
rental, franchise, excise, occupational, capital, value added, sales, use, ad
valorem (real and personal), property (real and personal) and excise taxes,
fees, levies, imposts, charges or withholdings of any nature whatsoever,
together with any assessments, penalties, fines, additions to tax and interest
thereon, by any federal, state or local government or taxing authority in the
United States or by any foreign government, foreign governmental subdivision or
other foreign or international taxing authority.

 

27



--------------------------------------------------------------------------------

“Termination Date” means the earlier of (i) the Reinvestment Termination Date
and (ii) the Facility Termination Date.

 

“Total Aggregate Capital” means, at any time of determination, the sum of the
Aggregate Capital for the Purchasers.

 

“Transfer Agreement” means each agreement, in substantially the form attached
hereto as Exhibit C, between the Seller and each Originator pursuant to which
the Seller will purchase Receivables from the Originators.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

 

“Upgrade Event” means Georgia-Pacific’s Debt Rating shall be BBB- or higher from
S&P (provided, that, at such time, Georgia-Pacific’s Debt Rating is not lower
than Ba1 from Moody’s) or Baa3 or higher from Moody’s (provided, that, at such
time, Georgia-Pacific’s Debt Rating is not lower than BB+ from S&P).

 

“Weighted Average Payment Term” means, as of any date of determination, the
quotient of (i) the sum of the products obtained by multiplying the Outstanding
Balance at the end of the most recently ended calendar month of each Eligible
Receivable times the number of days following the billing date thereof in which
such Eligible Receivable is required under the related Contract to be paid in
full (such number of days, the “Duration”) divided by (ii) the Net Receivables
Pool Balance at the end of the most recently ended calendar month; provided,
that, solely for purposes of this calculation, all Eligible Receivables with a
Duration of (i) less than 30 days shall be deemed to have a Duration of 30 days,
(ii) between 30 days and 60 days shall be deemed to have a Duration of 60 days,
(iii) between 61 days and 90 days shall be deemed to have a Duration of 90 days
and (iv) greater than 90 days shall be deemed to have a Duration of 120 days.

 

“Yield” means for each Receivable Interest for any Settlement Period

 

IR x C x  

  ED      + LF     360       

 

 

where:

                    C    =    the daily average (calculated at the close of
business each day) Capital of such Receivable Interest during such Settlement
Period      IR    =   

Investor Rate for such Receivable Interest for such Settlement Period

     ED    =   

the actual number of days elapsed during such Settlement Period

     LF    =   

the Liquidation Fee, if any, for such Receivable Interest for such Settlement
Period;

 

28



--------------------------------------------------------------------------------

provided, that no provision of this Agreement shall require the payment or
permit the collection of Yield in excess of the maximum permitted by applicable
law; and provided, further, that Yield for any Receivable Interest shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.

 

SECTION 1.02 Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles.
All terms used in Article 9 of the UCC in the State of New York, and not
specifically defined herein, are used herein as defined in such Article 9.

 

ARTICLE II.

AMOUNTS AND TERMS OF THE PURCHASES

 

SECTION 2.01 Purchase Facility.

 

(a) On the terms and conditions hereinafter set forth, each Purchaser may, in
its sole discretion, purchase Receivable Interests from the Seller from time to
time during the period from the date hereof to the Termination Date and such
Purchase shall be deemed consummated upon payment of the Purchase Price in
accordance with Section 2.02(b). Each purchase (each, a “Purchase”) of
Receivable Interests with respect to a Receivables Pool requested by the Seller
shall be made by the Purchasers electing to Purchase at such time simultaneously
and ratably according to their respective Pro Rata Shares. Under no
circumstances shall a Purchaser make any Purchase if after giving effect to such
Purchase, such Purchaser’s Aggregate Capital, together with the Related
Secondary Purchaser’s “Aggregate Capital” under the Secondary Purchase
Agreement, would exceed such Purchaser’s Purchase Limit. Notwithstanding
anything to the contrary contained herein, until such time as the parties
expressly agree, all Purchases of Receivable Interests hereunder and under the
Secondary Purchase Agreement shall be made with respect to a single Receivables
Pool.

 

(b) The Seller may, upon at least five Business Days’ notice to the
Administrative Agent and the Purchasers, terminate in whole or reduce in part
the unused portion of the Purchase Limit; provided, that each partial reduction
shall be in the amount of at least $5,000,000 or an integral multiple thereof
and shall be applied pro rata among the Purchasers according to their Pro Rata
Shares; provided, further, that any partial reduction of the Purchase Limit for
any Purchaser must not result in a remaining Purchase Limit of less than
$25,000,000 or the Purchase Limit for such Purchaser shall be reduced to zero.
Any reductions in the Purchase Limit pursuant to this subsection (b) shall be
permanent.

 

(c) The Seller may, upon at least two Business Days’ written notice to the
Administrative Agent and the Purchasers specifying an Optional Reduction Amount
and an Optional Reduction Effective Date, effect an Optional Reduction.
Commencing on the Optional Reduction Effective Date, the Collection Agent shall
cease the reinvestment of Collections for a

 

29



--------------------------------------------------------------------------------

period of time such that after giving effect to the amount of Collections which
are not reinvested in accordance with the provisions of Section 2.04(b)(ii), the
amount of Total Aggregate Capital on the day immediately preceding the Optional
Reduction Effective Date is reduced by an amount equal to the Optional Reduction
Amount. Any Optional Reduction under this subsection (c) shall be applied pro
rata among the Purchasers according to their Pro Rata Shares. The Seller shall
indemnify any Purchaser for all losses, expenses and liabilities, if any
(including, without limitation, any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds required by any Purchaser
in connection with such Purchaser’s funding or maintenance of the Receivable
Interests), which such Purchaser may sustain as a result of any Optional
Reduction pursuant to this subsection (c).

 

(d) The Seller may, upon 60 days’ prior written notice to the Purchasers,
request the reallocation of the Pro Rata Shares of the Purchasers; provided,
however, that the Seller shall not be able to request such reallocation after
the occurrence of an Event of Termination or a Potential Termination Event. Any
reallocation of a Purchaser’s Pro Rata Share as in effect prior to such
reallocation which increases the Purchase Limit of such Purchaser shall be at
the sole discretion of such Purchaser and shall be effective only if the Related
Secondary Purchaser increases its “Commitment” under the Secondary Purchase
Agreement by an amount corresponding to the amount of the increase, if any, in
the Purchaser’s Purchase Limit arising from such reallocation. If, as a result
of any reallocation, a Purchaser’s Aggregate Capital exceeds its Pro Rata Share
(as proposed to be reallocated) of the Purchase Limit, such Purchaser shall
transfer a Receivable Interest or Receivables Interest computed on the basis of
such excess Capital to the Purchaser or Purchasers whose Pro Rata Share has
increased as a result of such reallocation in exchange for a cash payment in an
amount equal to the aggregate Capital of the Receivable Interests so
transferred.

 

(e) The Seller may, upon thirty days’ prior written notice to the Administrative
Agent and the Purchasers and the written signed consent of the Administrative
Agent and the Purchasers, cease purchasing Receivables from any Originator, and
after the Seller ceases purchasing Receivables from such Originator, such
Originator shall no longer have the obligations of an Originator for all
purposes of this Agreement other than with respect to those obligations which
are expressly intended to survive the termination of this Agreement, including,
without limitation, the indemnities contained in Section 8.01 as incorporated by
reference in the Consent and Acknowledgement to which such Originator is a
party. If, as a result of the Seller’s decision to cease purchasing Receivables
from any Originator, the Required Purchasers determine, in their sole
discretion, that the Events of Termination in Section 7.01(j) or the Reserve are
no longer reasonable or protective, the Purchasers may modify the provisions of
such Section 7.01(j) or the Reserve with the consent of the Seller (which
consent shall not be unreasonably withheld or delayed).

 

(f) The Seller may, upon thirty days’ prior written notice to the Administrative
Agent and the Purchasers and the written signed consent of the Administrative
Agent and the Purchasers (which consent shall not be unreasonably withheld or
delayed), cease purchasing from any Originator all Receivables generated by any
division of such Originator (an “Originator Division”), and after the Seller
ceases purchasing from such Originator all Receivables generated by such
Originator Division, any agreement arising thereafter between such Originator
and an Obligor pursuant to or under which such Obligor shall be obligated to pay
for merchandise,

 

30



--------------------------------------------------------------------------------

insurance or services provided by such Originator Division, shall not be a
“Contract” for purposes of this Agreement; provided, that any Contract generated
by such Originator Division prior to the date the Seller ceases purchasing such
Originator Division’s Receivables shall remain a “Contract” for purposes of this
Agreement. If, as a result of the Seller’s decision to cease purchasing from any
Originator all Receivables generated by an Originator Division pursuant to this
Section 2.01(f), the Required Purchasers determine, in their sole discretion,
that the Events of Termination in Section 7.01(j) or the Reserve are no longer
reasonable or protective, the Purchasers may modify the provisions of such
Section 7.01(j) or the Reserve with the consent of the Seller (which consent
shall not be unreasonably withheld or delayed).

 

(g) The Seller may, upon ninety days’ prior written notice to the Administrative
Agent and the Purchasers and the written signed consent of the Administrative
Agent and the Purchasers, commence purchasing from any Originator all
Receivables generated by any Originator Division, and after the Seller commences
purchasing from such Originator all Receivables generated by such Originator
Division, all related agreements between the Originator, and an Obligor pursuant
to or under which such Obligor shall be obligated to pay for merchandise,
insurance or service provided by such Originator Division shall be “Contracts”
for all purposes of this Agreement. If, as a result of the Seller’s decision to
commence purchasing from any Originator all Receivables generated by an
Originator Division pursuant to this Section 2.01(g), the Required Purchasers
determine, in their sole discretion, that the Events of Termination in
Section 7.01(j) or the Reserve are no longer reasonable or protective, the
Purchasers may modify the provisions of such Section 7.01(j) or the Reserve with
the consent of the Seller (which consent shall not be unreasonably withheld or
delayed).

 

(h) If Georgia-Pacific sells or otherwise conveys or disposes of the stock of
any Originator, upon the effective date of such sale, such Originator shall no
longer be an Originator under this Agreement; provided, that, if the Required
Purchasers determine, in their sole discretion, that the Events of Termination
in Section 7.01(j) or the Reserve are no longer reasonable or protective as a
result of such sale, the Purchasers may modify the provisions of such
Section 7.01(j) or the Reserve with the consent of the Seller (which consent
shall not be unreasonably withheld or delayed).

 

(i) If Georgia-Pacific Corporation, Fort James Operating Company or any
Restricted Transferee is an Originator and such Originator sells or otherwise
disposes of all or a substantial portion of its assets to any Person other than
another Originator, the Seller shall deliver to the Purchasers at the time of
such sale a pro forma Investor Report eliminating therefrom the Receivables of
Georgia-Pacific Corporation, Fort James Operating Company or such Restricted
Transferee, as applicable. If, based upon such report, the Required Purchasers
determine, in their sole discretion, that the Events of Termination in
Section 7.01(j) or the Reserve are no longer reasonable or protective as a
result of such sale, the Purchasers may modify the provisions of such
Section 7.01(j) or the Reserve with the consent of the Seller (which consent
shall not be unreasonably withheld or delayed).

 

(j) The Facility Termination Date shall be December 9, 2007.3, 2010.

 

31



--------------------------------------------------------------------------------

SECTION 2.02 Making Purchases.

 

(a) Each Purchase shall be made on at least two Business Days’ notice from the
Seller to each Purchaser. Each such notice shall specify (i) the amount
requested to be paid to the Seller (which shall not be less than $5,000,000),
and (ii) the date of such Purchase (which shall be a Business Day). Each
Purchaser shall notify the Seller whether it has determined to make such
Purchase not later than 10:00 A.M., New York City time, on the second Business
Day prior to the proposed purchase date.

 

(b) On the date of each Purchase, each Purchaser shall, upon satisfaction of the
applicable conditions set forth in Section 3.01 and Section 3.02, make available
to the Seller in same day funds, at the Seller’s account with JPMorgan Chase
Bank, OneN.A., account number 10--31343, an amount equal to the initial Capital
of such Receivable Interest purchased by the Purchaser. Each notice given by the
Seller pursuant to subsection (a) above shall be irrevocable and binding on the
Seller and the Seller shall indemnify each Purchaser against any loss or expense
incurred by such Purchaser as a result of any failure by the Seller to accept
the amount requested to be paid by such Purchaser, including, without
limitation, any loss (including loss of anticipated profits) or expense incurred
by such Purchaser by reason of the liquidation or reemployment of funds acquired
or requested by such Purchaser to fund such requested amount.

 

SECTION 2.03 Receivable Interest Percentage.

 

(a) Each Receivable Interest shall be initially computed on its date of
purchase. Thereafter, until the Reinvestment Termination Date for such
Receivable Interest, such Receivable Interest shall be automatically recomputed
(or deemed to be recomputed) on each day other than a Liquidation Day. Any
Receivable Interest as computed (or deemed recomputed) as of the close of
business on the day immediately succeeding the Reinvestment Termination Date for
such Receivable Interest shall remain constant at all times after such
Reinvestment Termination Date. Upon the occurrence and during the continuation
of an Event of Termination, such Receivable Interest shall be 100%. Such
Receivable Interest shall become zero when the Capital thereof, Yield thereon
and all other amounts due and payable to the Purchasers and the Agent under and
in connection with this Agreement shall have been paid in full and the
Collection Agent (if not the Seller or an Affiliate thereof) shall have received
the accrued Collection Agent Fee thereon.

 

(b) If any Receivable Interest would otherwise be reduced on any day on account
of newly arising Pool Receivables, the Purchasers may prevent such reduction by
notifying the Collection Agent on such day that the Receivables Pool and the Net
Receivables Pool Balance for such Receivable Interest will include, with respect
to Receivables arising as Pool Receivables on such day, only such number or
portion of such Receivables as shall cause such Receivable Interest to remain
constant. The remainder of such Receivables or portion thereof shall be treated
as Receivables arising on the next succeeding Business Day (subject to
reapplication of this subsection (b)).

 

(c) If any Investor Report indicates that the last day of the prior Settlement
Period was a Mandatory Reduction Day, the Collection Agent shall promptly notify
the Purchasers and the Seller and shall specify the Mandatory Reduction Amount.
In addition, if on any Business Day the Seller knows such day to be a Mandatory
Reduction Day, it shall promptly notify the Purchasers and the Collection Agent
and shall specify the Mandatory Reduction Amount. On

 

32



--------------------------------------------------------------------------------

the Business Day next succeeding the Investor Report Date or such notification
to the Purchasers and the Collection Agent, unless the Seller can demonstrate to
the satisfaction of the Purchasers that such day is not a Mandatory Reduction
Day, the Seller shall pay to each Purchaser its full Mandatory Reduction Amount
to the extent that the Mandatory Reduction Amount represents Collections which
should have been set aside and held in the trust for such Purchaser pursuant to
Section 2.04 hereof but were previously deemed to be reinvested on behalf of
such Purchaser. If the full Mandatory Reduction Amount is not so paid, the
Collection Agent shall continue the suspension of the reinvestment of
Collections on each Mandatory Reduction Day until such time that, after giving
effect to the amount of Collections which are not reinvested in accordance with
the provisions of Section 2.04(b)(ii) and the recomputation of the Receivable
Interests pursuant to Section 2.03, the amount of the Aggregate Capital of such
Purchaser on the day immediately preceding any Mandatory Reduction Day is
reduced by an amount equal to the Mandatory Reduction Amount for such Mandatory
Reduction Day. The Seller shall indemnify any Purchaser for all losses, expenses
and liabilities, if any (including, without limitation, any loss or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Purchaser in connection with such Purchaser’s funding or
maintenance of the Receivable Interests), which such Purchaser may sustain as a
result of any Mandatory Reduction.

 

SECTION 2.04 Settlement Procedures.

 

(a) Collection of the Pool Receivables shall be administered by the Collection
Agent in accordance with the terms of this Agreement. The Seller shall provide
to the Collection Agent on a timely basis all information needed for such
administration, including notice of the occurrence of any Liquidation Day or
Provisional Liquidation Day and current computations of each Receivable
Interest.

 

(b) The Collection Agent shall, on each day on which Collections of Pool
Receivables are received by it with respect to any Receivable Interest owned by
a Purchaser:

 

(i) set aside and hold in trust for such Purchaser, out of the percentage of
such Collections represented by such Receivable Interest, an amount equal to
such Purchaser’s Yield and Pro Rata Share of the Collection Agent Fee and fees
payable pursuant to the Fee Letter, if any, accrued through such day for such
Receivable Interest and not previously set aside; provided, that notwithstanding
the preceding clause, unless the Administrative Agent shall have given notice at
the direction of the Required Purchasers to the contrary, such amounts may be
commingled with the Collection Agent’s other funds prior to their payment to the
Purchasers;

 

(ii) if such day is neither a Liquidation Day nor a Provisional Liquidation Day
nor an Optional Reduction Day nor a Mandatory Reduction Day, reinvest on behalf
of such Purchaser (such reinvestment to be deemed a Purchase of a Receivable
Interest by such Purchaser) the remainder of such percentage of Collections, to
the extent representing a return of Capital, by recomputation of such Receivable
Interest pursuant to Section 2.03;

 

(iii) if such day is a Liquidation Day or a Provisional Liquidation Day, refrain
from making reinvestments and set aside and hold in trust for such Purchaser the
entire

 

33



--------------------------------------------------------------------------------

remainder of such percentage of Collections; provided, that amounts set aside
and held in trust on any Provisional Liquidation Day that is subsequently
determined not to be a Liquidation Day thereupon shall, to the extent
representing a return of Capital, be reinvested in accordance with the preceding
subsection (ii);

 

(iv) if such day is an Optional Reduction Day, set aside and hold in trust for
the Purchaser the entire remainder of such percentage of Collections or, if the
remainder of such Collections exceeds the remaining amount of the Optional
Reduction Amount, the portion of the remainder of such Collections equal to such
remaining amount of the Optional Reduction Amount; provided, that,
notwithstanding the preceding clause, unless the Administrative Agent shall have
given notice at the direction of the Required Purchasers to the contrary, such
amounts may be commingled with the Collection Agent’s other funds prior to their
payment to the Purchasers; provided, further, that if a Downgrade Event has
occurred and is continuing, such notice may be given by the Administrative Agent
in its sole discretion or at the direction of any Purchaser;

 

(v) if such day is a Mandatory Reduction Day, to the extent not set aside and
held in the Agent’s Account pursuant to Section 2.04(e), set aside and hold in
trust for the Purchaser the entire remainder of such percentage of Collections,
or if the remainder of such Collections exceeds the remaining amount of the
Mandatory Reduction Amount for such day, the portion of the remainder of such
Collections equal to such remaining amount of the Mandatory Reduction Amount;
provided, that, notwithstanding the preceding clause, unless the Administrative
Agent shall have given notice at the direction of the Required Purchasers to the
contrary, such amounts may be commingled with the Collection Agent’s other funds
prior to their payment to the Purchasers; provided, further, that if a Downgrade
Event has occurred and is continuing, such notice may be given by the
Administrative Agent in its sole discretion or at the direction of any
Purchaser; and

 

(vi) release to the Seller for its own account any Collections in excess of such
amounts allocated pursuant to subsections (i) through (v) above.

 

(c) The Collection Agent shall deposit into an account designated by each
Purchaser, on each Settlement Date, unless the Required Purchasers, in their
sole discretion, require more frequent deposits, all amounts held by the
Collection Agent for each Purchaser in accordance with Section 2.04(b), unless
deposited earlier as provided in the next succeeding sentence; provided,
however, if Collections have been commingled with the Collection Agent’s other
funds prior to their payment to the Purchasers as permitted by the terms of this
Agreement, any deposits made pursuant to the preceding clause shall be made by
the Collection Agent from and to the extent of the Collections with respect to a
Receivable Interest owned by such Purchaser. If a Liquidation Day or a
Provisional Liquidation Day has occurred and is continuing, all amounts held by
the Collection Agent for each Purchaser in accordance with Section 2.04(b) shall
be deposited on the first Business Day following receipt by the Collection Agent
into an account designated by such Purchaser. The aggregate amount so deposited
with respect to a Receivable Interest owned by a Purchaser shall not exceed the
sum of such Purchaser’s Capital of, and accrued Yield and Pro Rata Share of the
Collection Agent Fee, if any, on such Receivable Interest plus the aggregate of
any other amounts then owed by the Seller to such Purchaser hereunder. If the
amounts so deposited are insufficient to pay in full all

 

34



--------------------------------------------------------------------------------

amounts due to such Purchaser hereunder, such amounts shall be applied in the
following order of priority (whether or not such funds are sufficient to pay in
full all such amounts): first to the Collection Agent (if other than
Georgia-Pacific or its designee) in payment of all accrued and unpaid Collection
Agent Fee, if any, second to such Purchaser in payment in full of all accrued
and unpaid Yield, third to such Purchaser in reduction to zero of the Aggregate
Capital of such Purchaser, fourth to such Purchaser in payment of any other
amounts owed by the Seller to such Purchaser under this Agreement, fifth to the
Administrative Agent in payment of amounts owed by the Seller to the
Administrative Agent under this Agreement and sixth to the Collection Agent (if
Georgia-Pacific or its designee).

 

After the Capital and Yield with respect to a Receivable Interest, and any other
amounts payable by the Seller to the Purchasers or the Administrative Agent
hereunder, have been paid in full, all additional Collections with respect to
such Receivable Interest shall be paid to the Seller for its own account.

 

(d) For the purposes of this Section 2.04:

 

(i) if on any day the Outstanding Balance of any Pool Receivable is reduced or
adjusted as a result of any defective, rejected, returned, repossessed or
foreclosed goods, merchandise or services, or any cash discount or other
adjustment made by the Seller or an Originator, or any right of setoff is
exercised by the Obligor thereunder, the Seller shall be deemed to have received
on such day a Collection of such Pool Receivable in the amount of such reduction
or adjustment;

 

(ii) if on any day either (w) any of the representations or warranties contained
in Sections 4.01(h) or 4.01(n) are no longer true with respect to any Pool
Receivable, (x) the Seller shall fail to perform or observe any term, covenant
or agreement contained in Section 5.01(d), or (y) the Seller or any Originator
or the Collection Agent (if Georgia-Pacific or an Affiliate thereof) shall
extend, amend or otherwise modify the terms of any Pool Receivable, or amend,
modify or waive the terms or conditions of the Contract under which such Pool
Receivable arises in a manner which materially and adversely affects the
collectibility of such Pool Receivable, the Seller shall be deemed to have
received on such day a Collection of such Pool Receivable in full;

 

(iii) except as provided in subsection (i) or (ii) of this Section 2.04(d), or
as otherwise required by applicable law or the relevant Contract, all
Collections received from an Obligor of any Receivable shall be applied to the
Receivables of such Obligor in order of the age of such Receivables, starting
with the oldest such Receivable, unless such Obligor designates its payment for
application to specific Receivables; and

 

(iv) if and to the extent any Purchaser shall be required for any reason to pay
over to an Obligor any amount received on its behalf hereunder, such amount
shall be deemed not to have been so received but rather to have been retained by
the Seller and, accordingly, such Purchaser shall have a claim against the
Seller for such amount, payable when and to the extent that any distribution
from or on behalf of such Obligor is made in respect thereof.

 

35



--------------------------------------------------------------------------------

(e) If the Collection Agent shall be required to segregate and deposit
Collections to the Agent’s Account in accordance with Section 6.02(b):

 

(i) so long as no Event of Termination, Liquidation Day or Mandatory Reduction
Day has occurred and is continuing, the Collection Agent shall be permitted to
withdraw amounts from the Agent’s Account and, on each day, apply all
Collections so withdrawn from the Agent’s Account in accordance with
Section 2.04(b);

 

(ii) if an Event of Termination or a Liquidation Day has occurred and is
continuing, the Collection Agent shall not be permitted to withdraw any amounts
from the Agent’s Account unless and until such Event of Termination or
Liquidation Day is no longer continuing, and amounts on deposit in the Agent’s
Account shall be allocated and paid to each Purchaser (based on its Pro Rata
Share), and applied by such Purchaser, on each day in accordance with
Section 2.04(c); and

 

(iii) if a Mandatory Reduction Day has occurred and is continuing (and no Event
of Termination or Liquidation Day has occurred and is continuing), all
Collections on deposit in the Agent’s Account in excess of the Mandatory
Reduction Amount of all of the Purchasers shall be applied as provided in
Section 2.04(b) and, on Friday of each week, if such day is a Mandatory
Reduction Day, the Collection Agent shall (and if the Collection Agent does not
do so, the Administrative Agent shall, at the direction of any Purchaser)
immediately cause to be to remitted to each Purchaser such Purchaser’s Mandatory
Reduction Amount from Collections on deposit in the Agent’s Account.

 

Amounts on deposit in the Agent’s Account shall remain uninvested at all times.

 

SECTION 2.05 Fees.

 

(a) The Seller shall pay to the Purchasers fees in the amounts and at the times
specified in the Fee Letter.

 

(b) The Collection Agent shall be paid a Collection Agent Fee as set forth in
Section 6.06 hereof.

 

(c) The Seller shall pay to the Administrative Agent a fee as separately agreed
between the Seller and the Administrative Agent.

 

Each Purchaser shall, on the first Business Day of each calendar month, provide
to the Seller and the Collection Agent a statement specifying, for the most
recently completed Settlement Period, the amount and calculation of such
Purchaser’s Yield and Pro Rata Share of the fees payable pursuant to the Fee
Letter. The failure of any Purchaser to provide any such statement to the Seller
or the Collection Agent shall not relieve the Seller of its obligations to pay
such Purchaser’s Yield or Pro Rata Share of such fees.

 

36



--------------------------------------------------------------------------------

SECTION 2.06 Payments and Computations, Etc.

 

(a) All amounts to be paid or deposited by the Seller or the Collection Agent
hereunder shall be paid or deposited no later than 3:00 P.M. (New York City
time) on the day when due in same day funds to each Purchaser’s account (as
designated by each such Purchaser).

 

(b) The Seller shall, to the extent permitted by law, pay on demand from time to
time interest on any amount not paid or deposited by the Seller or the
Collection Agent when due hereunder at an interest rate per annum equal to
2% per annum above the Base Rate in effect from time to time; provided, however,
that such interest rate shall not at any time exceed the maximum rate permitted
by applicable law.

 

(c) All computations of interest under subsection (b) above and all computations
of Yield, fees, and other amounts hereunder shall be made on the basis of a year
of 360 days and the actual number of days elapsed. Whenever any payment or
deposit to be made hereunder shall be due on a day other than a Business Day,
such payment or deposit shall be made on the next succeeding Business Day and
such extension of time shall be included in the computation of such payment or
deposit.

 

SECTION 2.07 Dividing or Combining Receivable Interests. The Seller may, on
notice to and consent by a Purchaser received at least three Business Days prior
to the last day of any Settlement Period, divide any Receivable Interest of such
Purchaser into two or more Receivable Interests having aggregate Capital equal
to the Capital of such divided Receivable Interest. The Seller may, on notice to
and consent by a Purchaser received at least three Business Days prior to the
last day of any Settlement Period either (i) combine two or more existing
Receivable Interests of such Purchaser or (ii) combine an existing Receivable
Interest or existing Receivable Interests and a proposed Receivable Interest,
all of such Purchaser, in each case on such last day into a single Receivable
Interest having Capital equal to the aggregate Capital of such existing
Receivable Interest or such existing Receivable Interests and such proposed
Receivable Interest, as the case may be.

 

SECTION 2.08 Yield Protection.

 

(a) If, after the date hereof, the adoption of any applicable law, rule or
regulation, or any change therein, including Regulation D of the Board of
Governors of the Federal Reserve System, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Purchaser or any Person controlling any thereof, any permitted assignee
under this Agreement or any Person maintaining any liquidity, purchase or credit
enhancement facility for any Purchaser (each of which being an “Affected Party”)
with any request or directive of any such authority, central bank or comparable
agency or any change in the application of GAAP (in any case, whether or not
having the force of law),

 

(A) shall subject an Affected Party to any tax (except for taxes on the overall
net income of such Affected Party), duty or other charge with respect to the
Receivable Interests or any right to make purchases, or shall change the basis
of taxation of payments to an Affected Party of its Capital or Yield or any
other amounts due under this Agreement in respect of its Capital or its rights,
if any, to make purchases; or

 

37



--------------------------------------------------------------------------------

(B) shall impose, modify or deem applicable any reserve requirement (including,
without limitation, any reserve requirement imposed by the Board of Governors of
the Federal Reserve System, but excluding any reserve requirement, if any,
included in the determination of Yield), special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Affected Party; or

 

(C) shall impose any other condition affecting the Receivable Interests or the
Purchaser’s rights, if any, to make purchases;

 

and the result of any of the foregoing is (i) to increase the cost to, or, in
the case of Regulation D referred to above, to impose a cost on an Affected
Party funding or making or maintaining any Receivable Interest, or (ii) to
reduce the amount of any sum received or receivable by an Affected Party under
this Agreement with respect thereto, then within ten days after demand by such
Affected Party (which demand shall be accompanied by a statement setting forth
the basis for such demand), the Seller shall pay directly to such Affected Party
such additional amount or amounts as will compensate such Affected Party for
such additional or increased cost incurred or such reduction suffered.

 

(b) If an Affected Party shall reasonably determine that the adoption of any
applicable law, rule, regulation, directive or guideline regarding capital
adequacy, or any change in or phase-in of any applicable law, rule, regulation,
directive or guideline or in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by an Affected Party
with any request or directive regarding capital adequacy of any such authority,
central bank or comparable agency or any change in the application of GAAP (in
any case, whether or not having the force of law), has or would have the effect
of reducing the rate of return on the capital of any Affected Party as a
consequence of its obligations hereunder or arising in connection herewith to a
level below that which any such Affected Party could have achieved but for such
adoption, change or compliance (taking into consideration the policies of such
Affected Party with respect to capital adequacy) by an amount deemed by such
Affected Party to be material, then from time to time, within ten days after
demand by such Affected Party, the Seller shall pay to such Affected Party such
additional amount or amounts as will compensate such Affected Party for such
reduction.

 

(c) Each Affected Party will promptly notify the Seller of any event of which it
has knowledge occurring after the date hereof which will entitle such Affected
Party to compensation pursuant to this Section 2.08. If an Affected Party fails
to give such notice within 90 days after it obtains actual knowledge of such
event and such result, such Affected Party shall be entitled to compensation
pursuant to this Section 2.08 only to the extent such additional amount or
reduction accrues on or after the date 90 days prior to the date on which such
Affected Party gives such notice.

 

(d) In determining any amount provided for in this Section 2.08, the Affected
Party may use any reasonable averaging and attribution methods. Any Affected
Party making a claim under this Section 2.08 shall submit to the Seller a
certificate as to such additional or increased cost or reduction, which
certificate shall be conclusive absent demonstrable error; provided, that the
failure to deliver any such certificate shall not affect the Affected Party’s
right to payment hereunder unless notice as required by Section 2.08(c) has not
been given.

 

38



--------------------------------------------------------------------------------

(e) For the avoidance of doubt, if the issuance of FASB Interpretation No. 46,
or any other change in accounting standards or the issuance of any other
pronouncement, release or interpretation, causes or requires the consolidation
of all or a portion of the assets and liabilities of a Purchaser with the assets
and liabilities of any Affected Party, such event shall constitute a
circumstance on which such Affected Party may base a claim for reimbursement
under this Section 2.08.

 

(f) If the Seller shall become obligated to pay amounts under this Section 2.08
to any Affected Party, and the Seller shall not then be obligated to pay amounts
under this Section 2.08 to Affected Parties with respect to all of the
Purchasers, the Seller shall have the right to require such Affected Party (or
the Purchaser through whom such Affected Party has made such claim) to sell and
assign, and within 60 days of the Seller’s request to such effect, such Affected
Party or Purchaser, as the case may be, shall sell and assign, all of its
interests, rights and obligations under this Agreement to an Assignee (but no
Assignee shall have any obligation to make any such purchase) or to an assignee
identified by the Seller and approved by the Administrative Agent and the
Related Secondary Purchaser, which approval shall not be unreasonably withheld;
provided, however, that (i) such assignment shall not conflict with any statute,
law, rule, regulation, order or decree of any governmental authority, (ii) the
assigning Affected Party shall have received from such Assignee or such assignee
full payment in immediately available funds of all amounts payable to it in
respect of Capital, accrued Yield and fees and other amounts owing to it under
or in connection with this Agreement and the other Sale Documents, (iii) the
assigning Affected Party shall have been released of any and all liabilities and
obligations under this Agreement, (iv) such assignment shall be without
representation or warranty (except to the extent set forth in the related
Assignment) by the assigning Affected Party and shall be at the sole expense of
the Seller and (v) the assigning Affected Party shall continue to have the
benefit of all indemnities and other agreements under this Agreement which
survive the termination of this Agreement.

 

SECTION 2.09 Sharing of Payments, Etc. If any Purchaser shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of Pool Receivables covered by a Receivable Interest
(other than pursuant to Section 2.08) in excess of payments on account of Pool
Receivables allocable to such Receivable Interest, such Purchaser shall
forthwith purchase from the other Purchasers such participations in the Pool
Receivables as shall be necessary to cause such purchasing Purchaser to share
the excess payment ratably with each of them, provided, however, that if all or
any portion of each excess payment is thereafter recovered from such purchasing
Purchaser, such purchase from each Purchaser shall be rescinded and such
Purchaser shall repay to the purchasing Purchaser the purchase price to the
extent of such recovery together with an amount equal to each Purchaser’s Pro
Rata Share of any interest or other amount paid or payable by the purchasing
Purchaser in respect of the total amount so recovered.

 

SECTION 2.10 Effect of Early Payments. In the event any Purchaser: (i) has the
Capital of a Receivable Interest reduced without compliance by the Seller with
the notice

 

39



--------------------------------------------------------------------------------

requirements hereunder or (ii) does not become subject to a Mandatory Reduction
or an Optional Reduction upon the occurrence of a Mandatory Reduction Day or an
Optional Reduction Day, then the Seller agrees to pay to the relevant Purchaser
an amount equal to the excess, if any, of:

 

(A) Yield that would have accrued during the remainder of the Settlement Period
or the tranche periods for Notes determined by such Purchaser to relate to such
Receivable Interest (as applicable) subsequent to the date of such reduction (or
in respect of clause (ii) above, the date such Mandatory Reduction or Optional
Reduction took effect pursuant to the occurrence of a Mandatory Reduction Day or
an Optional Reduction Day) on such Capital if such reduction or such Mandatory
Reduction Day or Optional Reduction Day had not occurred,

 

over

 

(B) the income, if any, actually received during the remainder of such period by
such Purchaser from investing the amount received as a reduction of such
Capital, in accordance with such Purchaser’s normal investment policies.

 

All payments made pursuant to this Section 2.10 shall be due and payable
hereunder upon demand. The determinations made by any Purchaser pursuant to this
Section 2.10 shall be binding absent demonstrable error.

 

ARTICLE III.

CONDITIONS OF PURCHASES

 

SECTION 3.01 Conditions Precedent to Initial Purchase. The initial Purchase of
Receivable Interests under this Agreement is subject to the conditions precedent
that the Purchasers shall have received on or before the date of such Purchase
the following, each (unless otherwise indicated) dated such date and in form and
substance satisfactory to the Purchasers and the Administrative Agent:

 

(a) Certificates of the Secretary or Assistant Secretary of the Seller and each
Originator certifying the names and true signatures of their respective officers
authorized to sign this Agreement and the other documents to be delivered by
them hereunder or in connection herewith, evidence of authorization of the
transactions contemplated hereby, the articles of incorporation or formation
(attached and appropriately certified by the Secretary of State of the Seller’s
and each Originator’s jurisdiction of incorporation or formation) and the
by-laws and all amendments thereto of the Seller and each Originator.

 

(b) Executed financing statements (including any assignments of and amendments
to financing statements previously filed), to be filed on or before the date of
such initial Purchase under the UCC of all jurisdictions that the Purchasers or
the Administrative Agent may deem necessary or desirable in order (i) to perfect
the ownership interests contemplated by this Agreement and (ii) to perfect the
ownership interests of the Seller in the receivables purchased by the Seller
from the Originators pursuant to the Transfer Agreements.

 

(c) Executed UCC termination statements, if any, necessary to release all
security interests and other rights of any Person (other than the Purchasers and
the Secondary Purchasers) in the Receivables, Contracts or Related Security
previously granted by the Seller or any Originator.

 

40



--------------------------------------------------------------------------------

(d) Evidence (including Uniform Commercial Code search reports) that all
Receivables and all proceeds thereof are free and clear of liens, security
interests, claims and encumbrances other than those held by the Purchasers and
the Secondary Purchasers.

 

(e) An executed Transfer Agreement and Consent and Acknowledgment from each
Originator.

 

(f) A favorable opinion of counsel for the Seller and for each Originator as to
such matters as the Purchasers or the Administrative Agent may reasonably
request, including, without limitation, bankruptcy opinions with respect to
“true sale” and nonconsolidation.

 

SECTION 3.02 Conditions Precedent to All Purchases and Reinvestments. Each
Purchase (including the initial Purchase) and each reinvestment shall be subject
to the further conditions precedent that (a) in the case of each Purchase, the
Collection Agent shall have delivered to the Purchasers and the Administrative
Agent on or prior to the date of such Purchase, in form and substance
satisfactory to the Purchasers, all Investor Reports as and when due under
Section 6.02(g) and, on or prior to the date of the initial Purchase, an
Investor Report containing then current information acceptable to the
Purchasers, and (b) on the date of each Purchase or reinvestment, the following
statements shall be true (and acceptance of the proceeds of such Purchase or
reinvestment shall be deemed a representation and warranty by the Seller that
such statements are then true):

 

(i) the representations and warranties contained in Article IV are correct on
and as of the date of such Purchase or reinvestment as though made on and as of
such date,

 

(ii) no event has occurred and is continuing, or would result from such Purchase
or reinvestment, that constitutes (x) in the case of a Purchase, an Event of of
Termination or aa Potential Termination Event and (y) in the case of
reinvestment, an Event of Termination or a Significant Potential Termination
Event,

 

(iii) the Internal Revenue Service shall not have filed a notice of lien
pursuant to Section 6323 of the Code with regard to any assets of the Seller or
any Originator, and the Pension Benefit Guaranty Corporation shall not have
filed a notice of lien pursuant to Section 4068 of ERISA with regard to any
assets of the Seller or any Originator, unless such liens (1) have been
suspended or (2) are being contested in good faith by the Seller or such
Originator and have been bonded in the full amount thereof; provided, however,
that with respect to any Originator, the amount of such lien shall be greater
than $50,000,000, and

 

(iv) the Facility Termination Date shall not have occurred,

 

and (c) the Purchasers shall have received such other approvals, opinions or
documents as they may reasonably request.

 

41



--------------------------------------------------------------------------------

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01 Representations and Warranties of the Seller and the Collection
Agent. Each of the Seller and the Collection Agent makes, with respect to
itself, the following representations and warranties to each Purchaser and the
Administrative Agent on the date of each Purchase and on the date of each
reinvestment as follows:

 

(a) It is duly incorporated, validly existing and in good standing under the
laws of its state of incorporation, and is duly qualified to do business, and is
in good standing, in every jurisdiction where the nature of its business or the
ownership of its properties requires it to be so qualified except where the
failure to be so qualified would reasonably be expected to (i) have a Material
Adverse Effect or (ii) materially adversely affect its ability to perform its
obligations hereunder or under any Transfer Agreement or the Secondary Purchase
Agreement. As of the date hereof, Georgia-Pacific owns directly or indirectly
100% of the issued and outstanding common stock of the Seller.

 

(b) The execution, delivery and performance by the Seller and the Collection
Agent of the Sale Documents to which it is a party, and the Seller’s use of the
proceeds of purchases and reinvestments, are within its corporate powers, have
been duly authorized by all necessary corporate action, do not contravene or
violate (i) its certificate of incorporation or articles of incorporation or
by-laws; or (ii) any law, rule or regulation or any contractual restriction
binding on or affecting it the breach of which could reasonably be expected to
have a material adverse effect on the Receivables or the transaction
contemplated hereby, or as may restrict or limit the assignment of Receivables
of Government Obligors, and do not result in or require the creation of any lien
(other than pursuant hereto and pursuant to the Secondary Purchase Agreement)
upon or with respect to any of its properties; and no transaction contemplated
hereby requires compliance with any bulk sales act or similar law. Each Sale
Document to which the Seller or the Collection Agent is a party has been duly
executed, authorized and delivered by the Seller or the Collection Agent, as the
case may be.

 

(c) Other than the filings of the financing statements under the UCC of the
jurisdictions that the Purchasers or the Administrative Agent deem necessary,
all of which, on or prior to the date of the initial Purchase hereunder, will
have been duly made and be in full force and effect, and other than such
filings, registrations and notices as may be required under applicable law with
respect to the assignment of Receivables of Government Obligors no authorization
or approval or other action by, and no notice to or filing with, any
governmental authority or regulatory body is required for the due execution,
delivery and performance by the Seller or the Collection Agent of this Agreement
or any other Sale Document to which the Seller or the Collection Agent is a
party or for the perfection of or exercise by the Purchaser of its rights and
remedies under this Agreement or any other Sale Document to be delivered
hereunder.

 

(d) Each of this Agreement and each other Sale Document to which the Seller or
the Collection Agent is a party constitutes the legal, valid and binding
obligation of the Seller and the Collection Agent, respectively, enforceable
against the Seller and the Collection Agent in accordance with their terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally.

 

42



--------------------------------------------------------------------------------

(e) The consolidated financial statements of the Collection Agent and its
subsidiaries as of January 3, 2004,1, 2005, copies of which have been furnished
to the Purchasers, fairly present the financial condition of the Collection
Agent and its subsidiaries as of such date and the consolidated results of their
operations for the period ended on such date, and have been prepared in
accordance with GAAP consistently applied in all material respects by the
Collection Agent and its subsidiaries throughout the period involved, except as
set forth in the notes thereto and since such date there occurred no event or
condition which would reasonably be expected to have a Material Adverse Effect.

 

(f) There is no pending or threatened action or proceeding affecting the Seller
or the Collection Agent or any of their respective subsidiaries or properties
before any court, governmental agency or arbitrator which would reasonably be
expected to have (i) a Material Adverse Effect or (ii) a material adverse effect
upon (1) any Purchaser’s interest in the Pool Receivables generally or in any
significant portion of the Pool Receivables, the Related Security or the
Collections with respect thereto, (2) the collectibility of the Pool Receivables
generally or of any significant portion of the Pool Receivables, or (3) the
ability of the Seller or the Collection Agent to perform its respective
obligations under this Agreement or any other Sale Document to which it is a
party. Neither the Seller nor the Collection Agent is in default with respect to
any order of any court, arbitrator or governmental body. No Event of
Termination, or event which, with the passage of time or the giving of notice,
or both, would be an Event of Termination, is continuing.

 

(g) No proceeds of any purchase or reinvestment will be used (i) for a purpose
which violates, or would be inconsistent with regulations T, U or X promulgated
by the Board of Governors of the Federal Reserve System from time to time or
(ii) to acquire any security in any transaction which is subject to Section 13
and 14 of the Securities Exchange Act of 1934, as amended.

 

(h) Immediately prior to a Purchase hereunder, the Seller shall be the legal and
beneficial owner of the Pool Receivables and Related Security with respect
thereto (except with respect to Related Security and with respect to Receivables
of Government Obligors, to the transferextent that the rights of whichthe
Seller, as the assignee thereof, may be limited by applicable law), free and
clear of any Adverse Claim, except as created by this Agreement and the
Secondary Purchase Agreement and the documents entered into in connection
herewith and therewith. This Agreement is effective to, and shall, upon each
purchase or reinvestment, transfer to each Purchaser (and each Purchaser shall
acquire from the Seller) a valid and perfected first priority undivided
percentage ownership interest to the extent of such Purchaser’s Receivable
Interest in each Pool Receivable existing or hereafter arising and in the
Related Security and Collections with respect thereto, except as may be limited
by applicable law with respect to the Related Security and with respect to
Receivables of Government Obligors, free and clear of any Adverse Claim, except
as created by this Agreement and the Secondary Purchase Agreement and the
documents entered into in connection herewith and therewith. No effective
financing statement or other instrument similar in effect covering any Contract
or any Pool Receivable or the Related Security or Collections with respect
thereto is on file in any recording

 

43



--------------------------------------------------------------------------------

office, except those filed in favor of the Administrative Agent pursuant to this
Agreement and the Secondary Purchase Agreement and those filed in favor of the
Seller pursuant to a Transfer Agreement. Upon the filing of UCC-1 financing
statements naming the Administrative Agent as secured party and the Seller as
debtor, the Administrative Agent, as agent for the Purchasers, shall have a
first priority perfected security interest in the Pool Receivables, Related
Security and Collections, to the extent of each Purchaser’s Receivable Interest,
to the extent a security interest in such items of property can be perfected
under the UCC.

 

(i) Prior to a transfer pursuant to a Transfer Agreement, the related Originator
shall be the legal and beneficial owner of the Receivables and the Related
Security sold to the Seller pursuant to such Transfer Agreement free and clear
of any Adverse Claim. Each Transfer Agreement is effective to, and shall, upon
the creation of a Receivable owing to such Originator party to such Transfer
Agreement, transfer to the Seller (and the Seller shall acquire) from such
Originator all right, title and interest of such Originator in each such
Receivable and in the Related Security and Collections with respect thereto,
except asto the extent that the rights of the Seller, as the assignee thereof,
may be limited by applicable law with respect to the Related Security and with
respect to Receivables of Government Obligors, free and clear of any Adverse
Claim, except as contemplated by this Agreement and the Secondary Purchase
Agreement.

 

(j) Each Daily Activity Report, Interim Activity Report and Investor Report (if
prepared by the Seller, an Originator or one of their Affiliates, or to the
extent that information contained therein is supplied by the Seller, an
Originator or an Affiliate), information, exhibit, financial statement,
document, book, record or report (other than projections prepared in good faith)
furnished or to be furnished at any time by a Responsible Officer of the Seller
or an Originator to the Administrative Agent or the Purchasers in connection
with this Agreement was, is, or will be accurate in all material respects as of
its date or (except as otherwise disclosed to the Administrative Agent or the
Purchasers, as the case may be, at such time) as of the date so furnished, and
no such document contains or will contain any untrue statement of a material
fact or omits or will omit to state a material fact necessary in order to make
the statements contained therein, in light of the circumstances under which they
were made, not misleading.

 

(k) As of the date hereof, (i) the Seller’s jurisdiction of incorporation is the
State of Delaware, (ii) the jurisdiction of incorporation or formation of each
of the Originators is as stated in the related Transfer Agreement and (iii) the
office where the Seller keeps its records concerning the Receivables is located
at the address referred to in Section 11.02 hereof.

 

(l) The names and addresses of all Lock-Box Banks and Depositary Banks, together
with the account numbers of the Lock-Box Accounts and the Depositary Accounts of
the Seller and the Originators at such Lock-Box Banks and such Depositary Banks,
are, as of the date hereof, specified in Schedule I hereto and Schedule II
hereto, respectively (or at such other Lock-Box Banks or Depositary Banks and/or
with such other Lock-Box Accounts or Depositary Accounts as have been notified
to the Administrative Agent and the Purchasers in writing in accordance
herewith).

 

(m) Each purchase of a Receivable Interest and each reinvestment of Collections
in Pool Receivables hereunder, and each Purchase by the Seller from an
Originator of a Receivable under the Transfer Agreement to which such Originator
is a party, will constitute (i) a

 

44



--------------------------------------------------------------------------------

“current transaction” within the meaning of Section 3(a)(3) of the Securities
Act of 1933, as amended, and (ii) a purchase or other acquisition of notes,
drafts, acceptances, open accounts receivable or other obligations representing
part or all of the sales price of merchandise, insurance or services within the
meaning of Section 3(c)(5) of the Investment Company Act of 1940, as amended.

 

(n) Each Pool Receivable at the time it first becomes covered by acharacterized
in any Investor Report or other written statement made by or on behalf of the
Seller as an Eligible Receivable Interestis, shall beas of the date of such
Investor Report or other statement, an Eligible Receivable. Each Pool Receivable
used in computing the Net Receivables Pool Balance shall, at the time of such
computation, be an Eligible Receivable. No event has occurred which materially
and adversely affects the collectibility of the Pool Receivables generally or
the collectibility of a significant portion of the Pool Receivables.

 

(o) No event has occurred which would reasonably be expected to (i) have a
Material Adverse Effect since the date of the most recent annual report provided
to the Purchasers by the Seller pursuant to Section 5.01(j)(ii) or
(ii) materially adversely affect the ability of the Seller or the Collection
Agent to perform its obligations under this Agreement or any other Sale Document
to which it is a party.

 

(p) With respect to each Receivable sold by an Originator to the Seller and
included in a Receivables Pool, the Seller shall have paid or promised to pay to
such Originator at the time of such sale an amount equal to the Outstanding
Balance“Purchase Price” of such Receivable under, and as defined in, the
applicable Transfer Agreement, which “Purchase Price” constitutes fair
consideration and reasonably equivalent value.

 

(q) The Seller and each Originator are treating each sale of a Receivable under
the Transfer Agreement to which the Seller and such Originator are a party as a
sale for purposes of GAAP. Georgia-Pacific will present on each consolidated
balance sheet of Georgia-Pacific and its subsidiaries each such Receivable
outstanding as of the date of such balance sheet.

 

(r) Neither the Seller nor the Collection Agent has extended or modified the
terms of any Pool Receivable or the invoice under which any such Pool Receivable
arose except in accordance with the Credit and Collection Policy.

 

(s) The obligations of the Seller hereunder to make payment in respect of fees
payable to the Purchasers, deemed Collections under Section 2.04(d) and
indemnities rank at least equally with Debt of the Seller which is not
contractually subordinated.

 

(t) Neither the Seller nor the Collection Agent has granted any Person dominion
and control of any Lock-Box Account or Depositary Account, or the right to take
dominion and control of any Lock-Box Account or Depositary Account at a future
time or upon the occurrence of a future event.

 

(u) The transactions under this Agreement and the other Sale Documents executed
and delivered by the Seller do not and will not render the Seller not Solvent.

 

45



--------------------------------------------------------------------------------

(v) The Seller and the Collection Agent have filed or caused to be filed all tax
returns which, to their knowledge, are required to be filed or has filed timely
extensions therefor. The Seller and the Collection Agent have paid all taxes and
all assessments made against them or any of its property when due and payable
(other than any amount of tax the validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which reserves in
accordance with GAAP have been provided on the books of the Seller or the
Collection Agent, as the case may be), and no tax lien has been filed and, to
the Seller’s or the Collection Agent’s knowledge, no claim is being asserted,
with respect to any such tax, fee or other charge, provided, that, with respect
to the Collection Agent (if Georgia-Pacific), the amount of such claim is at
least $75,000,000.

 

(w) Since December 28, 2002, there have been no changes to the Credit and
Collection Policy which could reasonably be expected to have materially
adversely affect the collectibility of any Receivable.

 

(x) Neither the Seller nor the Collection Agent is an “investment company” or a
company controlled by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

(y) The Seller is treating the conveyance of the Receivable Interests and the
Related Security as indebtedness for purposes of Federal income taxation.

 

(z) The Seller has no subsidiaries.

 

Upon discovery by the Seller, the Collection Agent, any Purchaser or the
Administrative Agent of a breach of any of the foregoing representations and
warranties, the party discovering such breach shall give prompt written notice
to the others.

 

ARTICLE V.

COVENANTS

 

SECTION 5.01 Covenants of the Seller and the Collection Agent. Until the date on
which no Capital of any Receivable Interest shall be outstanding and no further
Purchases are to be made under this Agreement:

 

(a) Compliance with Laws, Etc. Each of the Seller and the Collection Agent shall
comply in all material respects with its certificate of incorporation and
by-laws and all applicable laws, rules, regulations and orders with respect to
it, its properties, and all Receivables in which the Purchasers have a
Receivable Interest, and shall preserve and maintain its corporate existence,
rights, franchises, qualifications, and privileges in the jurisdiction of its
incorporation, and qualify and remain qualified in good standing as a foreign
corporation in each jurisdiction where it does business, except where the
failure to so comply, preserve, maintain or qualify would not reasonably be
expected to (i) have a Material Adverse Effect or (ii) materially adversely
affect its ability to perform its obligations under this Agreement or any other
Sale Document to which it is a party.

 

(b) Offices, Records and Books of Accounts. The Seller shall not change the
jurisdiction of its incorporation, except upon 30 days’ prior written notice to
the Administrative

 

46



--------------------------------------------------------------------------------

Agent and the Purchasers to a jurisdiction where all action required by
Section 6.05(a) shall have been taken. The Seller and the Collection Agent shall
maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing Pool Receivables
and related Contracts in the event of the destruction of the originals thereof),
and keep and maintain all documents, books, records and other information
reasonably necessary or advisable for the collection of all Pool Receivables
(including, without limitation, records adequate to permit the daily
identification of each Pool Receivable and all Collections of and adjustments to
each existing Pool Receivable).

 

(c) Performance and Compliance with Contracts and Credit and Collection Policy.
The Seller and the Collection Agent shall, at their own respective expense,
timely and fully perform and comply with all material provisions, covenants and
other promises required to be observed by them under the Contracts related to
the Pool Receivables, and timely and fully comply in all material respects with
the Credit and Collection Policy in regard to each Pool Receivable and the
related Contract; provided, however, any failure to so perform or comply shall
not constitute a breach hereof except to the extent such failure or
non-compliance would reasonably be expected to have a material adverse effect
upon (i) any Purchaser’s interest in the Pool Receivables generally or in any
significant portion of the Pool Receivables, the Related Security or the
Collections with respect thereto, (ii) the collectibility of the Pool
Receivables generally or of any significant portion of the Pool Receivables,
(iii) the ability of the Seller, any Originator or the Collection Agent to
perform its duty to collect Pool Receivables generally or otherwise perform its
respective obligations hereunder or under any Transfer Agreements or under any
Consent and Acknowledgment or (iv) the perfection of or exercise by the
Administrative Agent or any Purchaser of its rights and remedies under this
Agreement or any other Sale Document.

 

(d) Sales, Liens, Etc. Neither the Seller nor the Collection Agent shall sell,
assign (by operation of law or otherwise) or otherwise dispose of, or create or
suffer to exist any Adverse Claim (other than as contemplated hereunder) upon or
with respect to, any Pool Receivable, Related Security (except returned or
reclaimed merchandise), related Contract or Collections, or upon or with respect
to any account to which any Collections of any Pool Receivable are sent, or
assign any right to receive income in respect thereof, except as contemplated
hereunder and under the Secondary Purchase Agreement and the Transfer
Agreements.

 

(e) Extension or Amendment of Receivables. Except as provided in
Section 6.02(c), neither the Seller nor the Collection Agent shall extend, amend
or otherwise modify the terms of any Pool Receivable, or amend, modify or waive
any term or condition of any Contract related thereto other than in accordance
with the Credit and Collection Policy, except with the prior written consent of
the Required Purchasers.

 

(f) Change in Business or Credit and Collection Policy. Neither the Seller nor
the Collection Agent shall make any change in the character of its business or
in the Credit and Collection Policy that could, in either case, have a material
adverse effect on (i) its business or properties, (ii) the ability of the Seller
or the Collection Agent to perform its obligations under this Agreement or any
Sale Document to which it is a party or (iii) the collectibility of the Pool
Receivables generally or of any significant portion of the Pool Receivables.

 

47



--------------------------------------------------------------------------------

(g) Audits. The Seller, the Parent and the Collection Agent shall, at any
reasonable time, permit each Purchaser, or its agents or representatives, (i) to
examine and make copies of and abstracts from all Records in the possession or
under the control of the Seller, the Parent or the Collection Agent relating to
Pool Receivables and the Related Security, including, without limitation, the
related Contracts, and (ii) to visit and inspect the offices and properties of
the Seller, the Parent and the Collection Agent for the purpose of examining
such materials described in clause (i) above, and to discuss matters relating to
the Seller’s, the Parent’s and the Collection Agent’s financial condition or the
Pool Receivables and the Related Security or the Seller’s, the Parent’s or the
Collection Agent’s performance hereunder or under the Contracts with any of the
officers or employees of the Seller, the Parent or the Collection Agent having
knowledge of such matters.

 

(h) Change in Payment Instructions to Obligors. The Seller and the Collection
Agent shall not, and shall not permit any Originator to, add or terminate any
bank as a Lock-Box Bank or a Depositary Bank from those listed in Schedule I
hereto or Schedule II hereto, respectively, except as such schedules may be
amended in accordance herewith, or make any change in its instructions to
Obligors regarding payments to be made to the Seller, the Collection Agent or an
Originator or payments to be made to any Lock-Box Bank or Depositary Bank,
unless the Administrative Agent and the Purchasers shall have received, at least
10 days before the proposed effective date therefor, written notice of such
addition, termination or change, together with an amended Schedule I or Schedule
II, as the case may be, which amended schedules shall give effect to such
addition, termination or change, and, with respect to the addition of a Lock-Box
Bank or a Depositary Bank, an executed Lock-Box Agreement from such new Lock-Box
Bank or such new Depositary Bank, as the case may be; provided, however, that
the Seller, the Collection Agent or an Originator shall be permitted to make
changes in instructions to Obligors regarding payments if such new instructions
require such Obligor to make payments to another existing Lock-Box Account or
Depositary Account.

 

(i) Deposits to Lock-Box Accounts and Depositary Accounts. The Seller shall, and
shall cause each Originator to, direct each Obligor to remit all Collections of
Pool Receivables of such Obligor to a Lock-Box Account or Depositary Account, in
each case, with respect to which a Lock-Box Agreement is in full force and
effect. The Seller shall, and shall cause each Originator to, deposit, or cause
to be deposited, all Collections of Pool Receivables received by the Seller or
an Originator into Lock-Box Accounts or Depositary Accounts, in each case, with
respect to which a Lock-Box Agreement is in full force and effect, within two
(2) Business Days of the receipt thereof.

 

(j) Reporting Requirements. The Seller will provide to the Purchasers the
following:

 

(i) as soon as available and in any event within 45 days after the end of the
first three quarters of each fiscal year of Georgia-Pacific, balance sheets of
Georgia-Pacific and its subsidiaries as of the end of such quarter and
statements of income and cash flows of Georgia-Pacific and its subsidiaries for
the period commencing at the end of the previous fiscal year and ending with the
end of such quarter, certified by the chief financial officer of
Georgia-Pacific;

 

48



--------------------------------------------------------------------------------

(ii) as soon as available and in any event within 90 days after the end of each
fiscal year of Georgia-Pacific, a copy of the annual report for such year for
Georgia-Pacific and its subsidiaries, containing audited financial statements
for such year certified in a manner acceptable to the Purchasers by Ernst &
Young, LLP , PricewaterhouseCoopers LLP, KPMG LLP, Deloitte & Touche LLP or
other independent public accountants of recognized national standing acceptable
to the Purchasers;

 

(iii) as soon as possible and in any event within five days after (1) the
occurrence of each Event of Termination or Potential Termination Event of which
the Seller has knowledge, (2) any material change in the Credit and Collection
Policy or (3) any action, proceeding or judgment affecting the Seller or any
Originator which would reasonably be expected to have (x) a Material Adverse
Effect or (y) a material adverse effect upon (i) the Seller’s interest in
Receivables purchased from any Originator under a Transfer Agreement or any
Purchaser’s interest in the Pool Receivables generally or in any significant
portion of the Pool Receivables, the Related Security or the Collections with
respect thereto, (ii) the collectibility of the Pool Receivables generally or of
any significant portion of the Pool Receivables, or (iii) the ability of the
Seller or any Originator to perform its respective obligations under the Sale
Documents, a statement of a Responsible Officer of the Seller or his designee
setting forth details thereof and the action that the Originator has taken and
proposes to take with respect thereto, it being understood that the Originator
shall implement such reasonable procedures as shall be designed to ensure that
the Treasurer shall promptly become aware of any Event of Termination or
Potential Termination Event;

 

(iv) promptly after the sending or filing thereof, copies of all reports that
Georgia-Pacific sends to any of its public security holders or its creditors and
copies of all reports and registration statements that Georgia-Pacific or any
subsidiary files with the Securities and Exchange Commission or any national
securities exchange;

 

(v) promptly after the filing or receipt thereof, copies of all material reports
and notices which the Seller, Georgia-Pacific or any ERISA Affiliate files with
or receives from the Internal Revenue Service under ERISA or files with or
receives from the Pension Benefit Guaranty Corporation or the United States
Department of Labor;

 

(vi) promptly after the receipt thereof, copies of any notice of a tax lien
against any property of the Seller or any Originator which the Seller or such
Originator receives from the Internal Revenue Service;

 

(vii) at least 45 Business Days prior to any change in the Seller’s or an
Originator’s name, a notice setting forth the proposed name and the effective
date thereof;

 

(viii) on or prior to each Investor Report Date, a certificate signed by a
Responsible Officer of the Seller or his designee showing the calculations
necessary to determine compliance with this Agreement and stating that, unless a
statement required by clause (iii) above has been furnished, to the best of his
knowledge, after due inquiry, no Event of Termination or Potential Termination
Event has occurred;

 

49



--------------------------------------------------------------------------------

(ix) an Interim Activity Report shall be provided at weekly intervals; provided,
that if an Upgrade Event shall occurexists, an Investor Report shall be provided
at monthly intervals on or prior to each Investor Report Date for so long as
such condition for monthly reporting continues to be satisfied; provided,
further, that if Georgia-Pacific’s Debt Rating shall be withdrawn or shall fall
below BB by S&P and Ba2 by Moody’s or below either BB- by S&P or Ba3 by Moody’s,
a Daily Activity Report shall be provided at daily intervals for so long as such
condition for daily reporting continues to be satisfied. Each report will cover
the period since the most recent report and each subsequent report will cover
the period since the prior report;

 

(x) on or prior to the date which is 45 days after the end of each fiscal
quarter of Georgia-Pacific (or, if earlier with respect to any such fiscal
quarter, upon the public release of Georgia-Pacific’s financial statements for
such fiscal quarter), a certificate signed by a Responsible Officer of the
Seller stating that no Event of Termination under Section 7.01(r) has occurred
and is continuing and providing the related calculations necessary to measure
compliance with Section 7.01(r) with respect to such fiscal quarter; provided,
that such certificate shall not be required if a statement required by clause
(iii) above has been furnished with respect to such fiscal quarter and such
statement indicates that an Event of Termination under Section 7.01(r) has
occurred;

 

(xi) as soon as available and in any event within 90 days after the end of each
fiscal year of the Seller, balance sheets of the Seller as of the end of such
fiscal year and statements of income and cash flows of the Seller for such
fiscal year, certified by the chief financial officer of the Seller;

 

(xii) on or prior to the date which is 45 days after the end of each fiscal
quarter of Georgia-Pacific (or, if earlier with respect to any such fiscal
quarter, upon the public release of Georgia-Pacific’s financial statements for
such fiscal quarter), a certificate signed by a Responsible Officer of the
Seller showing the calculation of the Pricing Leverage Ratio for the most
recently completed fiscal quarter of Georgia-Pacific;

 

(xiii) at least 60 days prior to end of each fiscal year of the Originators, a
new Schedule IX, setting forth the Fiscal Months for the upcoming fiscal year
(each schedule so delivered shall supersede any prior schedules so delivered);
and

 

(xiv) (xiii) such other information documents, records or reports in respect of
the Receivables or the condition or operations, financial or otherwise, of the
Seller, Georgia-Pacific or any of its subsidiaries as the Purchasers or the
Administrative Agent may from time to time reasonably request with reasonable
advance notice.

 

(k) Purchase of Receivables from an Originator. With respect to any Receivable
sold by an Originator to the Seller and included in the Receivables Pool, the
Seller has paid or will have promised to pay such Originator an amount equal to
the Outstanding Balance“Purchase Price” of such Receivable under, and as defined
in, the applicable Transfer Agreement.

 

50



--------------------------------------------------------------------------------

(l) Collections Received by an Originator. Upon notification from the
Administrative Agent, acting at the instruction of the Required Purchasers, the
Seller will cause each Originator to hold in trust and promptly turn over to the
Collection Agent any Collections received by such Originator on the Seller’s
behalf.

 

(m) Change in Transfer Agreements. The Seller shall not, and shall not permit
any Originator to, amend, modify or waive any term or condition of this
Agreement or any Transfer Agreement or replace the “Servicer” under any Transfer
Agreement without the consent of all of the Purchasers.

 

(n) UCC Filings. The Seller shall, and shall cause each Originator to, file and
maintain in effect all filings, and take all such other actions, as may be
necessary to protect the validity and perfection of the Receivable Interest and
the Seller’s interest in the Receivables purchased from such Originator pursuant
to a Transfer Agreement.

 

(o) Reserved.

 

(p) Deposit of Collections. The Seller shall not, and shall not permit any
Originator to, deposit or otherwise credit, or cause or permit to be so
deposited or credited, to any Lock-Box Accounts or Depositary Accounts cash or
cash proceeds other than Collections.

 

(q) No Modification. The Seller shall not amend or modify Articles Third, Sixth,
Seventh, Eighth, Eleventh or Twelfth of the Seller’s certificate of
incorporation or Sections 1 and 2 of Article III or Article VIII of the Seller’s
by-laws.

 

(r) Debt. The Seller shall not create, incur, assume or suffer to exist any Debt
or other liability whatsoever, except (i) obligations incurred under or
expressly contemplated by this Agreement, the Secondary Purchase Agreement or
the Transfer Agreements, (ii) liabilities incident to the maintenance of its
existence in good standing or (iii) operating expenses arising in the ordinary
course of business.

 

(s) Loans. The Seller shall not make or suffer to exist any loans or advances
to, or extend any credit to, or make any investments (by way of transfer of
property, contributions to capital, purchase of stock or securities or evidences
of Debt, acquisition of the business or assets, or otherwise) in, any Person.

 

(t) Dissolution. The Seller shall not enter into any transaction of merger or
consolidation, or liquidate or dissolve itself (or suffer any liquidation or
dissolution), or acquire or be acquired by any Person, or convey, sell, lease or
otherwise dispose of all or substantially all of its property or business, or
cause or consent to an involuntary petition of bankruptcy to be filed against
it, except as provided for in this Agreement and the Secondary Purchase
Agreement.

 

(u) Indentures, Mortgages, Etc. The Seller shall not become a party to, or
permit any of its properties to be bound by, any indenture, mortgage,
instrument, contract, agreement, lease or other undertaking, except this
Agreement, the Secondary Purchase Agreement and the other agreements executed
and delivered by the Seller in connection herewith and therewith.

 

51



--------------------------------------------------------------------------------

(v) Restriction of Contract. The Seller shall not enter into, or be a party to,
any transaction with any of its Affiliates, except (i) the transactions
permitted or contemplated by this Agreement, the Secondary Purchase Agreement
and the Transfer Agreement, and (ii) other transactions (including, without
limitation, the lease of office space or computer equipment or software by the
Seller to or from an Affiliate) (A) in the ordinary course of business,
(B) pursuant to the reasonable requirements of the Seller’s business, and
(C) upon fair and reasonable terms that are no less favorable to the Seller than
could be obtained in a comparable arm’s-length transaction with a Person not an
Affiliate of the Seller.

 

(w) Agreed Procedures. On or before the day which is 30 days prior to any date
after December 18, 2002 on which an extension of the Facility Termination Date
shall become effective (any such date, an “Extension Effective Date”), a firm of
nationally recognized independent certified public accountants (who may render
other services to the Collection Agent or the Seller) or other representatives
of the Agent (the “field examiners”) shall furnish a report (which report shall
cover, initially, the period from November 1, 2002 to a date specified by the
Seller which is no more than 60 days prior to the related Extension Effective
Date (any such date so specified, a “Cut-Off Date”), and thereafter the period
from the prior Cut-Off Date to the immediately succeeding Cut-Off Date) to each
Purchaser to the effect that they have applied such procedures as the Purchasers
may reasonably request and examined certain documents and records relating to
the servicing of the Pool Receivables under this Agreement and that, based upon
such procedures, nothing has come to the attention of such accountants or field
examiners, as the case may be, that caused them to believe that the servicing
(including, without limitation, the allocation of the Collections) has not been
conducted in compliance with the terms of this Agreement, except for such
exceptions as they believe to be immaterial and such other exceptions as shall
be set forth in such statement, and in addition, each report shall set forth the
procedures performed. Any reasonable costs incurred by such accountants or field
examiners, as the case may be, in connection with the preparation and furnishing
of one such report in each calendar year, including any follow-up resulting from
a report indicating an audit deficiency, shall be paid by the Seller promptly
upon receipt by the Seller of an invoice therefor; provided, however, that after
the occurrence and during the continuance of an Event of Termination or a
Collection Agent Default, the expense of any supplemental or interim audits and
visits as the Administrative Agent shall request shall be borne by the Seller.

 

(x) Separate Entity. The Seller hereby acknowledges that the Purchasers are
entering into the transactions contemplated by this Agreement in reliance upon
the Seller’s identity as a separate legal entity from Georgia-Pacific or any
affiliate of Georgia-Pacific (a “GP Entity”). Therefore, from and after the date
of execution and delivery of this Agreement, the Seller shall take all
reasonable steps, including, without limitation, all steps that the Purchasers
may from time to time reasonably request, to maintain the Seller’s identity as a
separate legal entity with assets and liabilities distinct from those of any
other GP Entity and not just a division of any GP Entity. Without limiting the
generality of the foregoing and in addition to and consistent with the covenant
set forth above, the Seller shall:

 

(i) require that all full-time employees of the Seller identify themselves as
such and not as employees of any GP Entity (including, without limitation, by
means of providing appropriate employees with business identification cards
identifying such employees as the Seller’s employees);

 

52



--------------------------------------------------------------------------------

(ii) compensate all employees, consultants and agents directly, from the
Seller’s bank accounts, for services provided to the Seller by such employees,
consultants and agents and, to the extent any employee, consultant or agent of
the Seller is also an employee, consultant or agent of any GP Entity, allocate
the compensation of such employee, consultant or agent between the Seller and
such GP Entity on a basis which reflects the services rendered to the Seller and
such GP Entity;

 

(iii) allocate all overhead expenses (including, without limitation, telephone
and other utility charges) for items shared between the Seller and any GP Entity
on the basis of actual use to the extent practicable and, to the extent such
allocation is not practicable, on a basis reasonably related to actual use;

 

(iv) at all times have at least one member of its Board of Directors who is not
(A) a director, officer, employee or affiliate of any GP Entity, (B) a direct or
indirect legal or beneficial owner of more than one percent (1%) of the capital
stock of any GP Entity, (C) a creditor, supplier, employee, officer, director,
member of the immediate family, manager or contractor of any GP Entity, or (D) a
person who controls (whether directly, indirectly or otherwise) any GP Entity or
any creditor, supplier, employee, officer, director, manager or contractor of
any GP Entity (such member, an “Independent Director”); provided, however, that
a member of the Board of Directors who otherwise meets the description of an
Independent Director shall not be disqualified from serving as an Independent
Director if he or she is also an independent director of another corporation
that is a GP Entity with a certificate or articles of incorporation
substantially similar to the certificate of incorporation of the Seller;

 

(v) ensure that the following corporate actions are duly authorized by unanimous
vote of its Board of Directors: (i) dissolve or liquidate, in whole or in part,
or institute proceedings to be adjudicated bankrupt or insolvent, (ii) consent
to the institution of bankruptcy or insolvency proceedings against the
Corporationit, (iii) file a petition seeking or consenting to reorganization or
relief under any applicable federal or state law relating to bankruptcy or
insolvency, (iv) consent to the appointment of a receiver, trustee, liquidator,
sequestrator or assignee or other similar official for it or a substantial part
of its property, (v) make a general assignment for the benefit of creditors,
(vi) admit in writing to the inability to pay its debts generally as they become
due, (vii) merge or consolidate with any other entity, or otherwise acquire
substantially all of the assets of any other entity, (viii) take any corporate
action in furtherance of the actions set forth in clauses (i) through (vii) of
this paragraph, (ix) any amendment to Article THIRD, Article SIXTH,
Article EIGHTH or Article TWELFTH of the Seller’s certificate of incorporation,
or (x) any amendment to the its certificate of incorporation which would add
corporate purposes in addition to or in conflict with article THIRD of its
certificate of incorporation;

 

53



--------------------------------------------------------------------------------

(vi) maintain the Seller’s books and records separate from those of any GP
Entity;

 

(vii) prepare its financial statements separately from those of other GP
Entities and insure that any consolidated financial statements of any GP Entity
that include the Seller have detailed notes clearly stating that the Seller is a
separate corporate entity and that its assets will be available first and
foremost to satisfy the claims of its creditors;

 

(viii) not commingle funds or other assets of the Seller with those of any other
GP Entity and not maintain bank accounts or other depository accounts to which
any GP Entity is an account party, into which any GP Entity makes deposits or
from which any GP Entity has the power to make withdrawals;

 

(ix) not permit any GP Entity to pay any of the Seller’s operating expenses
(except pursuant to allocation arrangements that comply with the requirements of
subparagraph (iii) of this Section 5.01(x)); and

 

(x) not permit the Seller to be named as an insured on the insurance policy
covering the property of any GP Entity, or enter into an agreement with the
holder of such policy whereby in the event of a loss in connection with such
property, proceeds are paid to the Seller.

 

(y) Coverage Ratio. The Seller shall not permit at any time the Receivables
Interests of any Purchaser to exceed such Purchaser’s Pro Rata Share or the
Aggregate Receivable Interest to exceed 100%98% (96%, if a Downgrade Event
exists and is continuing).

 

(z) Name Change. The Seller shall not change its name, except upon 45 Business
Days’ prior written notice to the Administrative Agent and the
PurchaserPurchasers and the taking of all action required by Section 6.05(a).

 

(aa) Modification of Terms. The Seller agrees that if, following the correct
reporting of Contractual Dilutions and Non-Contractual Dilutions in the Investor
Reports, the Required Purchasers determine, in their sole discretion, that the
Event of Termination in Section 7.01(j) with respect to Dilution Ratios are no
longer reasonable or protective and so notify the Seller in writing, the
Purchasers may modify the provisions of such Section 7.01(j) with respect to
Dilution Ratios with the consent of the Seller (which consent shall not be
unreasonably withheld or delayed).

 

ARTICLE VI.

ADMINISTRATION AND COLLECTION

 

SECTION 6.01 Designation of Collection Agent. The administration and collection
of the Pool Receivables shall be conducted by such Person (the “Collection
Agent”) so designated from time to time in accordance with this Section 6.01.
Georgia-Pacific is hereby designated as, and hereby agrees to perform the duties
and obligations of, the Collection Agent pursuant to the terms of this
Agreement. So long as no Downgrade EventAt any time when a Collection Agent
Default has occurred and is continuing, the Administrative Agent may, in its

 

54



--------------------------------------------------------------------------------

sole discretion or at the request of the Required Purchasers may, designate as
Collection Agent any Person (including a Purchaser or a Secondary Purchaser) to
succeed Georgia-Pacific or any successor Collection Agent, if such Person shall
consent and agree to the terms hereof; provided, that if a Downgrade Event has
occurred and is continuing, Georgia-Pacific may be removed as Collection Agent
by the Administrative Agent at the request of the Required Purchasers. Unless
the Required Purchasers determine in their sole discretion that it would be
impractical or inadvisable to do so, the Purchasers shall give the Seller and
the Collection Agent at least five Business Days’ notice of any such
designation. The Collection Agent may, with the prior consent of the Purchasers,
subcontract with any other Person for the administration and collection of all
or a significant portion of the Pool Receivables; provided, that the Collection
Agent may, so long as it is Georgia-Pacific, subcontract with an Originator for
the administration and collection of the Pool Receivables without the consent of
the Purchasers; provided, further, that Georgia-Pacific may, without the consent
of the Purchasers, subcontract with any other Person for the administration and
collection of Pool Receivables as authorized by the Credit and Collection
Policy. Any such subcontract shall not affect the Collection Agent’s liability
for performance of its duties and obligations pursuant to the terms hereof.

 

SECTION 6.02 Duties of Collection Agent.

 

(a) The Collection Agent shall take or cause to be taken all such actions as may
be necessary or advisable to collect each Pool Receivable from time to time, all
in accordance with applicable laws, rules and regulations, with reasonable care
and diligence, and in accordance with the Credit and Collection Policy. Each of
the Seller, each Purchaser and the Administrative Agent hereby appoints the
Collection Agent, from time to time designated pursuant to Section 6.01 hereof,
as agent for itself and for the owners of Receivable Interests to enforce their
respective rights and interests in the Pool Receivables, the Related Security
and the related Contracts.

 

(b) The Collection Agent shall administer the Collections in accordance with the
procedures described herein and in Section 2.04. The Collection Agent shall set
aside and hold in trust for the account of the Seller and each Purchaser, their
respective shares of the Collections of Pool Receivables in accordance with
Section 2.04 but shall not be required, except either upon the request of the
Administrative Agent acting at the direction of the Required Purchasers or upon
the occurrence and during the continuance of an Event of Termination or a
Potential Termination Event or on each day on which the Seller is required to
deliver a Daily Activity Report pursuant to Section 5.01(j)(ix), to segregate
the funds constituting each Purchaser’s share of such Collections from the
general funds of the Collection Agent or the Seller prior to the remittance
thereof in accordance with Section 2.04. If the Collection Agent shall be
required to segregate Collections pursuant to the proceeding sentence, the
Collection Agent shall segregate and deposit to the Agent’s Account such
allocable share of Collections of Pool Receivables set aside for the Purchasers
on the first Business Day following receipt by the Collection Agent of such
Collections. Any Collections deposited to the Agent’s Account shall be applied
in accordance with Section 2.04(e).

 

(c) If no Event of Termination or Potential Termination Event shall have
occurred, the Collection Agent, may, in accordance with the Credit and
Collection Policy, extend the maturity or adjust the Outstanding Balance of any
Receivable as the Collection Agent deems

 

55



--------------------------------------------------------------------------------

appropriate to maximize Collections in respect thereof; provided, that the
extension or adjustment by the Collection Agent of a Receivable which is a
Defaulted Receivable or a Delinquent Receivable shall not change the status of
such Receivable for purposes of this Agreement.

 

(d) The Collection Agent shall hold in trust for the Seller and the Purchasers,
in accordance with their respective interests, all Records that evidence or
relate to Pool Receivables and shall, as soon as practicable upon demand of the
Administrative Agent acting at the direction of the Required Purchasers, deliver
or make available to the Administrative Agent all Records in its possession
which evidence or relate to Pool Receivables.

 

(e) The Collection Agent, shall as soon as practicable following receipt
thereof, turn over to the Seller (i) that portion of Collections of Pool
Receivables representing the Seller’s undivided fractional ownership interest
therein, less all reasonable out-of-pocket costs and expenses of the Collection
Agent of servicing, administering and collecting the Pool Receivables to the
extent not covered by the Collection Agent Fee received by it, and (ii) any cash
collections or other cash proceeds received with respect to Receivables not
constituting Pool Receivables.

 

(f) The Collection Agent shall, from time to time at the request of a Purchaser,
furnish to such Purchaser (promptly after any such request) a calculation of the
amounts set aside for such Purchaser pursuant to Section 2.04 hereof.

 

(g) On or prior to each Investor Report Date, the Collection Agent shall prepare
and forward to each Purchaser and the Administrative Agent (i) an Investor
Report relating to each Receivable Interest outstanding on the immediately
preceding Settlement Date, and (ii) if requested by a Purchaser, a listing by
Obligor of all Pool Receivables outstanding on such Settlement Date, together
with an analysis of the aging of such Pool Receivables by Obligor and such
additional information as may be reasonably requested by such Purchaser. So long
as no Event of Termination then exists, the Collection Agent will use its best
efforts to provide the Purchasers and the Administrative Agent with the
information in clauses (i) and (ii) above on a more frequent basis if requested
by any of the Purchasers. Following an Event of Termination and during the
continuation thereof, the Collection Agent will provide the Purchasers and the
Administrative Agent with the information in clauses (i) and (ii) above on a
more frequent basis if required by the Required Purchasers.

 

(h) The Collection Agent will, to the extent permitted by applicable law and
with respect to any amount not paid by the Collection Agent when required to be
paid hereunder, pay on demand interest to each Purchaser at a rate per annum
equal to 2% above the Base Rate, provided, however, that such interest rate will
not at any time exceed the maximum rate permitted by applicable law.

 

(i) The Collection Agent’s authorization under this Agreement will terminate
after the Facility Termination Date, upon payment in full of all amounts payable
to the Purchasers and the Collection Agent under this Agreement.

 

56



--------------------------------------------------------------------------------

SECTION 6.03 Rights of the Administrative Agent.

 

(a) Upon five days notice to the Seller, unless the Required Purchasers
determine in their sole discretion that it would be impracticable or inadvisable
to give such notice, the Administrative Agent at the direction of the Required
Purchasers is authorized at any time to date and to deliver to the Lock-Box
Banks and to the Depositary Bank, the Lock-Box Notices; provided, that if a
Downgrade Event or an Event of Termination has occurred and is continuing, such
action by the Administrative Agent may be taken at any time in the sole
discretion of the Administrative Agent or at the direction of any Purchaser. The
Seller hereby transfers to the Administrative Agent, effective when the
Administrative Agent delivers such Lock-Box Notices, the exclusive ownership and
control of such Lock-Box Accounts or such Depositary Accounts. The Seller shall,
and shall cause each Originator to, take any actions reasonably requested by the
Administrative Agent to effect such transfer. The Administrative Agent at the
direction of the Required Purchasers may notify the Obligors of Pool
Receivables, at any time and at the Seller’s expense, of the ownership of
Receivable Interests under this Agreement and may also direct that payments of
all amounts due or that become due under any or all Receivables be made directly
to the Administrative Agent or its designee. In furtherance of the foregoing,
the Administrative Agent shall, upon the direction of the Required Purchasers,
be entitled to take all such actions as it deems necessary or advisable to
exercise dominion and control over the collection and servicing of the Pool
Receivables including such action as shall be necessary or desirable to cause
all cash, checks and other instruments constituting Collections of Pool
Receivables to come into the possession of the Administrative Agent rather than
the Seller. Unless the Required Purchasers determine in their sole discretion
that it would be impractical or inadvisable to do so or if a Downgrade Event or
Event of Termination has occurred and is continuing, the Purchasers must give
the Seller five days prior notice of any such action.

 

(b) At any time following the designation of a Collection Agent other than
Georgia-Pacific pursuant to Section 6.01:

 

(i) The Administrative Agent may, and at the direction of the Required
Purchasers shall, direct the Obligors of Pool Receivables that all payments
thereunder be made directly to the Administrative Agent or its designee.

 

(ii) The Seller shall, and shall cause each Originator to, at the Administrative
Agent’s request and at the expense of the Seller and the Originators, notify
each Obligor of Pool Receivables of the ownership of Receivable Interests under
this Agreement and direct that payments be made directly to the Administrative
Agent or a designee of the Administrative Agent approved by the Required
Purchasers.

 

(iii) The Seller shall, and shall cause each Originator to, at the
Administrative Agent’s request (which shall be at the direction of the Required
Purchasers) and at the expense of the Seller and the Originators, (A) assemble
all of the Records that evidence or relate to the Pool Receivables, and the
related Contracts and Related Security, or that are otherwise necessary or
desirable to collect the Pool Receivables, and shall make the same available to
the Administrative Agent or its designee, at a place selected by the
Administrative Agent, and (B) segregate all cash, checks and other instruments
received by it from time to time constituting Collections of Pool Receivables in
a manner acceptable to the Administrative Agent and the Required Purchasers and,
promptly upon receipt, remit all such cash, checks and instruments, duly
endorsed or with duly executed instruments of transfer, to the Administrative
Agent or its designee.

 

57



--------------------------------------------------------------------------------

(iv) The Seller hereby authorizes the Administrative Agent to take any and all
steps in the Seller’s name and on behalf of the Seller that are necessary or
desirable, in the determination of the Administrative Agent and the Required
Purchasers, to collect amounts due under the Pool Receivables, including,
without limitation, endorsing the Seller’s name on checks and other instruments
representing Collections of Pool Receivables and enforcing the Pool Receivables
and the Related Security and related Contracts.

 

SECTION 6.04 Responsibilities of the Seller. Anything herein to the contrary
notwithstanding:

 

(a) The Seller shall, and shall cause each Originator to, perform its
obligations under the Contracts related to the Pool Receivables to the same
extent as if Receivable Interests and Receivables had not been sold and the
exercise by the Administrative Agent and by the Purchasers of their rights
hereunder shall not release the Collection Agent, the Seller or any Originator
from any of their duties or obligations with respect to any Pool Receivables or
under the related Contracts; and

 

(b) Neither the Administrative Agent nor the Purchasers shall have any
obligation or liability with respect to any Pool Receivables or related
Contracts, nor shall any of them be obligated to perform the obligations of the
Seller or any Originator thereunder.

 

SECTION 6.05 Further Actions Evidencing Purchases.

 

(a) The Seller shall, and shall cause each Originator to, from time to time, at
their expense, promptly execute and deliver all further instruments and
documents, and take all further actions, that may be necessary or desirable, or
that the Administrative Agent or any Purchaser may reasonably request, to
perfect, protect or more fully evidence the Receivable Interests purchased
hereunder, or to enable any Purchaser or the Administrative Agent to exercise
and enforce their respective rights and remedies hereunder. Without limiting the
foregoing, the Seller and each Originator will upon the request of any Purchaser
or the Administrative Agent (i) execute and file such financing or continuation
statements, or amendments thereto, and such other instruments and documents,
that may be necessary or desirable, or that any Purchaser or the Administrative
Agent may reasonably request, to perfect, protect or evidence such Receivable
Interests; (ii) mark conspicuously each invoice evidencing each Pool Receivable
and the related Contract with a legend, acceptable to the Purchasers, evidencing
that Receivable Interests therein have been sold; and (iii) mark its master data
processing records evidencing such Pool Receivables and related Contracts with a
legend, acceptable to the Purchasers, evidencing that Receivable Interests
therein have been sold; provided that the actions specified in clauses (ii) and
(iii) may be directed by the Required Purchasers or the Administrative Agent
only upon the occurrence of an Event of Termination or a Potential Termination
Event.

 

(b) The Seller authorizes the Administrative Agent to file financing or
continuation statements, and amendments thereto, relating to the Pool
Receivables and the

 

58



--------------------------------------------------------------------------------

Related Security, the related Contracts and the Collections with respect thereto
without the signature of the Seller where permitted by law. A photocopy or other
reproduction of this Agreement shall be sufficient as a financing statement
where permitted by law.

 

(c) If the Collection Agent fails to perform any of its obligations hereunder,
any Purchaser or the Administrative Agent may (but shall not be required to)
perform, or cause performance of, such obligation; and such Purchaser’s or the
Administrative Agent’s costs and expenses incurred in connection therewith shall
be payable by the Seller (if the Collection Agent that fails to so perform is
Georgia-Pacific or an Affiliate thereof) as provided in Section 8.01 or
Section 9.04, as applicable.

 

SECTION 6.06 Collection Agent Fee. The Collection Agent shall be paid a
collection fee (the “Collection Agent Fee”) of 1% per annum on the average daily
amount of the Outstanding Balance of all Pool Receivables payable monthly in
arrears on each Settlement Date. The Collection Agent Fee shall be payable only
from Collections pursuant to, and subject to the priority of payment set forth
in, Section 2.04.

 

ARTICLE VII.

EVENTS OF TERMINATION

 

SECTION 7.01 Events of Termination. If any of the following events (“Events of
Termination”) shall occur and be continuing:

 

(a) The Seller or the Collection Agent (if Georgia-Pacific or an Affiliate
thereof) shall fail (i) to perform or observe any term, covenant or agreement
hereunder (other than as referred to in clause (ii) and (iii) of this subsection
(a) or in Sections 5.01(c), 5.01(j) or 5.01(m)) and such failure shall remain
unremedied for three Business Days or (ii) to make any payment or deposit
required hereunder on the first Business Day after the due date thereof or
(iii) to perform or observe any term, covenant or agreement contained in
Section 5.01(y) hereof and such failure shall remain unremedied for two Business
Days; or

 

(b) The Seller or the Collection Agent (if Georgia-Pacific or an Affiliate
thereof) shall fail to transfer to the Purchasers when requested any rights
pursuant hereto which the Seller or such Collection Agent then has; or

 

(c) Any representation or warranty made or deemed made by the Seller, the Parent
or the Collection Agent (if Georgia-Pacific or an Affiliate thereof) (or any of
its Responsible Officers) in this Agreement or by any Originator (or any of its
Responsible Officers) in the Transfer Agreement or the Consent and
AcknowledgementSale Documents to which it is a party or in any information or
report delivered by a Responsible Officer of the Seller, the Parent or any
Originator or the Collection Agent (if Georgia-Pacific or an Affiliate thereof)
pursuant hereto shall prove to have been incorrect or untrue in any material
respect when made or deemed made or delivered; or

 

(d) The Seller or the Collection Agent (if Georgia-Pacific or an Affiliate
thereof) shall fail to perform or observe any term, covenant or agreement
contained in Sections 5.01(c), 5.01(j) or 5.01(m) hereof or any term, covenant
or agreement contained in any Transfer AgreementSale Document; or

 

59



--------------------------------------------------------------------------------

(e) An Originator or the Parent shall fail to perform or observe any term,
covenant or agreement contained in the Consent and Acknowledgment or the
Transfer Agreementany Sale Document to which such Originator or the Parent is a
party (other than a term, covenant or agreement the breach of which would give
rise to an Event of Termination described in subsection (a) or (d) above or
(h) below), on its part to be performed or observed and any such failure shall
remain unremedied for 15 days after the earlier of (i) the time the Seller, the
Parent or such Originator becomes aware or should have become aware of such
failure and (ii) the date written notice thereof shall have been given to the
Seller, the Parent or such Originator, as the case may be, by any Purchaser or
the Administrative Agent; or

 

(f) The Seller, the Parent or any Originator shall fail to pay when due any
amount in respect of any Debt and such failure shall continue after any
applicable grace period, or any other event shall occur or condition shall exist
in respect of such Debt and shall continue after any applicable grace period,
the effect of which is to cause (or permit any holder thereof to cause) such
Debt to become due and payable prior to the stated maturity thereof; provided,
however, that with respect to any Originator or the Parent the amount of such
Debt is at least $100,000,000; or

 

(g) Any purchase or any reinvestment pursuant hereto shall for any reason (other
than pursuant to the terms hereof) cease to create, or any Receivable Interest
shall for any reason cease to be, a valid and perfected first priority undivided
percentage ownership interest in Receivables to the extent of any Purchaser’s
Receivable Interest in each applicable Pool Receivable and the Related Security
and Collections with respect thereto, or this Agreement shall for any reason
cease to evidence the transfer to a Purchaser (or its assignees or transferees)
of legal and equitable right, title and interest to, and ownership of, an
undivided percentage ownership interest in any Pool Receivable to the extent of
such Purchaser’s Receivable Interest or cease to evidence in any Purchaser legal
and equitable title to, and ownership of, an undivided percentage ownership
interest in such Receivable and the Related Security and CollectionCollections
to the extent of the Receivable Interest of such Purchaser, except as may be
limited by applicable law with respect to the Related Security and with respect
to Pool Receivables of Government Obligors; or

 

(h) Any purchase pursuant to any Transfer Agreement shall for any reason (other
than pursuant to the term thereof) cease to create, or an interest in any
Receivable shall cease to be, a valid and perfected first priority undivided
percentage ownership interest in such Receivable and the Related Security and
Collections with respect thereto or the Transfer Agreement shall for any reason
cease to evidence the transfer to the Seller of all legal and equitable right,
title and interest of the relevant Originator to, and ownership of, an undivided
percentage ownership in any Receivable, except asto the extent that the rights
of the Seller, as the assignee thereof, may be limited by applicable law with
respect to the Related Security and with respect to Receivables of Government
Obligors; or

 

(i) The Seller, the Parent, any Originator or the Collection Agent (if
Georgia-Pacific or an Affiliate thereof) shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Seller, the Parent, any
Originator or the Collection Agent (if Georgia-Pacific or an Affiliate thereof)

 

60



--------------------------------------------------------------------------------

seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it), either
such proceeding shall remain undismissed or unstayed for a period of 60 days, or
any of the actions sought in such proceeding (including an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Seller, the Parent or any Originator or the Collection Agent (if
Georgia-Pacific or an Affiliate thereof) shall take any corporate action to
authorize any of the actions set forth above in this subsection (i); or

 

(j) As of any Settlement Date, the Default Ratio shall exceed 7.0%, or the
Delinquency Ratio shall exceed 10.0%, or the Loss-to-Liquidation Ratio shall
exceed .50%, or the average of the Dilution Ratios for the immediately preceding
three calendar monthsFiscal Months shall exceed 10.0%, or the Portfolio Turnover
Rate (Days) for the related Settlement Period shall exceed 45 days; or

 

(k) (i) One of more final judgments shall be entered against the Seller or
(ii) there is entered against the Parent or any Originator (A) a final judgment
or order for the payment of money in an aggregate amount exceeding $100,000,000
(to the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (B) any one or more non monetary final
judgments that have, or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect or a material adverse effect upon any
Purchaser’s interest in the Pool Receivables generally or in any significant
portion of the Pool Receivables, the Related Security or the Collections with
respect thereto, the collectibility of the Pool Receivables generally or of any
significant portion of the Pool Receivables, the ability of the Seller, any
Originator or the Collection Agent to perform its duty to collect Pool
Receivables generally or otherwise perform its respective obligations hereunder
or under any Transfer Agreements or under any Consent and Acknowledgment or the
perfection of or exercise by the Administrative Agent or any Purchaser of its
rights and remedies under this Agreement or any other Sale Document, and, in
either case, (I) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (II) there is a period of 30 consecutive days during which
such judgment or order remains unsatisfied or during which a stay of enforcement
of such judgment or order, by reason of a pending appeal or otherwise, is not in
effect; or

 

(l) (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or would reasonably be expected to result in liability
of Georgia-Pacific or any ERISA Affiliate under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC, or (ii) Georgia -Pacific or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan; provided, however, that with
respect to Georgia-Pacific or any ERISA Affiliate such liability or installment
payment, as the case may be, shall be greater than $100,000,000; or

 

(m) (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or would reasonably be expected to result in liability
of the Seller under

 

61



--------------------------------------------------------------------------------

Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC, or
(ii) the Seller fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan; provided, however, that
it shall not be an Event of Termination under this paragraph (m) if such
liability or installment payment arises because the Seller is an ERISA Affiliate
(in which case, paragraph (l) of this Section 7.01 shall control); or

 

(n) There shall have occurred a change of control of the Parent, the Collection
Agent (if Georgia-Pacific or an Affiliate thereof), the Seller or any
Originator; provided, however, that a change of control of an Originator shall
not be an Event of Termination if after such change of control Georgia-Pacific
indirectly controls such Originator. A “change of control” shall mean (i) with
respect to the Parent or the Collection Agent (if Georgia-Pacific or an
Affiliate thereof), the acquisition by any Person (other than Koch or any of its
Subsidiaries) of 33 1/3% of either (A) the then outstanding common shares of the
Parent or the Collection Agent (if Georgia-Pacific or an Affiliate thereof) or
(B) the combined voting rights of the then outstanding voting securities of the
Parent or the Collection Agent (if Georgia-Pacific or an Affiliate thereof),
(ii) with respect to the Seller, the failure of Georgia-Pacificthe Parent to own
directly or indirectly, 100% of either (A) the then outstanding common shares of
the Seller or (B) the combined voting rights of the then outstanding voting
securities of the Seller or (iii) with respect to any Originator, the failure of
Georgia-Pacificthe Parent to own directly or indirectly at least 50% of either
(A) the then outstanding common shares of any Originator or (B) the combined
voting rights of the then outstanding voting securities of any Originator; or

 

(o) The failure of the Seller and the Purchasers to agree on the amendment of
subsection (j) of this Section 7.01, the definition of Eligible Receivable or
the Reserve as contemplated by Section 2.01(e) upon the Seller’s decision to
cease purchasing Receivables from any Originator, by Section 2.01(f) upon the
Seller’s decision to cease purchasing Receivables from any Originator Division,
by Section 2.01(g) upon the Seller’s decision to commence purchasing Receivables
from any Originator Division, by Section 2.01(h) upon the sale by
Georgia-Pacific of the stock of any Originator, by Section 2.01(i) upon the sale
or other disposition by any Originator of all or a substantial portion of its
assets and by Section 5.01(aa) upon the notification to the Seller as set forth
therein, in each case after the expiration of a period of 30 days after such
cessation, such sale or such notice, as the case may be; or

 

(p) The occurrence or declaration of an “Event of Termination” under the
Secondary Purchase Agreement, unless the same shall be cured or waived; or

 

(q) The occurrence or declaration of an “Event of Termination” under any
Transfer Agreement, unless the same shall be cured or waived with the consent of
all of the Purchasers; or

 

(r) The occurrence of an event of default under the Georgia-Pacific Credit
Agreement arising as a result of the breach of any financial covenant contained
therein;

 

then, and in any such event, at the direction of the Required Purchasers, the
Administrative Agent shall, by notice to the Seller, designate another Person to
succeed Georgia-Pacific as the Collection Agent, subject to the approval of the
Purchasers; provided, that automatically upon

 

62



--------------------------------------------------------------------------------

the occurrence of any event (without any requirement for the passage of time or
the giving of notice) described in subsection (i) of this Section 7.01, the
Termination Date shall occur. Upon the occurrence of any Event of Termination,
the Purchasers and the Administrative Agent shall have, in addition to the
rights and remedies which they may have under this Agreement, all other rights
and remedies provided after default under the UCC and under other applicable
law, which rights and remedies shall be cumulative.

 

ARTICLE VIII.

INDEMNIFICATION

 

SECTION 8.01 Indemnities by the Seller. Without limiting any other rights that
the Administrative Agent, the Purchasers, their respective members (if any), or
any Affiliate of any of the foregoing or any other Affected Party and their
respective officers, directors, employees, advisors and agents (each, an
“Indemnified Party”) may have hereunder or under applicable law, the Seller
hereby agrees to indemnify each Indemnified Party from and against any and all
claims, losses and liabilities (including reasonable attorneys fees and
expenses) (all of the foregoing being collectively referred to as “Indemnified
Amounts”) arising out of or resulting from this Agreement or the use of proceeds
of purchases or reinvestments or the ownership of Receivable Interests or in
respect of any Receivable or any Contract, excluding, however, (a) Indemnified
Amounts to the extent resulting from gross negligence or willful misconduct on
the part of such Indemnified Party, (b) recourse for uncollectible Receivables
(except to the extent the Seller has recourse against the Originator with
respect to such Receivable on grounds other than the noncollectability of the
Receivable) or (c) except as set forth below, any income taxes incurred by such
Indemnified Party arising out of or as a result of this Agreement or the
ownership of Receivable Interests or in respect of any Receivable or any
Contract. Without limitation of the generality of the foregoing, the Seller
shall pay on demand to each Indemnified Party any and all amounts necessary to
indemnify such Indemnified Party from and against any and all Indemnified
Amounts relating to or resulting from any of the following:

 

(i) the creation of acharacterization in any Investor Report or other written
statement made by or on behalf of the Seller of any Receivable Interest in any
Pool Receivable(1) as an Eligible Receivable which is not at, as of the date of
the creation of such Receivable Interest an Eligible ReceivableInvestor Report
or other statement, is not an Eligible Receivable or (2) as included in the Net
Receivables Pool Balance which, as of the date of such Investor Report or other
statement, should not be included in the Net Receivables Pool Balance;

 

(ii) reliance on any representation or warranty made or deemed made by the
Seller or any Originator (or any of their respective Responsible Officers) or
any statement made by any Responsible Officer of the Seller or any Originator
under or in connection with this Agreement which shall have been incorrect when
made;

 

(iii) the failure by the Seller or any Originator to comply with any applicable
law, rule or regulation;

 

(iv) the failure to vest in a Purchaser an undivided percentage ownership
interest, to the extent of such Purchaser’s Receivable Interest, in the
Receivables

 

63



--------------------------------------------------------------------------------

(including, without limitation, Receivables of Government Obligors) in, or
purporting to be in, the Receivables Pool and the Related Security and
Collections in respect thereof, free and clear of any Adverse Claim other than
as authorized hereunder;

 

(v) the failure to vest in the Seller all right, title and interest in the
Receivables purchased by the Seller from any Originator pursuant to a Transfer
Agreement, free and clear of any Adverse Claim other than as authorized
hereunder;

 

(vi) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction, under applicable law with respect to the assignment of Receivables
of Government Obligors or other applicable laws with respect to any Receivables
in, or purporting to be in, the Receivables Pool and the Related Security and
Collections in respect thereof, whether at the time of any purchase or
reinvestment or at any subsequent time;

 

(vii) any dispute, claim, offset (including on account of any Dilution) or
defense (other than discharge in bankruptcy of the Obligor) of the Obligor to
the payment of any Receivable in, or purporting to be in, the Receivables Pool
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the goods, merchandise or service related to such
Receivable or the furnishing or failure to furnish such goods, merchandise or
services;

 

(viii) any failure of the Seller or the Collection Agent (if Georgia-Pacific or
an Affiliate thereof), to perform their respective duties or obligations in
accordance with the provisions of this Agreement;

 

(ix) any products liability claim arising out of or in connection with
merchandise, insurance or services which are the subject of any Contract;

 

(x) any loss incurred by any Purchaser as a result of the Outstanding Balance of
all Pool Receivables from the same Obligor, expressed as a percentage of the
aggregate Outstanding Balance of Eligible Receivables, being in excess of the
Concentration Limit or, if applicable, Special Concentration Limit for such
Obligor;

 

(xi) the commingling of Collections of Pool Receivables at any time with other
funds;

 

(xii) any action or omission by the Seller or the Collection Agent (if
Georgia-Pacific or an Affiliate thereof) reducing or impairing the rights of a
Purchaser with respect to any Pool Receivable or the value of any Pool
Receivable, except in accordance with the Credit and Collection Policy;

 

(xiii) any failure of the Seller to give reasonably equivalent value to any
Originator in consideration of the transfer by such Originator to the Seller of
any Receivables, or any attempt by any Person to void any such transfer under
statutory provisions or common law or equitable action, including, without
limitation, any provision of the Bankruptcy Code;

 

64



--------------------------------------------------------------------------------

(xiv) any reductions in the amount of a Pool Receivable the Obligor of which is
a Government Obligor, and the Related Security and Collections with respect
thereto, as the result of appropriation by the government or the inability to
collect any amount from a Government Obligor;

 

(xv) any inability to collect the full Outstanding Balance of a Pool Receivable
which was entitled to an Administrative Priority as a result of the Obligor’s
bankruptcy and which was included as an Eligible Receivable as a result of such
Administrative Priority;

 

(xvi) any investigation, litigation or proceeding related to or arising from
this Agreement, the transactions contemplated hereby, the use of the proceeds of
the Purchase, the ownership of the Receivable Interests or any Pool Receivable,
Related Security or Contract or any other investigation, litigation or
proceeding relating to the Seller or any Originator in which any Indemnified
Party becomes involved as a result of any of the transactions contemplated
hereby;

 

(xvii) all losses, expenses and liabilities, if any (including, without
limitation, any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Purchaser in connection
with such Purchaser’s funding or maintenance of the Receivable Interests) which
such Purchaser may sustain as the result of the termination or reduction of any
Receivable Interest or the failure by the Seller or the Collection Agent (if
Georgia-Pacific or an Affiliate thereof) to make any payment of Capital when
due;

 

(xviii) any inability to litigate any claim against any Obligor in respect of
any Pool Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;

 

(xix) any Event of Termination described in clause (i) of Section 7.01;

 

(xx) any loss incurred by any Purchaser on any Pool Receivable of a Government
Obligor; or

 

(xxi) any Taxes (other than Excluded Taxes) (A) which may be asserted or imposed
in respect of a Pool Receivable and sales thereof or the receipt of Collections
or other proceeds with respect to a Pool Receivable or any Related Security,
(B) which may arise by reason of the investment or ownership or the sale or
other disposition of any Receivable Interest, or any other interest in a Pool
Receivable or any Related Security or (C) which may arise otherwise by reason of
the execution, delivery, performance or enforcement of the Sale Documents;
except that, notwithstanding the foregoing exclusion related to Excluded Taxes,
in the event that the conveyance of the Receivable Interests and the Related
Security and the other obligations of the Seller hereunder are for any reason
determined not to be treated as indebtedness of the Seller for income or
franchise

 

65



--------------------------------------------------------------------------------

tax purposes, the Seller shall indemnify each Indemnified Party in respect of
such additional amounts in respect of such Taxes as may be described in clauses
(A), (B) or (C), with such amounts being calculated on an after-tax basis, as
are imposed on or incurred by an Indemnified Party to the extent that such Taxes
would not have been imposed or incurred (or would have been imposed or incurred
at different times) had the obligations of the Seller hereunder been treated as
indebtedness for such income or franchise tax purposes, as applicable.

 

SECTION 8.02 Contribution. If for any reason the indemnification provided above
in Section 8.01 (and subject to the exceptions set forth therein) is unavailable
to an Indemnified Party or is insufficient to hold an Indemnified Party
harmless, then the Seller shall contribute to the amount paid or payable by such
Indemnified Party as a result of such loss, claim or liability in such
proportion as is appropriate to reflect not only the relative benefits received
by such Indemnified Party on the one hand and the Seller on the other hand but
also the relative fault of such Indemnified Party as well as any other relevant
equitable considerations.

 

ARTICLE IX.

THE ADMINISTRATIVE AGENT

 

SECTION 9.01 Authorization and Action. Each Purchaser hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof together with such powers as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement, the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of any Purchaser, the Required Purchasers or all of the
Purchasers (and all references in this Agreement to the “Purchasers” shall be
deemed to mean “all of the Purchasers”) as provided by this Agreement and such
instructions shall be binding upon all parties hereto and all assignees of the
Purchasers; provided, however, that the Administrative Agent shall not be
required to take any action which exposes the Administrative Agent to personal
liability or which is contrary to this Agreement or applicable law. The
Administrative Agent agrees to give to each Purchaser prompt notice of each
notice given to it by the Seller, or by it to the Seller, pursuant to the terms
of this Agreement. The appointment and authority of the Administrative Agent
hereunder shall terminate at the later to occur of (i) the payment to (A) each
Purchaser of its Aggregate Capital, accrued and unpaid Yield and all other
amounts due to such Purchaser hereunder and (B) the Administrative Agent of all
amounts due hereunder and (ii) the Facility Termination Date.

 

SECTION 9.02 UCC Filings. The Purchasers and the Seller expressly recognize and
agree that the Administrative Agent may be listed as the assignee or secured
party of record on the various UCC filings required to be made hereunder in
order to perfect the transfer of the Receivable Interests from the Seller to the
Purchasers, that such listing shall be for administrative convenience only in
creating a record or nominee owner to take certain actions hereunder on behalf
of the Purchasers and that such listing will not affect in any way the status of
the Purchasers as the beneficial owners of the Receivable Interests. In
addition, such listing shall impose no duties on the Administrative Agent other
than those expressly and specifically undertaken in accordance with the
provisions of this Article IX. In furtherance of the foregoing, each Purchaser
shall be entitled to enforce its rights created under this Agreement without the
need to conduct such enforcement through the Administrative Agent except as
provided herein.

 

66



--------------------------------------------------------------------------------

SECTION 9.03 Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with this Agreement, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent (i) may consult with legal counsel (including counsel for
the Seller), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(ii) makes no warranty or representation to any Person and shall not be
responsible to any Person for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement;
(iii) shall not have any duty to ascertain or to inquire as to the performance
or observance of any of the terms, covenants or conditions of this Agreement on
the part of the Seller, or of any Transfer Agreement on the part of the Seller
or the Originator a party thereto, or to inspect the property (including the
books and records) of the Seller or any Originator; (iv) shall not be
responsible to any Purchaser for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any
Transfer Agreement or any other instrument or document furnished pursuant
hereto; and (v) shall incur no liability under or in respect of this Agreement
by acting upon any notice, consent, certificate or other instrument or writing
(which may be by facsimile, telegram, cable or telex) believed by it to be
genuine and signed or sent by the proper party or parties.

 

SECTION 9.04 Citicorp and Affiliates. With respect to any Pool Receivable owned
by Citicorp, Citicorp shall have the same rights and powers under this Agreement
and any document delivered pursuant hereto as would any Purchaser and may
exercise the same as though it were not the Administrative Agent. Citicorp and
its Affiliates may generally engage in any kind of business with the Seller, any
Originator or any Obligor and any of their respective Affiliates and any Person
who may do business with or own securities of the Seller, any Originator or any
Obligor or any of their respective Affiliates, all as if Citicorp were not the
Administrative Agent and without any duty to account therefor to any Purchaser.

 

SECTION 9.05 Purchasers’ Purchase Decisions. Each Purchaser acknowledges that it
has, independently and without reliance upon the Administrative Agent, any of
its Affiliates or any other Purchaser and based on such documents and
information as it has deemed appropriate, made its own evaluation and decision
to enter into this Agreement and, if it so determines, to purchase undivided
ownership interests in Pool Receivables hereunder. Each Purchaser also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any of its Affiliates or any other Purchaser and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own decisions in taking or not taking action under this
Agreement.

 

SECTION 9.06 Successor Administrative Agent. The Administrative Agent may resign
at any time by giving 30 days’ written notice thereof to the Purchasers, the
Seller, the Collection Agent and the Secondary Purchasers and may be removed at
any time with or without cause by the Required Purchasers. Upon any such
resignation or removal, the Purchasers shall

 

67



--------------------------------------------------------------------------------

have the right to appoint a successor Administrative Agent approved by the
Seller (which approval will not be unreasonably withheld or delayed). If no
successor Administrative Agent shall have been so appointed by the Purchasers,
and shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation or the Purchasers’
removal of the Administrative Agent, then Georgia-Pacific shall appoint a
Secondary Purchaser or such other Person approved by the Purchasers (which
approval will not be unreasonably withheld or delayed) as a successor
Administrative Agent. If such successor Administrative Agent is not a Secondary
Purchaser, such successor Administrative Agent shall be (a) either (i) a
commercial bank having a combined capital and surplus of at least $250,000,000
or (ii) an Affiliate of such bank and (b) experienced in the types of
transactions contemplated by this Agreement. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article IX shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement.

 

ARTICLE X.

ASSIGNMENT OF RECEIVABLE INTERESTS

 

SECTION 10.01 Assignment. Each Purchaser (with respect to any Receivable
Interest) may (i) without the consent of the Seller, grant a security interest
therein to its program collateral agent, (ii) without the consent of the Seller,
assign to a Majority Affiliate of such Purchaser, another Purchaser or any
Majority Affiliate thereof, any Secondary Purchaser or any Majority Affiliate
thereof, any of its liquidity providers or to any vehicle administered by a
Secondary Purchaser or an affiliatea Majority Affiliate of a Secondary
Purchaser, which vehicle is rated at least P-1 by Moody’s and either (A) A-1 by
S&P or (B) F1 by Fitch and (iii) with the prior written consent of the Seller
(which consent shall not be unreasonably withheld or delayed), assign to any
other Person (such Person, and the Persons described in clause (ii) above,
referred to herein as “Assignees”), and any such Assignee, may, without the
written consent of the Seller, assign to any Person described in clause
(ii) hereof and may, with the prior written consent of the Seller (which consent
shall not be unreasonably withheld or delayed), assign to any other Person, any
Receivable Interest. Upon any assignment of a Receivable Interest, (i) the
Assignee shall become the owner of such Receivable Interest for all purposes of
this Agreement and (ii) the assignor thereof (the “Assignor”) shall relinquish
its rights with respect to such Receivable Interest for all purposes of this
Agreement. Any assignments hereunder shall be upon such terms and conditions as
the Assignor and the Assignee may mutually agree. The parties thereto shall
deliver to the Administrative Agent an assignment agreement, in substantially
the form of Exhibit D hereto (an “Assignment”), duly executed by such parties,
and such Assignor shall promptly execute and deliver all further instruments and
documents, and take all further action, that the Assignee may reasonably request
in order to perfect, protect or more fully evidence the Assignee’s right, title
and interest in and to any Receivable Interest assigned hereunder, and to enable
the Assignee to exercise or enforce any rights hereunder. Upon any assignment
pursuant to this Section 10.01, the Assignee thereof shall have all of the
rights and obligations (and only such rights and obligations) of the owner of a
Receivable Interest

 

68



--------------------------------------------------------------------------------

hereunder and shall be subject to the same terms and conditions hereunder with
respect to its ownership of a Receivable Interest; provided that, an Assignee
(other than an assignee described in clause (i) of the first sentence of this
Section 10.01) shall not assume any other rights or obligations of a Purchaser
hereunder without the consent of the Purchasers (which consent shall not be
unreasonably withheld or delayed). The Administrative Agent shall provide notice
to the Seller of any assignment hereunder. Any Secondary Purchaser may at any
time pledge or assigngrant a security interest in all or any portion of its
rights (including, without limitation, rights to payment of Capital and Yield)
under this Agreement to secure obligations of such Secondary Purchaser to a
Federal Reserve Bank, and this Section 10.01 shall not apply to any such pledge
or assignmentgrant of a security interest; provided that no such pledge or
assignmentgrant of a security interest shall release a Secondary Purchaser from
any of its obligations hereunder or substitute any such pledgee or
assigneegrantee for such Secondary Purchaser as a party hereto.

 

SECTION 10.02 Effects of Assignment. By executing and delivering an Assignment,
the Assignor thereunder and the Assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment, the Assignor makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
or any other agreement, instrument or document furnished pursuant hereto;
(ii) the Assignor makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Seller or any
Originator or the performance or observance by the Seller or any Originator of
any of its obligations under this Agreement (in the case of the Seller) or the
Transfer Agreements (in the case of the Seller and the Originators) or other
agreement, instrument or document furnished pursuant hereto; (iii) such Assignee
confirms that it has received a copy of this Agreement, together with copies of
the financial statements referred to in Section 4.01 and such other agreements,
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and to purchaser the
pertinent Receivable Interests; (iv) such Assignee will, independently and
without reliance upon the Administrative Agent, any Purchaser, any Secondary
Purchaser or any of their Affiliates or such Assignor and based on such
agreements, documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such Assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent by the terms
hereof, together with such powers as are reasonably incidental thereto;
(vi) such Assignee appoints as its agent the Collection Agent from time to time
designated pursuant to Section 6.01 to enforce its respective rights and
interests in and under the pertinent Receivable Interests and the Related
Security and related Contracts; and (vii) such Assignee agrees that it will not
institute against any Purchaser any proceeding of the type referred to in
Section 7.01(i).

 

SECTION 10.03 Additional Purchasers. Unless an Event of Termination or event
which, with the giving of notice or the passage of time or both would constitute
an Event of Termination shall have occurred and be continuing, the Purchasers
may, upon at least three (3) Business Days’ prior written notice to the Seller
and the Administrative Agent, cause an Additional Purchaser to become a party to
this Agreement by complying with the provisions of

 

69



--------------------------------------------------------------------------------

this Section 10.03. Each such notice shall set forth the name of the Additional
Purchaser, the Pro Rata Share to be acquired by such Additional Purchaser and
the desired effective date of such Additional Purchaser becoming a party to this
Agreement. Each Additional Purchaser shall, upon the execution of an Addendum by
the Purchasers, such Additional Purchaser, the Administrative Agent and the
Seller, become a party to this Agreement from and after the date of such
execution with the same effect as if such Additional Purchaser had been an
original party hereunder.

 

ARTICLE XI.

MISCELLANEOUS

 

SECTION 11.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or consent to any departure by the Seller or the Collection Agent
therefrom shall be effective unless in a writing signed by all of the Purchasers
or, where permitted under this Agreement, the Required Purchasers, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no
amendment or waiver of Section 6.03 or of any other provision of this Agreement
which affects the rights or obligations of the Administrative Agent shall be
effective unless signed by the Administrative Agent. No failure on the part of
the Purchasers or the Administrative Agent to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.

 

SECTION 11.02 Notices, Etc.

 

(a) All notices and other communications hereunder shall, unless otherwise
stated herein, be in writing (including facsimile communication) and shall be
delivered or sent by facsimile, to each party hereto, at its address set forth
under its name on the signature pages hereof or at such other address as shall
be designated by such party in a written notice to the other parties hereto.
Notices and communications by facsimile shall be effective when sent, and
notices and communications sent by other means shall be effective when received.

 

(b) Any notice to or from, or action or consent by, any Purchaser hereunder
shall be sufficient if given to or by, or taken, received or consented to by its
respective program administrator (or by any sub-agent thereof) on its behalf.

 

SECTION 11.03 Assignability; Termination.

 

(a) This Agreement and each Purchaser’s rights herein (including ownership of
each Receivable Interest) shall be assignable by such Purchaser and its
respective successors and assigns in accordance with Section 10.01. The term
“Purchaser” shall include any owner by assignment or otherwise of a Receivable
Interest but shall not include any Person to whom a participation is granted.
Neither the Seller nor the Collection Agent may assign its rights hereunder or
any interest herein without the prior written consent of the Purchasers, except,
in the case of the Collection Agent, as otherwise provided in Article VI hereof.

 

(b) Any Purchaser may grant participations to any Person without the consent or
knowledge of the Seller, any other Purchaser or the Administrative Agent;
provided, that such grant will not affect the obligation, if any, of such
Purchaser hereunder nor the obligations of the Seller hereunder.

 

70



--------------------------------------------------------------------------------

(c) The provisions of Sections 8.01, 11.04, 11.05, 11.06 and 11.07 survive any
termination of this Agreement.

 

SECTION 11.04 Costs, Expenses and Taxes.

 

(a) In addition to the rights of indemnification granted under Section 8.01
hereof, the Seller agrees to pay on demand all reasonable costs and expenses in
connection with the preparation, execution, delivery and administration
(including periodic auditing of Pool Receivables) of this Agreement and the
other documents and agreements to be delivered hereunder, including, without
limitation, (i) the reasonable fees and expenses of Latham & WatkinsKaye Scholer
LLP, counsel for the Purchasers, actually incurred with respect to the
preparation, execution and delivery of this Agreement, the Secondary Purchase
Agreement and the other documents and agreements to be delivered hereunder or
thereunder; (ii) the reasonable fees and out-of-pocket expenses of counsel for
the Administrative Agent actually incurred with respect to administration of
this Agreement, including without limitation, advising the Administrative Agent
as to its rights and remedies hereunder; and (iii) all costs and expenses, if
any (including reasonable counsel fees and expenses), actually incurred in
connection with the enforcement or amendment of this Agreement and the other
documents and agreements to be delivered hereunder.

 

(b) In addition, the Seller shall pay on demand (i) any and all reasonable costs
and expenses actually incurred by any issuing and paying agent or other Person
responsible for the administration of each Purchaser’s commercial paper program
in connection with the preparation, completion, issuance, delivery or payment of
commercial paper notes issued to fund the purchase or maintenance of any
Receivable Interest, and (ii) any and all stamp and other taxes and fees payable
in connection with the execution, delivery, filing and recording of this
Agreement or the other documents or agreements to be delivered hereunder, and
agrees to save each Indemnified Party harmless from and against any liabilities
with respect to or resulting from any delay in paying or omission to pay such
taxes and fees.

 

(c) The Seller also shall pay on demand all other reasonable costs and expenses
and all taxes (excluding income taxes) actually incurred by a Purchaser or any
stockholder of a Purchaser (“Other Costs”), including (i) the costs of auditing
such Purchaser’s books by certified public accountants and of rating such
Purchaser’s commercial paper by independent financial rating agencies, (ii) the
taxes (excluding income taxes) resulting from such Purchaser’s operations and
(iii) the reasonable fees and out-of-pocket expenses of counsel for such
Purchaser or any counsel for any shareholder of such Purchaser with respect to
advising such Purchaser or shareholder as to rights and remedies under this
Agreement, the enforcement of this Agreement or advising such Purchaser or
shareholder as to matters relating to such Purchaser’s operations; provided,
that the Seller and any other persons who from time to time sell receivables or
interests therein to such Purchaser (“Other Sellers”) each shall be liable for
such Other Costs ratably in accordance with the usage under their respective
facilities; provided, further, that (i) if such Other Costs are attributable to
the Seller and not attributable to any Other Seller, the Seller shall be solely
liable for such Other Costs and (ii) if such Other Costs are attributable to any
Other Seller and not attributable to the Seller in any way, the Seller shall not
be liable for any of such Other Costs.

 

71



--------------------------------------------------------------------------------

SECTION 11.05 No Proceedings. The Seller, the Collection Agent and the
Administrative Agent each hereby agrees that it will not institute or join
against any Purchaser any proceeding of the type referred to in Section 7.01(i).

 

SECTION 11.06 Confidentiality. Unless otherwise required by applicable law, rule
or regulation or by court order or process, the Seller and the Collection Agent
agree to maintain the confidentiality of this Agreement (and all drafts thereof)
in communications with third parties and otherwise; provided, that this
Agreement may be disclosed to the Seller’s and the Collection Agent’s legal
counsel and auditors if they agree to hold it confidential. Notwithstanding
anything to the contrary set forth herein or in any other written or oral
understanding or agreement to which the parties hereto are parties or by which
they are bound, the parties acknowledge and agree that each party (and each of
its employees, representatives, or other agents) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transactions contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are provided to such party relating to such
tax treatment and tax structure, all within the meaning of Treasury Regulations
Section 1.6011-4; provided, however, that each party recognizes that (i) the
foregoing shall not apply with respect to any information for which
nondisclosure is reasonably necessary in order to comply with applicable
securities laws and (ii) the privilege each has to maintain, in its sole
discretion, the confidentiality of a communication relating to such
transactions, including a confidential communication with its attorney or a
confidential communication with a federally authorized tax practitioner under
Section 7525 of the Code, is not intended to be affected by the foregoing.

 

SECTION 11.07 No Recourse. The obligations of each Purchaser under this
Agreement or any other agreement, instrument, document or certificate executed
and delivered by or issued by such Purchaser or any officer thereof in
connection herewith are solely the corporate obligations of such Purchaser. No
recourse shall be had for payment of any fee or other obligation or claim
arising out of or relating to this Agreement or any other agreement, instrument,
document or certificate executed and delivered or issued by such Purchaser or
any officer in connection herewith, against any stockholder, employee, officer,
director or incorporator of such Purchaser. The provisions of this Section 11.07
shall survive the termination of this Agreement.

 

Notwithstanding the generality of the foregoing, no recourse shall be had for
the payment of any amount owing in respect of any obligation of, or claim
against, Gotham arising out of or based upon this Agreement or any other related
agreement against J .H. Management Corporation or against any stockholder,
employee, officer, director or incorporator of Gotham or J .H. Management
Corporation; provided, however, that the foregoing shall not relieve any such
person or entity from any liability that may otherwise arise as a result of the
willful misconduct or intentional misrepresentation of such person or entity.

 

72



--------------------------------------------------------------------------------

SECTION 11.08 Governing Law; Execution in Counterparts.

 

(a) THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING ITS
APPLICABLEWITHOUT REGARD TO ANY CONFLICT OF LAWS RULES)PRINCIPLES THEREOF THAT
WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION, EXCEPT TO
THE EXTENT THAT, PURSUANT TO THE UCC OF THE STATE OF NEW YORK, THE PERFECTION
AND THE EFFECT OF PERFECTION OR NON-PERFECTION OF THE INTERESTS OF THE
PURCHASERS IN THE RECEIVABLES AND THE RELATED SECURITY ARE GOVERNED BY THE LAWS
OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

(b) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.

 

SECTION 11.09 Construction of Agreement. It is the intention of each Transfer
Agreement that the conveyance by the applicable Originator to the Seller of
Receivables shall constitute a purchase and sale and not a secured loan. It is
the intention of this Agreement that the Purchases and reinvestments shall
convey to the Purchasers, to the extent of their Receivable Interests, undivided
ownership interests in the Pool Receivables and that each such transaction shall
constitute a purchase and sale and not a secured loan. If, notwithstanding such
intention, the conveyance of Receivables from any Originator to the Seller
pursuant to a Transfer Agreement shall ever be characterized as a secured loan
and not a sale, then the Seller shall be deemed to have transferred to the
Purchasers, in addition to the Receivable Interests, all of the Seller’s right,
title and interest in, to and under the obligations of such Originator deemed to
be secured by a pledge of such Receivables, and, in such event, this Agreement
and the filings of the UCC statements referred to in Section 3.01(b) shall be
deemed to have granted (subject to the exceptions set forth in Section 4.01
hereof), to the Purchasers a duly perfected security interest prior to all other
liens on and security interests in all of the Seller’s right, title, and
interest in, to and under the obligations of such Originator to the Seller
deemed to be secured by such pledge. If the conveyance of the Receivable
Interests from the Seller to the Purchasers shall ever be characterized as a
secured loan and not a sale, it is the intention of this Agreement that this
Agreement shall constitute a security agreement under applicable law, and that
the Seller shall be deemed to have granted to the Purchasers a duly perfected
security interest in all of the Seller’s right, title and interest in, to and
under the Pool Receivables, all payments on or with respect to such Pool
Receivables, all other rights relating to and payments made in respect of the
Pool Receivables, and all proceeds of any thereof prior to all other liens on
and security interests therein. Although such ownership or security interests
may be perfected in the name of the Purchasers, the Administrative Agent shall
be deemed to be an independent custodian for purposes of perfection of the
ownership or security interest granted to the Seller and such ownership or
security interest may also be perfected in the name of the Administrative Agent,
for the benefit of the Purchasers.

 

SECTION 11.10 Security Interest. As collateral security for the performance by
the Seller of all the terms, covenants and agreements on the part of the Seller
(whether as Seller or otherwise) to be performed under this Agreement or the

 

73



--------------------------------------------------------------------------------

Secondary Purchase Agreement or any document delivered in connection with this
Agreement in accordance with the terms thereof, including the punctual payment
when due of all obligations of the Seller hereunder or thereunder, whether for
indemnification payments, fees, expenses or otherwise, the Seller hereby assigns
to the Administrative Agent for its benefit and the ratable benefit of the
Purchasers and the Secondary Purchasers, and hereby grants to the Administrative
Agent for its benefit and the ratable benefit of the Purchasers and the
Secondary Purchasers, a security interest in, all of the Seller’s right, title
and interest in and to all assets of the Seller, including but not limited to
(A) each Transfer Agreement, including, without limitation, (i) all rights of
the Seller to receive moneys due or to become due under or pursuant to such
agreements, (ii) all security interests and property subject thereto from time
to time purporting to secure payment of monies due or to become due under or
pursuant to such agreements, (iii) all rights of the Seller to receive proceeds
of any insurance, indemnity, warranty or guaranty with respect to such
agreements, (iv) all claims of the Seller for damages arising out of or for
breach of or default under such agreements, and (v) the right of the Seller to
compel performance and otherwise exercise all remedies thereunder, (B) all
Receivables, whether now owned and existing or hereafter acquired or arising,
the Related Security with respect thereto and the Collections and all other
assets, including, without limitation, accounts, chattel paper, instruments and
general intangibles (as those terms are defined in the UCC), including undivided
interests in any of the foregoing, (C) the Lock-Box Accounts and the Depositary
Accounts and (D) to the extent not included in the foregoing, all proceeds of
any and all of the foregoing.

 

74



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

SELLER:   G-P RECEIVABLES, INC.     By:  

 

--------------------------------------------------------------------------------

    Name:         Title:        

133 Peachtree Street, N.E.

Atlanta, Georgia 30348-5605

Attention: Treasurer

Facsimile No.: (404) 827-7076

COLLECTION AGENT:   GEORGIA-PACIFIC CORPORATION     By:  

 

--------------------------------------------------------------------------------

    Name:         Title:        

133 Peachtree Street, N.E.

Atlanta, Georgia 30348-5605

Attention: Treasurer

Facsimile No.: (404) 827-7076



--------------------------------------------------------------------------------

PURCHASERS:  

BLUE RIDGE ASSET FUNDING CORPORATION

 

VARIABLE FUNDING CAPITAL COMPANY LLC

    By:  

 

--------------------------------------------------------------------------------

    Name:   W. Adrian Jordon     Wachovia Capital Markets, LLC, as
attorney-in-fact     By  

 

--------------------------------------------------------------------------------

    Title:   Senior Vice President    

Variable Funding Capital Company LLC

c/o Wachovia Capital Markets, LLC

One Wachovia Center, TW-16

Charlotte, North Carolina 28288

    Attention: Conduit Administration     Facsimile No.: (704) 383-6036    

191 Peachtree Street, N.E.

Atlanta, GA 30303

Attention: Elizabeth Wagner

Facsimile No.: (404) 332-5152

    CRC FUNDING, LLC     By:  

CITICORP NORTH AMERICA, INC.,

AS ATTORNEY-IN-FACT

    By:  

 

--------------------------------------------------------------------------------

    Name:         Title:        

Sears Tower

233 South Wacker Drive

86th Floor

Chicago, IL 60606

   

Attention: 4

Facsimile No.:

        GOTHAM FUNDING CORPORATION     By:  

 

--------------------------------------------------------------------------------

    Name:         Title:    



--------------------------------------------------------------------------------

   

J.H. Management Corporation

C/O Ropes & Gray

One International Place

Room 569

Boston, MA 02110

    Attention: Doug Donaldson     Facsimile No.: (617) 951 7050     STARBIRD
FUNDING CORPORATION     By:  

 

--------------------------------------------------------------------------------

    Name:         Title:         [ADDRESS]     THREE PILLARS FUNDING LLC     By:
 

 

--------------------------------------------------------------------------------

    Name:         Title:         [ADDRESS] ADMINISTRATIVE AGENT:   CITICORP
NORTH AMERICA, INC., as Administrative Agent     By:  

 

--------------------------------------------------------------------------------

    Name:         Title:        

Sears Tower

233 South Wacker Drive

86th Floor

Chicago, IL450 Mamaroneck Avenue

Harrison, NY 6060610528

    Attention: Global Securitization     Facsimile No.: (914) 899-7890



--------------------------------------------------------------------------------

Annex B to Twelfth

Amendment and Waiver to Second Amended and Restated

Receivables Purchase Agreements

 

[See attached]



--------------------------------------------------------------------------------

CONFORMED COPY INCORPORATING AMENDMENTS NO. 1-11,12,

TO THE EXTENT EFFECTIVE AS OF JULYDECEMBER 1,9, 2005

 

 

$800,000,000

 

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Dated as of December 19, 2001

 

Among

 

G-P RECEIVABLES, INC.

 

as the Seller

 

GEORGIA- PACIFIC CORPORATION

 

as the Collection Agent

 

 

CITIBANK, N.A.

THE BANK OF TOKYO-MITSUBISHI, LTD (NEW YORK BRANCH)

WACHOVIA BANK, N.A.NATIONAL ASSOCIATION

BNP PARIBAS, ACTING THROUGH ITS NEW YORK BRANCH

and

SUNTRUST BANK

 

as the Secondary Purchasers

 

and

 

CITICORP NORTH AMERICA, INC.

 

as the Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page No.


--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS

   1      SECTION 1.01    Certain Defined Terms.    1      SECTION 1.02   
Defined Terms Incorporated by Reference    6      SECTION 1.03    Other Terms   
6

ARTICLE II. AMOUNTS AND TERMS OF THE PURCHASES

   7      SECTION 2.01    Purchase Facility.    7      SECTION 2.02    Making
Purchases.    9      SECTION 2.03    Incorporation by Reference    10     
SECTION 2.04    Incorporation by Reference    10      SECTION 2.05    Fees    10
     SECTION 2.06    Incorporation by Reference    10      SECTION 2.07   
Incorporation by Reference    11      SECTION 2.08    Yield Protection.    11  
   SECTION 2.09    Incorporation by Reference    12      SECTION 2.10   
Incorporation by Reference    12

ARTICLE III. CONDITIONS OF PURCHASES

   12      SECTION 3.01    Conditions Precedent to Initial Purchase    12     
SECTION 3.02    Conditions Precedent to All Purchases and Reinvestments    13

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

   14      SECTION 4.01    Incorporation by Reference    14

ARTICLE V. COVENANTS

   14      SECTION 5.01    Incorporation by Reference    14

ARTICLE VI. ADMINISTRATION AND COLLECTION

   14      SECTION 6.01    Designation of Collection Agent    14     
SECTION 6.02    Duties of Collection Agent.    15      SECTION 6.03    Rights of
the Administrative Agent.    16      SECTION 6.04    Responsibilities of the
Seller    18      SECTION 6.05    Further Actions Evidencing Purchases.    18  
   SECTION 6.06    Collection Agent Fee    19

ARTICLE VII. EVENTS OF TERMINATION

   19      SECTION 7.01    Incorporation by Reference; Additional Events of
Termination    19

ARTICLE VIII. INDEMNIFICATION

   20      SECTION 8.01    Indemnities by the Seller    20      SECTION 8.02   
Contribution    2223



--------------------------------------------------------------------------------

ARTICLE IX. THE ADMINISTRATIVE AGENT

   23      SECTION 9.01    Authorization and Action    23      SECTION 9.02   
UCC Filings    23      SECTION 9.03    Administrative Agent’s Reliance, Etc.   
23      SECTION 9.04    Citicorp and Affiliates    24      SECTION 9.05   
Secondary Purchasers’ Purchase Decisions    24      SECTION 9.06   
Indemnification    24      SECTION 9.07    Successor Administrative Agent    25

ARTICLE X. ASSIGNMENT OF RECEIVABLE INTERESTS

   2526      SECTION 10.01    Assignment    2526      SECTION 10.02    Effects
of Assignment    26      SECTION 10.03    Additional Secondary Purchasers    27

ARTICLE XI. MISCELLANEOUS

   27      SECTION 11.01    Amendments, Etc.    27      SECTION 11.02   
Notices, Etc.    28      SECTION 11.03    Assignability; Termination.    28     
SECTION 11.04    Costs, Expenses and Taxes.    28      SECTION 11.05   
Confidentiality    29      SECTION 11.06    No Recourse    2930     
SECTION 11.07    Governing Law; Execution in Counterparts.    30     
SECTION 11.08    Construction of Agreement    30      SECTION 11.09    Actions
by Secondary Purchasers    3031

 

ii



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBIT A   Form of Assignment Agreement EXHIBIT B   Addendum to Agreement

 

iii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT dated as of
December 19, 2001 among G-P ReceivablesRECEIVABLES, IncINC., a Delaware
corporation (the “Seller”), GEORGIA-PACIFIC CORPORATION, a Georgia corporation
(the “Collection AgentGeorgia-Pacific”), CITIBANK, N.A. (“Citibank”), THE BANK
OF TOKYO-MITSUBISHI, LTD., NEW YORK BRANCH (“BTM”), WACHOVIA BANK, NATIONAL
ASSOCIATION (“Wachovia”), BNP PARIBAS, acting through its New York Branch (“BNP
Paribas”), SUNTRUST BANK (“SunTrust”) (each of Citibank, BTM, Wachovia, BNP
Paribas and SunTrust, individually, a “Secondary Purchaser” and, collectively,
the “Secondary Purchasers”) and CITICORP NORTH AMERICA, INC. (“Citicorp”), as
agent (the “Administrative Agent”) for the Secondary Purchasers. Unless defined
elsewhere herein, capitalized terms used in this Agreement shall have the
meanings assigned to such terms in Article I hereof.

 

ARTICLE I.

 

DEFINITIONS

 

SECTION 1.01 Certain Defined Terms.

 

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

 

“Addendum” means an addendum to this Agreement, in substantially the form of
Exhibit B hereto, pursuant to which an Additional Secondary Purchaser becomes a
party to this Agreement.

 

“Additional Secondary Purchaser” means each Secondary Purchaser as shall become
a party to this Agreement by execution of an Addendum pursuant to Section 10.03
hereof.

 

“Adjusted LIBOR Rate” means, with respect to a Secondary Purchaser for any Fixed
Period, the rate per annum obtained by dividing (a) the arithmetic average
(rounded upwards, if necessary, to the nearest multiple of one-sixteenth of one
percent per annum) of (i) the offered rates for deposits in United States
dollars which appear on the display designated as page “LIBO” (or any successor
page quoting the offered rates for United States dollars in the London interbank
market) on the Reuter Monitor Money Rates Service, or (ii) if such rates are not
obtainable from the Reuter Monitor Money Rates Service, the respective rates
notified to the Secondary Purchaser by each of the Reference Banks as the rate
at which it would offer deposits in United States dollars to prime banks in the
London interbank market, in either case for a period equal to such Fixed Period
as such Secondary Purchaser shall select and in an amount comparable to the
aggregate amount of Capital of the Receivable Interest to be funded or
maintained at or about 11:00 a.m. (London time) on the second Business Day
before (and for value on) the first day of such period by (b) a percentage equal
to (i) 100% minus (ii) the Eurodollar Reserve Percentage for such Fixed Period.

 

“Aggregate Capital” means, at the time of any determination thereof with respect
to a Secondary Purchaser, the sum of the Capital for all Receivable Interests of
such Secondary Purchaser.

 

“Assignee” has the meaning specified in Section 10.01.



--------------------------------------------------------------------------------

“Assignment” has the meaning specified in Section 10.01.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the rate
of interest in effect for such day as publicly announced from time to time by
the Administrative Agent as its “prime rate.” Such rate is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

 

“Capital” of any Receivable Interest owned by a Secondary Purchaser means the
original amount paid by such Secondary Purchaser to the Seller or to a Purchaser
(in connection with an assignment as contemplated by Section 2.02(c)), as the
case may be, for such Receivable Interest at the time of its purchase by such
Secondary Purchaser pursuant to this Agreement, or such amount divided or
combined in accordance with Section 2.07, in each case reduced from time to time
by Collections distributed on account of such Capital pursuant to Section 2.04;
provided, that if such Capital shall have been reduced by any distribution and
thereafter all or a portion of such distribution is rescinded or must otherwise
be returned for any reason, such Capital shall be increased by the amount of
such rescinded or returned distribution, as though it had not been made;
provided, further, that such Capital shall not be reduced for the purposes of
this Agreement to the extent and so long as Collections to be used to effect an
Optional Reduction or a Mandatory Reduction are retained by the Collection Agent
(if the Seller or an Affiliate thereof).

 

“Collection Agent” means at any time the Person (which may include the
Administrative Agent) then authorized pursuant to Article VI to service,
administer and collect Pool Receivables.

 

“Collection Agent Fee” has the meaning specified in Section 6.06.

 

“Commitment” means (i) for all Secondary Purchasers in the aggregate an amount
equal to $800,000,000 initially, or such lesser amount as shall reflect any
reduction pursuant to Section 2.01(b) and (ii) for each Secondary Purchaser, its
Pro Rata Share of such aggregate amount. References to the unused portion of the
Commitment shall mean, at any time, the Commitment in effect at such time, less
the sum of the Total Aggregate Capital under this Agreement and the “Total
Aggregate Capital” under the Primary Purchase Agreement.

 

“Eligible Assignee” means (a) a commercial bank organized under the laws of the
United States, or any state thereof, and having a combined capital and surplus
of at least $250,000,000; (b) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development, or a political subdivision of any such country, and having a
combined capital and surplus of at least $250,000,000, provided that such bank
is acting through a branch or agency located in the United States; (c) a Person
that is primarily engaged in the business of commercial banking and that is
(i) a Subsidiary of a Secondary Purchaser, (ii) a Subsidiary of a Person of
which a Secondary Purchaser is a Subsidiary, or (iii) a Person of which a
Secondary Purchaser is a Subsidiary; (d) any other Person

 

2



--------------------------------------------------------------------------------

approved in writing by the Administrative Agent; and (e) an Approved Fund;
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include Georgia-Pacific or any of Georgia-Pacific’s Affiliates or Subsidiaries.

 

As used in clause (e) of this definition of “Eligible Assignee” the following
terms have the following meanings:

 

“Approved Fund” means any Fund that is administered or managed by (a) a
Secondary Purchaser, (b) an Affiliate of a Secondary Purchaser or (c) an entity
or an Affiliate of an entity that administers or manages a Secondary Purchaser.

 

“Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Eurodollar Reserve Percentage” for any Secondary Purchaser and for any Fixed
Period means the reserve percentage applicable to such Secondary Purchaser under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) (or, if more than one such percentage shall be
so applicable, the weighted daily averages of such percentages for those days in
such Fixed Period during which any such percentage shall be so applicable) for
determining the maximum reserve requirement of such Secondary Purchaser
(including, but not limited to, any emergency, supplemental or other marginal
reserve requirement) with respect to liabilities consisting of or including
Eurocurrency liabilities (as that term is defined in Regulation D of the Board
of Governors of the Federal Reserve System as in effect from time to
time) having a term equal to such Fixed Period.

 

“Event of Termination” has the meaning specified in Article VII.

 

“Expiration Date” has the meaning specified in Section 2.01(j).

 

“Facility Termination Date” means the earliest to occur of (i) the Expiration
Date, as determined pursuant to Section 2.01(j), (ii) the date of the occurrence
of an Event of Termination under Section 7.01(i) of the Primary Purchase
Agreement (as incorporated herein by reference), (iii) the date the Facility
Termination Date is declared pursuant to Section 7.01 or (iv) the date the
Commitment is reduced or falls to zero.

 

“Investor Rate” for any Settlement Period for any Receivable Interest means:

 

(a) a rate equal to the weighted average of the Adjusted LIBOR Rate for the
Fixed Period occurring within such Settlement Period or portion thereof, plus
the per annum rate set forth below opposite the Pricing Leverage Ratio
determined as of the last day of the immediately preceding fiscal quarter of
Georgia-Pacific, or such other rate as suchthe applicable Secondary
PurchasePurchaser and the Seller shall agree in writing:

 

Pricing Level

--------------------------------------------------------------------------------

   Pricing Leverage Ratio
Greater than


--------------------------------------------------------------------------------

   Less than or equal to


--------------------------------------------------------------------------------

   Applicable Margin


--------------------------------------------------------------------------------

 

Level 1

   —      2.253.50:1.00    1.00 %1.75%

Level 2

   2.253.50:1.00    3.254.25:1.00    1.25 %2.00%

Level 3

   3.254.25:1.00    4.005.25:1.00    1.50 %2.25%

Level 4

   4.005.25:1.00    —      2.00 %2.50%

 

3



--------------------------------------------------------------------------------

(b) if such Receivable Interest is acquired by thea Secondary Purchaser pursuant
to Section 2.01(d) hereof, with respect to each day during such Settlement
Period which is either the first, second or third day immediately following the
day notice is given by the Related Purchaser of the assignment of such
Receivable Interest, the Base Rate in effect for such day.

 

(c) if during any Settlement Period more than one of the above-mentioned rates
shall be applicable, then the “Investor Rate” for such Settlement Period shall
be the daily weighted average of such applicable rates.

 

(d) for any Settlement Period for any Receivable Interest following an Event of
Termination, the “Investor Rate” shall be the Base Rate in effect for such
period plus 2.00%.

 

“Liquidation Fee” means, for any Secondary Purchaser and for any Settlement
Period during which a Liquidation Day occurs, the amount, if any, by which
(i) the additional Yield (calculated without taking into account any Liquidation
Fee or any shortened duration of a Fixed Period pursuant to clause (ii) of the
definition thereof) which would have accrued during the remainder of such
Settlement Period on all reductions of Capital of the Receivable Interest during
such Settlement Period exceeds (ii) the income received by such Secondary
Purchaser’s investing the proceeds of such reductions of Capital.

 

“Liquidation Yield

 

“Majority Affiliate” means, for as to any Receivable Interest onPerson, any
date, an amount equal to the productSubsidiary of (1) the Capital of such
Receivable Interest onPerson and any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such date, (2) the
Adjusted LIBOR Rate for such Receivable Interest for Person. For purposes of
this definition, a 30-day Fixed PeriodPerson shall be deemed to commence
oncontrol another Person if such Person possesses, directly or indirectly, the
power to (i) vote 100% of the securities or other equity interests having
ordinary voting power for the election of directors (or similar governing body)
of such date multiplied by 1.5 and other Person or (3) a fraction
havingii) direct or cause the sum of direction of the Average Maturity plus the
Collection Delay Period (each as in effect at such date) as its numerator and
360 as its denominator.management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Originator” means Georgia-Pacific and any direct or indirect Subsidiary of
Georgia-Pacific party to a Transfer Agreement and approved by the Purchasers (as
of the date hereof being those Subsidiaries specified on Schedule VIV of the
Primary Purchase Agreement).

 

“Potential Termination Event” means an event which, with the passage of time or
notice or both, would constitute an Event of Termination.

 

4



--------------------------------------------------------------------------------

“Primary Purchase Agreement” means that certain Second Amended and Restated
Receivables Purchase Agreement dated as of December 19, 2001 among the Seller,
the Purchasers and the Administrative Agent, as the same may, from time to time,
be amended, modified or supplemented.

 

“Pro Rata Share” means, for each Secondary Purchaser, the “Pro Rata Share” of
the Related Purchaser under the Primary Purchase Agreement.

 

“Purchase” has the meaning specified in Section 2.01(a).

 

“Reference Banks” means Citibank, BTM, BNP Paribas, SunTrust and Wachovia, or
such other banks as the Secondary Purchasers shall designate with the consent of
the Seller.

 

“Related Purchaser” means, with respect to each Purchaser set forth below, the
Person set forth opposite its name, or, in the case of any Additional Purchaser
under the Primary Purchase Agreement, the Person specified as such Additional
Purchaser’s Related Purchaser.

 

BNP Paribas

   Starbird

BTM

   Gotham

Citibank

   CRC

SunTrust

   Three Pillars

Wachovia Bank

   Blue RidgeVFCC

 

“Required Secondary Purchasers” means, at a particular time, the Secondary
Purchasers, the aggregate Commitment of which is more than 50% of the overall
Commitment; provided, that the Commitment for any Purchaser that has breached a
material provision of this Agreement shall be zero for so long as such breach
has not been cured.

 

“Subsidiary” means, with respect to any Person, any partnership, corporation
(including a business trust), joint stock company, trust, unincorporated
association, joint venture or other entity of which more than 50% of the
outstanding equity interests having ordinary voting power to elect a majority of
the board of directors (or others performing a comparable function) of such
entity is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.

 

“Total Aggregate Capital” means, at any time of determination, the sum of the
Aggregate Capital for the Secondary Purchasers.

 

“Unused Commitment” means, with respect to any Secondary Purchaser, the
Commitment of such Secondary Purchaser less the Aggregate Capital of such
Secondary Purchaser and the “Aggregate Capital” of the Related Purchaser under
the Primary Purchase Agreement.

 

“Yield” means for each Receivable Interest for any Settlement Period

 

IR x C x  

   ED      + LF      360       

 

5



--------------------------------------------------------------------------------

where:

 

C

   =      the daily average (calculated at the close of business each day)
Capital of such Receivable Interest during such Settlement Period

IR

   =      Investor Rate for such Receivable Interest for such Settlement Period

ED

   =      the actual number of days elapsed during such Settlement Period

LF

   =      the Liquidation Fee, if any, for such Receivable Interest for such
Settlement Period;

 

provided, that no provision of this Agreement shall require the payment or
permit the collection of Yield in excess of the maximum permitted by applicable
law; and provided, further, that Yield for any Receivable Interest shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.

 

SECTION 1.02 Defined Terms Incorporated by Reference. Unless otherwise defined
in this Agreement and subject to the modifications herein set forth, capitalized
terms used in this Agreement or in any provisions of the Primary Purchase
Agreement incorporated in this Agreement by reference shall have the meanings
given to them in the Primary Purchase Agreement. Without limiting the foregoing,
the defined terms “Collection Agent Default”, “Consent and Acknowledgement”,
“Credit and Collection Policy”, “Default Ratio”, “Depositary Bank”, “Depositary
NoticeDilution”, “Downgrade Event”, “Investor Report”, “Liquidation Day”,
“Lock-Box Agreement”, “Lock-Box Bank”, “OriginatorReserve”, “Significant
Potential Termination Event” and “Transfer Agreement” are hereby incorporated by
reference together with the related Exhibit E, Schedule III, Schedule VI,
Schedule II, Exhibit A, Exhibit B, Schedule I, Schedule IV and Exhibit C,
respectively, of the Primary Purchase Agreement, as well as Schedule V thereto.
All references to “the Administrative Agent” in provisions of the Primary
Purchase Agreement incorporated in this Agreement by reference shall, without
further reference, mean Citicorp (including its successors and assigns) as
Administrative Agent under this Agreement. Each use of the word “hereunder”,
“herein” or “hereof” in the provisions of the Primary Purchase Agreement
incorporated in this Agreement by reference shall, without further reference, be
deemed to be a reference to this Agreement. Unless the context otherwise
requires, any reference to a “Purchaser”, the “Required Purchasers” or the
“Purchasers” under the Primary Purchase Agreement or in any defined term
incorporated in this Agreement by reference shall be deemed to be a reference to
a “Secondary Purchaser”, the “Required Secondary Purchasers” or the “Secondary
Purchasers” hereunder, and any reference to any Purchaser individually by name
shall be deemed to be a reference to the “Related Purchaser” hereunder.
Furthermore, all references in such incorporated provisions to “Collections”,
“Contract”, “Net Receivables Pool Balance”, “Pool Receivable”, “Receivables
Pool” and “Related Security” shall mean the Collections, a Contract, the Net
Receivables Pool Balance, a Pool Receivable, the Receivables Pool and the
Related Security under this Agreement, respectively. To the extent any word or
phrase is defined in this Agreement, any such word or phrase appearing in
provisions so incorporated by reference from the Primary Purchase Agreement
shall have the meaning given to it in this Agreement. The incorporation by
reference into this Agreement from the Primary Purchase Agreement is for
convenience only, and this Agreement and the Primary Purchase

 

6



--------------------------------------------------------------------------------

Agreement shall at all times be, and be treated as, separate and distinct
agreements. Incorporations by reference in this Agreement from the Primary
Purchase Agreement shall not be affected or impaired by any subsequent
expiration or termination of the Primary Purchase Agreement, nor by any
amendment thereof or waiver thereunder unless the parties hereto shall have
consented to such amendment or waiver in writing.

 

SECTION 1.03 Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles.
All terms used in Article 9 of the UCC in the State of New York, and not
specifically defined herein, are used herein as defined in such Article 9.

 

ARTICLE II.

AMOUNTS AND TERMS OF THE PURCHASES

 

SECTION 2.01 Purchase Facility.

 

(a) Each Secondary Purchaser, in the event that its Related Purchaser shall have
failed to make a “Purchase” of like amount, term and tenor which was requested
by the Seller, or shall have ceased to make reinvestments, in either case under
the Primary Purchase Agreement, subject to the other terms and conditions
hereinafter set forth, hereby purchases Receivable Interests from the Seller
from time to time during the period from the date hereof to the Facility
Termination Date. Under no circumstances shall a Secondary Purchaser make any
Purchase if after giving effect to such Purchase, such Secondary Purchaser’s
Aggregate Capital, together with the Related Purchaser’s “Aggregate Capital”
under the Primary Purchase Agreement, would exceed such Secondary Purchaser’s
Commitment. Notwithstanding anything to the contrary contained herein, until
such time as the parties expressly agree, all Purchases of Receivable Interests
hereunder and under the Primary Purchase Agreement shall be made with respect to
a single Receivables Pool.

 

(b) The Seller may, upon at least five Business Days’ notice to the
Administrative Agent and the Secondary Purchasers, terminate in whole or reduce
in part the unused portion of the Commitment; provided, that each partial
reduction shall be in the amount of at least $5,000,000 or an integral multiple
thereof and shall be applied pro rata among the Secondary Purchasers according
to their Pro Rata Shares; provided, further, that any partial reduction of the
Commitment for any Secondary Purchaser must not result in a remaining Commitment
of less than $25,000,000 or the Commitment for such Secondary Purchaser shall be
reduced to zero. Any reductions in the Commitment pursuant to this
subsection (b) shall be permanent.

 

(c) The Seller may, upon at least two Business Days’ written notice to the
Administrative Agent and the Secondary Purchasers specifying an Optional
Reduction Amount and an Optional Reduction Effective Date, effect an Optional
Reduction. Commencing on the Optional Reduction Effective Date, the Collection
Agent shall cease the reinvestment of Collections for a period of time such that
after giving effect to the amount of Collections which are not reinvested in
accordance with the provisions of Section 2.04(b)(ii), the amount of Total
Aggregate Capital on the day immediately preceding the Optional Reduction
Effective Date is reduced by an amount equal to the Optional Reduction Amount.
Any Optional Reduction under this subsection (c) shall be applied pro rata among
the Secondary Purchasers according to their

 

7



--------------------------------------------------------------------------------

Pro Rata Shares. The Seller shall indemnify any Secondary Purchaser for all
losses, expenses and liabilities, if any (including, without limitation, any
loss or expense incurred by reason of the liquidation or reemployment of
deposits or other funds required by any Secondary Purchaser in connection with
such Secondary Purchaser’s funding or maintenance of the Receivable Interests),
which such Secondary Purchaser may sustain as a result of any Optional Reduction
pursuant to this subsection (c).

 

(d) The Secondary Purchasers recognize and agree that their respective Pro Rata
Shares shall be reallocated in accordance with any reallocation of the “Pro Rata
Shares” of the Purchasers under the Primary Purchase Agreement. If, as a result
of any reallocation, a Secondary Purchaser’s Aggregate Capital exceeds its Pro
Rata Share (as reallocated) of the Commitment, such Secondary Purchaser shall
transfer a Receivable Interest or Receivables Interest computed on the basis of
such excess Capital to the Secondary Purchaser or Secondary Purchasers whose Pro
Rata Share has increased as a result of such reallocation in exchange for a cash
payment in an amount equal to the aggregate Capital of the Receivable Interests
so transferred.

 

(e) The Seller may, upon thirty days’ prior written notice to the Administrative
Agent and the Secondary Purchasers and the written signed consent of the
Administrative Agent and the Secondary Purchasers, cease purchasing Receivables
from any Originator, and after the Seller ceases purchasing Receivables from
such Originator, such Originator shall no longer have the obligations of an
Originator for all purposes of this Agreement other than with respect to those
obligations which are expressly intended to survive the termination of this
Agreement, including, without limitation, the indemnities contained in
Section 8.01 as incorporated by reference in the Consent and Acknowledgement to
which such Originator is a party. If, as a result of the Seller’s decision to
cease purchasing Receivables from any Originator, the Required Secondary
Purchasers determine, in their sole discretion, that the Events of Termination
in Section 7.01(j) or the Reserve are no longer reasonable or protective, the
Secondary Purchasers may modify the provisions of such Section 7.01(j) or the
Reserve with the consent of the Seller (which consent shall not be unreasonably
withheld or delayed).

 

(f) The Seller may, upon thirty days’ prior written notice to the Administrative
Agent and the Secondary Purchasers and the written signed consent of the
Administrative Agent and the Secondary Purchasers (which consent shall not be
unreasonably withheld or delayed), cease purchasing from any Originator all
Receivables generated by any division of such Originator (an “Originator
Division”), and after the Seller ceases purchasing from such Originator
Division, all Receivables generated by such Originator Division, any agreement
arising thereafter between such Originator and an Obligor pursuant to or under
which such Obligor shall be obligated to pay for merchandise, insurance or
services provided by such Originator Division, shall not be a “Contract” for
purposes of this Agreement; provided, that any Contract generated by such
Originator Division prior to the date the Seller ceases purchasing such
Originator Division’s Receivables shall remain a “Contract” under this
Agreement. If, as a result of the Seller’s decision to cease purchasing from any
Originator all Receivables generated by an Originator Division pursuant to this
Section 2.01(f), the Required Secondary Purchasers determine, in their sole
discretion, that the Events of Termination in Section 7.01(j) of the Primary
Purchase Agreement (as incorporated herein by reference) or the Reserve are no
longer reasonable or protective, the Secondary Purchasers may modify the
provisions of such

 

8



--------------------------------------------------------------------------------

Section 7.01(j) of the Primary Purchase Agreement (as incorporated herein by
reference) or the Reserve with the consent of the Seller (which consent shall
not be unreasonably withheld or delayed).

 

(g) The Seller may, upon ninety days’ prior written notice to the Administrative
Agent and the Secondary Purchasers and the written signed consent of the
Administrative Agent and the Secondary Purchasers, commence purchasing from any
Originator all Receivables generated by any Originator Division, and after the
Seller commences purchasing from such Originator all Receivables generated by
such Originator Division, all related agreements between the Originator and an
Obligor pursuant to or under which such Obligor shall be obligated to pay for
merchandise, insurance or service provided by such Originator Division shall be
“Contracts” for purposes of this Agreement. If, as a result of the Seller’s
decision to commence purchasing from any Originator all Receivables generated by
an Originator Division pursuant to this Section 2.01(g), the Required Secondary
Purchasers determine, in their sole discretion, that the Events of Termination
in Section 7.01(j) of the Primary Purchase Agreement (as incorporated herein by
reference) or the Reserve are no longer reasonable or protective, the Secondary
Purchasers may modify the provisions of such Section 7.01(j) of the Primary
Purchase Agreement (as incorporated herein by reference) or the Reserve with the
consent of the Seller (which consent shall not be unreasonably withheld or
delayed).

 

(h) If Georgia-Pacific sells or otherwise conveys or disposes of the stock of
any Originator, upon the effective date of such sale, such Originator shall no
longer be an Originator under the Primary Purchase Agreement; provided, that if
the Required Secondary Purchasers determine, in their sole discretion, that the
Events of Termination in Section 7.01(j) of the Primary Purchase Agreement (as
incorporated herein by reference) or the Reserve are no longer reasonable or
protective as a result of such sale, the Secondary Purchasers may modify the
provisions of such Section 7.01(j) of the Primary Purchase Agreement (as
incorporated herein by reference) or the Reserve with the consent of the Seller
(which consent shall not be unreasonably withheld or delayed).

 

(i) If Georgia-Pacific Corporation, Fort James Operating Company or any
Restricted Transferee is an Originator and such Originator sells or otherwise
disposes of all or a substantial portion of its assets to any Person other than
another Originator, the Seller shall deliver to the Secondary Purchasers at the
time of such sale a pro forma Investor Report eliminating therefrom the
Receivables of Georgia-Pacific Corporation, Fort James Operating Company or such
Restricted Transferee, as applicable. If, based upon such report, the Required
Secondary Purchasers determine, in their sole discretion, that the Events of
Termination in Section 7.01(j) of the Primary Purchase Agreement (as
incorporated herein by reference) or the Reserve are no longer reasonable or
protective as a result of such sale, the Secondary Purchasers may modify the
provisions of such Section 7.01(j) of the Primary Purchase Agreement (as
incorporated herein by reference) or the Reserve with the consent of the Seller
(which consent shall not be unreasonably withheld or delayed).

 

(j) The Expiration Date shall be 364 days from the date hereof; provided, that
the Expiration Date may be extended for an additional 364-day period at the end
of each 364-day period from the date hereof if the Seller gives each Secondary
Purchaser written notice not later than 45 days prior to each such period
(beginning with the first such period) and each Secondary

 

9



--------------------------------------------------------------------------------

Purchaser provides the Seller with its written consent to such extension not
later than 30 days after receipt of the Seller’s notice; provided, however, that
the Expiration Date shall not be later than the “Facility Termination Date” of
the Primary Purchase Agreement. As of December 9, 2005, the Expiration Date is
December 8, 2006.

 

SECTION 2.02 Making Purchases.

 

(a) Each Purchase shall be made on at least two Business Days’ notice from the
Seller to each Secondary Purchaser. Each such notice shall specify (i) the
amount requested to be paid to the Seller (which shall not be less than
$5,000,000), and (ii) the date of such Purchase (which shall be a Business Day).
Any notice from the Seller to a Related Purchaser to make a “Purchase” under the
Primary Purchase Agreement shall be deemed to satisfy the notice provisions
hereof. No Secondary Purchaser shall be responsible for any failure by any other
Secondary Purchaser to perform its obligations to make a Purchase hereunder nor
shall the Commitment of any Secondary Purchaser be increased or decreased as a
result of such failure.

 

(b) On the date of each Purchase, each Secondary Purchaser shall (but only to
the extent its respective Related Purchaser shall not have funded a Purchase
under the Primary Purchase Agreement), upon satisfaction of the applicable
conditions set forth in Section 3.01 and Section 3.02, make available to the
Seller in same day funds, at the Seller’s account with JPMorgan Chase Bank,
OneN.A., account number 10-31343, an amount equal to the initial Capital of such
Receivable Interest purchased by such Secondary Purchaser. Each notice given by
the Seller pursuant to subsection (a) above (other than a notice given under the
Primary Purchase Agreement which is deemed to be notice hereunder) shall be
irrevocable and binding on the Seller and the Seller shall indemnify each
Secondary Purchaser against any loss or expense incurred by such Secondary
Purchaser as a result of any failure by the Seller to accept the amount
requested to be paid by such Secondary Purchaser, including, without limitation,
any loss (including loss of anticipated profits) or expense incurred by such
Secondary Purchaser by reason of the liquidation or reemployment of funds
acquired or requested by such Secondary Purchaser to fund such requested amount.

 

(c) Each Secondary Purchaser hereby agrees that it may, in its sole discretion,
subject to the satisfaction of the applicable conditions set forth in
Section 3.01 and Section 3.02 hereof and upon the request of such Secondary
Purchaser’s Related Purchaser, acquire by assignment from such Related Purchaser
any “Receivable Interest” owned and maintained by such Related Purchaser under
the Primary Purchase Agreement. The Seller hereby agrees that each such
acquisition, if any, shall be considered to be a Purchase requested by the
Seller for all purposes hereunder other than with respect to the obligation of
the Secondary Purchasers to deliver funds to the Seller in respect of such
acquisition and with respect to the requirement of three Business Days’ notice
of a Purchase being given by the Seller. The Seller hereby acknowledges that the
Secondary Purchasers may provide Liquidity Facilities to such Secondary
Purchaser’s Related Purchaser and nothing in this Section 2.02(c) shall preclude
the assignment by a Purchaser to such Secondary Purchaser under a Liquidity
Facility of any such “Receivable Interest” or any borrowing under any Liquidity
Facility in respect of any such “Receivable Interest” in accordance with the
terms and conditions thereof.

 

10



--------------------------------------------------------------------------------

SECTION 2.03 Incorporation by Reference. Section 2.03 of the Primary Purchase
Agreement is hereby incorporated herein by reference, except that each reference
therein to the “Reinvestment Termination Date” shall be deemed to be a reference
to the “Facility Termination Date”.

 

SECTION 2.04 Incorporation by Reference. Section 2.04 of the Primary Purchase
Agreement is hereby incorporated herein by reference.

 

SECTION 2.05 Fees. The Seller shall pay to the Secondary Purchasers fees in the
amounts and at the times specified in the Fee Letter.

 

(a) The Collection Agent (if other than the Seller) shall be paid a Collection
Agent Fee as set forth in Section 6.06 hereof.

 

(b) The Seller shall pay to the Administrative Agent a fee as separately agreed
between the Seller and the Administrative Agent.

 

SECTION 2.06 Incorporation by Reference. Section 2.06 of the Primary Purchase
Agreement is hereby incorporated herein by reference.

 

SECTION 2.07 Incorporation by Reference. Section 2.07 of the Primary Purchase
Agreement is hereby incorporated herein by reference.

 

SECTION 2.08 Yield Protection.

 

(a) If, after the date hereof, the adoption of any applicable law, rule or
regulation, or any change therein, including Regulation D of the Board of
Governors of the Federal Reserve System, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Secondary Purchaser or any Person controlling any Secondary Purchaser, or
any permitted assignee under this Agreement (each of which being an “Affected
Party”) with any request or directive of any such authority, central bank or
comparable agency or any change in the application of GAAP (in any case, whether
or not having the force of law,

 

(A) shall subject an Affected Party to any tax (except for taxes on the overall
net income of such Affected Party), duty or other charge with respect to the
Receivable Interests or any right to make purchases, or shall change the basis
of taxation of payments to an Affected Party of its Capital or Yield or any
other amounts due under this Agreement in respect of its Capital or its rights,
if any, to make purchases; or

 

(B) shall impose, modify or deem applicable any reserve requirement (including,
without limitation, any reserve requirement imposed by the Board of Governors of
the Federal Reserve System, but excluding any reserve requirement, if any,
included in the determination of Yield), special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Affected Party; or

 

(C) shall impose any other condition affecting the Receivable Interests or the
Secondary Purchaser’s rights, if any, to make purchases;

 

11



--------------------------------------------------------------------------------

and the result of any of the foregoing is (i) to increase the cost to, or, in
the case of Regulation D referred to above, to impose a cost on an Affected
Party funding or making or maintaining any Receivable Interest, or (ii) to
reduce the amount of any sum received or receivable by an Affected Party under
this Agreement with respect thereto, then within ten days after demand by such
Affected Party (which demand shall be accompanied by a statement setting forth
the basis for such demand), the Seller shall pay directly to such Affected Party
such additional amount or amounts as will compensate such Affected Party for
such additional or increased cost incurred or such reduction suffered.

 

(b) If an Affected Party shall reasonably determine that the adoption of any
applicable law, rule, regulation, directive or guideline regarding capital
adequacy, or any change in or phase-in of any applicable law, rule, regulation,
directive or guideline or in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by an Affected Party
with any request or directive regarding capital adequacy of any such authority,
central bank or comparable agency or any change in the application of GAAP (in
any case, whether or not having the force of law, has or would have the effect
of reducing the rate of return on the capital of any Affected Party as a
consequence of its obligations hereunder or arising in connection herewith to a
level below that which any such Affected Party could have achieved but for such
adoption, change or compliance (taking into consideration the policies of such
Affected Party with respect to capital adequacy) by an amount deemed by such
Affected Party to be material, then from time to time, within ten days after
demand by such Affected Party, the Seller shall pay to such Affected Party such
additional amount or amounts as will compensate such Affected Party for such
reduction.

 

(c) Each Affected Party will promptly notify the Seller of any event of which it
has knowledge occurring after the date hereof which will entitle such Affected
Party to compensation pursuant to this Section 2.08. If an Affected Party fails
to give such notice within 90 days after it obtains actual knowledge of such
event and such result, such Affected Party shall be entitled to compensation
pursuant to this Section 2.08 only to the extent such additional amount or
reduction accrues on or after the date 90 days prior to the date on which such
Affected Party gives such notice.

 

(d) In determining any amount provided for in this Section 2.08, the Affected
Party may use any reasonable averaging and attribution methods. Any Affected
Party making a claim under this Section 2.08 shall submit to the Seller a
certificate as to such additional or increased cost or reduction, which
certificate shall be conclusive absent demonstrable error; provided, that the
failure to deliver any such certificate shall not affect the Affected Party’s
right to payment hereunder unless notice as required by Section 2.08(c) has not
been given.

 

(e) If the Seller shall become obligated to pay amounts under this Section 2.08
to any Affected Party, and the Seller shall not then be obligated to pay amounts
under this Section 2.08 to Affected Parties with respect to all of the Secondary
Purchasers, the Seller shall have the right to require such Affected Party (or
the Purchaser through whom such Affected Party has made such claim) to sell and
assign, and within 60 days of the Seller’s request to such effect, such Affected
Party or Secondary Purchaser, as the case may be, shall sell and assign, all of
its interests, rights and obligations under this

 

12



--------------------------------------------------------------------------------

Agreement to an Assignee (but no Assignee shall have any obligation to make any
such purchase) or to an assignee identified by the Seller and approved by the
Administrative Agent and the Related Purchaser, which approval shall not be
unreasonably withheld; provided, however, that (i) such assignment shall not
conflict with any statute, law, rule, regulation, order or decree of any
governmental authority, (ii) the assigning Affected Party shall have received
from such Assignee or such assignee full payment in immediately available funds
of all amounts payable to it in respect of Capital, accrued Yield and fees and
other amounts owing to it under or in connection with this Agreement and the
other Sale Documents, (iii) the assigning Affected Party shall have been
released of any and all liabilities and obligations under this Agreement,
(iv) such assignment shall be without representation or warranty (except to the
extent set forth in the related Assignment) by the assigning Affected Party and
shall be at the sole expense of the Seller and (v) the assigning Affected Party
shall continue to have the benefit of all indemnities and other agreements under
this Agreement which survive the termination of this Agreement.

 

SECTION 2.09 Incorporation by Reference. Section 2.09 of the Primary Purchase
Agreement is hereby incorporated herein by reference.

 

SECTION 2.10 Incorporation by Reference. Section 2.10 of the Primary Purchase
Agreement is hereby incorporated herein by reference.

 

ARTICLE III.

CONDITIONS OF PURCHASES

 

SECTION 3.01 Conditions Precedent to Initial Purchase. The initial Purchase of
Receivable Interests under this Agreement is subject to the conditions precedent
that the Secondary Purchasers shall have received on or before the date of such
Purchase the following, each (unless otherwise indicated) dated such date and in
form and substance satisfactory to the Secondary Purchasers and the
Administrative Agent:

 

(a) Certificates of the Secretary or Assistant Secretary of the Seller and each
Originator certifying the names and true signatures of their respective officers
authorized to sign this Agreement, the Certificates and the other documents to
be delivered by them hereunder or in connection herewith, evidence of
authorization of the transactions contemplated hereby, the articles of
incorporation or formation (attached and appropriately certified by the
Secretary of State of the Seller’s and each Originator’s jurisdiction of
incorporation or formation) and the by-laws and all amendments thereto of the
Seller and each Originator.

 

(b) Executed financing statements (including any assignments of and amendments
to financing statements previously filed), to be filed on or before the date of
such initial Purchase under the UCC of all jurisdictions that the Secondary
Purchasers or the Administrative Agent may deem necessary or desirable in order
(i) to perfect the ownership interests contemplated by this Agreement and
(ii) to perfect the ownership interests of the Seller in the receivables
purchased by the Seller from the Originators pursuant to the Transfer
Agreements.

 

(c) Executed UCC termination statements, if any, necessary to release all
security interests and other rights of any Person (other than the Purchasers and
the Secondary Purchasers) in the Receivables, Contracts or Related Security
previously granted by the Seller or any Originator.

 

13



--------------------------------------------------------------------------------

(d) Evidence (including Uniform Commercial Code search reports) that all
Receivables and all proceeds thereof are free and clear of liens, security
interests, claims and encumbrances other than those held by the Purchasers and
the Secondary Purchasers.

 

(e) An executed Transfer Agreement and Consent and Acknowledgment from each
Originator.

 

(f) A favorable opinion of counsel for the Seller and for each Originator as to
such matters as the Purchasers or the Administrative Agent may reasonably
request, including, without limitation, bankruptcy opinions with respect to
“true sale” and nonconsolidation.

 

SECTION 3.02 Conditions Precedent to All Purchases and Reinvestments. Each
Purchase (including the initial Purchase and each acceptance of an assignment
pursuant to Section 2.02(c) hereof) and each reinvestment shall be subject to
the further conditions precedent that (a) in the case of each Purchase, the
Collection Agent shall have delivered to the Secondary Purchasers and the
Administrative Agent on or prior to the date of such Purchase, in form and
substance satisfactory to the Secondary Purchasers, all Investor Reports as and
when due under Section 6.02(g) and, on or prior to the date of the initial
Purchase, an Investor Report containing then current information acceptable to
the Secondary Purchasers, and (b) on the date of each Purchase or reinvestment,
all conditions specified in respect thereof under Article II hereof shall have
been complied with and the following statements shall be true (and acceptance of
the proceeds of such Purchase or reinvestment shall be deemed a representation
and warranty by the Seller that such statements are then true):

 

(i) the representations and warranties contained in Article IV are correct on
and as of the date of such Purchase or reinvestment as though made on and as of
such date,

 

(ii) no event has occurred and is continuing, or would result from such Purchase
or reinvestment, that constitutes (x) in the case of a Purchase, an Event of of
Termination or aa Potential Termination Event and (y) in the case of
reinvestment, an Event of Termination or a Significant Potential Termination
Event,

 

(iii) the Facility Termination Date shall not have occurred,

 

(iv) the Internal Revenue Service shall not have filed a notice of lien pursuant
to Section 6323 of the Code with regard to any assets of the Seller or any
Originator, and the Pension Benefit Guaranty Corporation shall not have filed a
notice of lien pursuant to Section 4068 of ERISA with regard to any assets of
the Seller or any Originator, unless such liens (1) have been suspended or
(2) are being contested in good faith by the Seller or such Originator and have
been bonded in the full amount thereof; provided, however, that with respect to
any Originator, the amount of such lien shall be greater than $50,000,000, and

 

14



--------------------------------------------------------------------------------

(v) in the case of any particular Secondary Purchaser, its respective Related
Purchaser shall have failed to make a “Purchase” of like amount, term and tenor
which was requested by the Seller, or shall have ceased to make reinvestments,
in either case under the Primary Purchase Agreement,

 

and (c) the Secondary Purchasers shall have received such other approvals,
opinions or documents as they may reasonably request.

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01 Incorporation by Reference. Article IV of the Primary Purchase
Agreement is hereby incorporated herein by reference, except that each reference
to the “Secondary Purchase Agreement” shall be deemed to be a reference to the
“Primary Purchase Agreement.”

 

ARTICLE V.

COVENANTS

 

SECTION 5.01 Incorporation by Reference. Article V of the Primary Purchase
Agreement is hereby incorporated herein by reference, except that (a) each
reference therein to the “Secondary Purchase Agreement” shall be deemed to be a
reference to the “Primary Purchase Agreement,” (b) each reference therein to a
“Purchaser” or the “Purchasers” shall be deemed to be a reference to a
“Secondary Purchaser” or the “Secondary Purchasers” and (c) each reference
therein to the “Required Purchasers” shall be deemed to be a reference to the
“Required Secondary Purchasers.”

 

ARTICLE VI.

ADMINISTRATION AND COLLECTION

 

SECTION 6.01 Designation of Collection Agent. The administration and collection
of the Pool Receivables shall be conducted by such Person (the “Collection
Agent”) so designated from time to time in accordance with this Section 6.01.
Georgia-Pacific is hereby designated as, and hereby agrees to perform the duties
and obligations of, the Collection Agent pursuant to the terms of this
Agreement. So long as no Downgrade EventAt any time when a Collection Agent
Default has occurred and is continuing, the Administrative Agent may, in its
sole discretion or at the request of the Required Secondary Purchasers may,
designate as Collection Agent any Person (including a Purchaser or a Secondary
Purchaser) to succeed Georgia-Pacific or any successor Collection Agent, if such
Person shall consent and agree to the terms hereof; provided, that if a
Downgrade Event has occurred and is continuing, Georgia-Pacific may be removed
as Collection Agent by the Administrative Agent at the request of the Required
Secondary Purchasers. Unless the Required Secondary Purchasers determine in
their sole discretion that it would be impractical or inadvisable to do so, the
Secondary Purchasers shall give the Seller and the Collection Agent at least
five Business Days’ notice of any such designation. The Collection Agent may,
with the prior consent of the Secondary Purchasers, subcontract with any other
Person for the administration and collection of all or a significant portion of
the Pool Receivables; provided, that the Collection Agent may, so long as it is
the

 

15



--------------------------------------------------------------------------------

SellerGeorgia-Pacific, subcontract with an Originator for the administration and
collection of the Pool Receivables without the consent of the Secondary
Purchasers; provided, further, that Georgia-Pacific may, without the consent of
the Secondary Purchasers, subcontract with any other Person for the
administration and collection of Pool Receivables as authorized by the Credit
and Collection Policy. Any such subcontract shall not affect the Collection
Agent’s liability for performance of its duties and obligations pursuant to the
terms hereof.

 

SECTION 6.02 Duties of Collection Agent.

 

(a) The Collection Agent shall take or cause to be taken all such actions as may
be necessary or advisable to collect each Pool Receivable from time to time, all
in accordance with applicable laws, rules and regulations, with reasonable care
and diligence, and in accordance with the Credit and Collection Policy. Each of
the Seller, each Secondary Purchaser and the Administrative Agent hereby
appoints the Collection Agent, from time to time designated pursuant to
Section 6.01 hereof, as agent for itself and for the owners of Receivable
Interests to enforce their respective rights and interests in the Pool
Receivables, the Related Security and the related Contracts.

 

(b) The Collection Agent shall administer the Collections in accordance with the
procedures described herein and in Section 2.04. The Collection Agent shall set
aside and hold in trust for the account of the Seller and each Secondary
Purchaser, their respective shares of the Collections of Pool Receivables in
accordance with Section 2.04 but shall not be required, except either upon the
request of the Administrative Agent acting at the direction of the Required
Secondary Purchasers or upon the occurrence and during the continuance of an
Event of Termination or a Potential Termination Event or on each day on which
the Seller is required to deliver a Daily Activity Report pursuant to
Section 5.01(j)(ix), to segregate the funds constituting each Secondary
Purchaser’s share of such Collections from the general funds of the Collection
Agent or the Seller prior to the remittance thereof in accordance with
Section 2.04. If the Collection Agent shall be required to segregate Collections
pursuant to the proceeding sentence, the Collection Agent shall segregate and
deposit to the Agent’s Account such allocable share of Collections of Pool
Receivables set aside for the Secondary Purchasers on the first Business Day
following receipt by the Collection Agent of such Collections. Any Collections
deposited to the Agent’s Account shall be applied in accordance with
Section 2.04(e).

 

(c) If no Event of Termination or Potential Termination Event shall have
occurred, the Collection Agent, may, in accordance with the Credit and
Collection Policy, extend the maturity or adjust the Outstanding Balance of any
Receivable as the Collection Agent deems appropriate to maximize Collections in
respect thereof; provided, that the extension or adjustment by the Collection
Agent of a Receivable which is a Defaulted Receivable or a Delinquent Receivable
shall not change the status of such Receivable for purposes of this Agreement.

 

(d) The Collection Agent shall hold in trust for the Seller and the Secondary
Purchasers, in accordance with their respective interests, all Records that
evidence or relate to Pool Receivables and shall, as soon as practicable upon
demand of the Administrative Agent acting at the direction of the Required
Secondary Purchasers, deliver or make available to the Administrative Agent all
Records in its possession which evidence or relate to Pool Receivables.

 

16



--------------------------------------------------------------------------------

(e) The Collection Agent, shall as soon as practicable following receipt
thereof, turn over to the Seller (i) that portion of Collections of Pool
Receivables representing the Seller’s undivided fractional ownership interest
therein, less all reasonable out-of-pocket costs and expenses of the Collection
Agent of servicing, administering and collecting the Pool Receivables to the
extent not covered by the Collection Agent Fee received by it, and (ii) any cash
collections or other cash proceeds received with respect to Receivables not
constituting Pool Receivables.

 

(f) The Collection Agent shall, from time to time at the request of a Secondary
Purchaser, furnish to such Secondary Purchaser (promptly after any such request)
a calculation of the amounts set aside for such Secondary Purchaser pursuant to
Section 2.04 hereof.

 

(g) On or prior to each Investor Report Date, the Collection Agent shall prepare
and forward to each Secondary Purchaser and the Administrative Agent (i) an
Investor Report relating to each Receivable Interest outstanding on the
immediately preceding Settlement Date, and (ii) if requested by a Secondary
Purchaser, a listing by Obligor of all Pool Receivables outstanding on such
Settlement Date, together with an analysis of the aging of such Pool Receivables
by Obligor and such additional information as may be reasonably requested by
such Secondary Purchaser. So long as no Event of Termination then exists, the
Collection Agent will use its best efforts to provide the Secondary Purchasers
and the Administrative Agent with the information in clauses (i) and (ii) above
on a more frequent basis if requested by any of the Secondary Purchasers.
Following an Event of Termination and during the continuation thereof, the
Collection Agent will provide the Secondary Purchasers and the Administrative
Agent with the information in clauses (i) and (ii) above on a more frequent
basis if required by the Required Secondary Purchasers.

 

(h) The Collection Agent will, to the extent permitted by applicable law and
with respect to any amount not paid by the Collection Agent when required to be
paid hereunder, pay on demand interest to each Secondary Purchaser at a rate per
annum equal to 2% above the Base Rate, provided, however, that such interest
rate will not at any time exceed the maximum rate permitted by applicable law.

 

(i) The Collection Agent’s authorization under this Agreement will terminate
after the Facility Termination Date, upon payment in full of all amounts payable
to the Secondary Purchasers and the Collection Agent under this Agreement.

 

SECTION 6.03 Rights of the Administrative Agent.

 

(a) Upon five days notice to the Seller, unless the Required Secondary
Purchasers determine in their sole discretion that it would be impracticable or
inadvisable to give such notice, the Administrative Agent at the direction of
the Required Secondary Purchasers is authorized at any time to date and to
deliver to the Lock-Box Banks and to the Depositary Bank, the Lock-Box Notices;
provided, that if a Downgrade Event or an Event of Termination has occurred and
is continuing, such action by the Administrative Agent may be taken at any time
in the sole discretion of the Administrative Agent or at the direction of any
Secondary Purchaser. The Seller hereby transfers to the Administrative Agent,
effective when the Administrative Agent delivers such Lock-Box Notices, the
exclusive ownership and control of such Lock-Box Accounts or such Depositary
Accounts. The Seller shall, and shall cause each Originator to, take

 

17



--------------------------------------------------------------------------------

any actions reasonably requested by the Administrative Agent to effect such
transfer. The Administrative Agent at the direction of the Required Secondary
Purchasers may notify the Obligors of Pool Receivables, at any time and at the
Seller’s expense, of the ownership of Receivable Interests under this Agreement
and may also direct that payments of all amounts due or that become due under
any or all Receivables be made directly to the Administrative Agent or its
designee. In furtherance of the foregoing, the Administrative Agent shall, upon
the direction of the Required Secondary Purchasers, be entitled to take all such
actions as it deems necessary or advisable to exercise dominion and control over
the collection and servicing of the Pool Receivables including such action as
shall be necessary or desirable to cause all cash, checks and other instruments
constituting Collections of Pool Receivables to come into the possession of the
Administrative Agent rather than the Seller. Unless the Required Secondary
Purchasers determine in their sole discretion that it would be impractical or
inadvisable to do so or if a Downgrade Event or Event of Termination has
occurred and is continuing, the Secondary Purchasers must give the Seller five
days prior notice of any such action.

 

(b) At any time following the designation of a Collection Agent other than
Georgia-Pacific pursuant to Section 6.01:

 

(i) The Administrative Agent may, and at the direction of the Required Secondary
Purchasers shall, direct the Obligors of Pool Receivables that all payments
thereunder be made directly to the Administrative Agent or its designee.

 

(ii) The Seller shall, and shall cause each Originator to, at the Administrative
Agent’s request and at the expense of the Seller and the Originators, notify
each Obligor of Pool Receivables of the ownership of Receivable Interests under
this Agreement and direct that payments be made directly to the Administrative
Agent or a designee of the Administrative Agent approved by the Required
Secondary Purchasers.

 

(iii) The Seller shall, and shall cause each Originator to, at the
Administrative Agent’s request (which shall be at the direction of the Required
Secondary Purchasers) and at the expense of the Seller and the Originators,
(A) assemble all of the Records that evidence or relate to the Pool Receivables,
and the related Contracts and Related Security, or that are otherwise necessary
or desirable to collect the Pool Receivables, and shall make the same available
to the Administrative Agent or its designee, at a place selected by the
Administrative Agent, and (B) segregate all cash, checks and other instruments
received by it from time to time constituting Collections of Pool Receivables in
a manner acceptable to the Administrative Agent and the Required Secondary
Purchasers and, promptly upon receipt, remit all such cash, checks and
instruments, duly endorsed or with duly executed instruments of transfer, to the
Administrative Agent or its designee.

 

(iv) The Seller hereby authorizes the Administrative Agent to take any and all
steps in the Seller’s name and on behalf of the Seller that are necessary or
desirable, in the determination of the Administrative Agent and the Required
Secondary Purchasers, to collect amounts due under the Pool Receivables,
including, without limitation, endorsing the Seller’s name on checks and other
instruments representing Collections of Pool Receivables and enforcing the Pool
Receivables and the Related Security and related Contracts.

 

18



--------------------------------------------------------------------------------

SECTION 6.04 Responsibilities of the Seller. Anything herein to the contrary
notwithstanding:

 

(a) The Seller shall, and shall cause each Originator to, perform its
obligations under the Contracts related to the Pool Receivables to the same
extent as if Receivable Interests and Receivables had not been sold and the
exercise by the Administrative Agent and by the Secondary Purchasers of their
rights hereunder shall not release the Collection Agent, the Seller or any
Originator from any of their duties or obligations with respect to any Pool
Receivables or under the related Contracts; and

 

(b) Neither the Administrative Agent nor the Secondary Purchasers shall have any
obligation or liability with respect to any Pool Receivables or related
Contracts, nor shall any of them be obligated to perform the obligations of the
Seller or any Originator thereunder.

 

SECTION 6.05 Further Actions Evidencing Purchases.

 

(a) The Seller shall, and shall cause each Originator to, from time to time, at
their expense, promptly execute and deliver all further instruments and
documents, and take all further actions, that may be necessary or desirable, or
that the Administrative Agent or any Secondary Purchaser may reasonably request,
to perfect, protect or more fully evidence the Receivable Interests purchased
hereunder, or to enable any Secondary Purchaser or the Administrative Agent to
exercise and enforce their respective rights and remedies hereunder. Without
limiting the foregoing, the Seller and each Originator will upon the request of
any Secondary Purchaser or the Administrative Agent (i) execute and file such
financing or continuation statements, or amendments thereto, and such other
instruments and documents, that may be necessary or desirable, or that any
Secondary Purchaser or the Administrative Agent may reasonably request, to
perfect, protect or evidence such Receivable Interests; (ii) mark conspicuously
each invoice evidencing each Pool Receivable and the related Contract with a
legend, acceptable to the Secondary Purchasers, evidencing that Receivable
Interests therein have been sold; and (iii) mark its master data processing
records evidencing such Pool Receivables and related Contracts with a legend,
acceptable to the Secondary Purchasers, evidencing that Receivable Interests
therein have been sold; provided that the actions specified in clauses (ii) and
(iii) may be directed by the Required Secondary Purchasers or the Administrative
Agent only upon the occurrence of an Event of Termination or a Potential
Termination Event.

 

(b) The Seller authorizes the Administrative Agent to file financing or
continuation statements, and amendments thereto, relating to the Pool
Receivables and the Related Security, the related Contracts and the Collections
with respect thereto without the signature of the Seller where permitted by law.
A photocopy or other reproduction of this Agreement shall be sufficient as a
financing statement where permitted by law.

 

(c) If the Collection Agent fails to perform any of its obligations hereunder,
any Secondary Purchaser or the Administrative Agent may (but shall not be
required to) perform, or cause performance of, such obligation; and such
Secondary Purchaser’s or the Administrative

 

19



--------------------------------------------------------------------------------

Agent’s costs and expenses incurred in connection therewith shall be payable by
the Seller (if the Collection Agent that fails to so perform is Georgia-Pacific
or an Affiliate thereof) as provided in Section 8.01 or Section 9.04, as
applicable.

 

SECTION 6.06 Collection Agent Fee. The Collection Agent shall be paid a
collection fee (the “Collection Agent Fee”) of 1% per annum on the average daily
amount of the Outstanding Balance of all Pool Receivables payable monthly in
arrears on each Settlement Date. The Collection Agent Fee shall be payable only
from Collections pursuant to, and subject to the priority of payment set forth
in, Section 2.04.

 

ARTICLE VII.

EVENTS OF TERMINATION

 

SECTION 7.01 Incorporation by Reference; Additional Events of Termination. If
any of the events specified in subsection (a) or subsection (b) below (“Events
of Termination”) shall occur and be continuing:

 

(a) The text set forth in Sections 7.01(a) through (r) of the Primary Purchase
Agreement is incorporated herein by reference as if set forth herein in its
entirety, except that each reference to the “Secondary Purchase Agreement” shall
be deemed to be a reference to the “Primary Purchase Agreement”, each use of the
word “hereunder”, “hereof” or “herein” shall be deemed to be a reference to this
Agreement and any reference to a “Purchaser”, the “Required Purchasers” or the
“Purchasers” shall be deemed to be a reference to a “Secondary Purchaser”, the
“Required Secondary Purchasers” or the “Secondary Purchasers”); or

 

(b) the occurrence or declaration of an “Event of Termination” under the Primary
Purchase Agreement, unless cured or waived;

 

then, and in any such event, at the direction of the Required Secondary
Purchasers, the Administrative Agent shall, by notice to the Seller, take either
or both of the following actions: (x) declare the Facility Termination Date to
have occurred (in which case the Facility Termination Date shall be deemed to
have occurred), and (y) designate another Person to succeed Georgia-Pacific as
the Collection Agent, subject to the approval of the Secondary Purchasers;
provided, that automatically upon the occurrence of any event (without any
requirement for the passage of time or the giving of notice) described in
subsection (i) of this Section 7.01, the Facility Termination Date shall occur.
Upon any such declaration or designation or upon any such automatic termination,
(i) each Receivables Pool shall be fixed as of the Business Day immediately
preceding the Facility Termination Date and the Collection Agent shall prepare
and forward to each Secondary Purchaser and the Administrative Agent, within one
Business Day after the Facility Termination Date, an Investor Report relating to
each Receivable Interest outstanding on the Business Day immediately preceding
the Facility Termination Date, and (ii) the Secondary Purchasers and the
Administrative Agent shall have, in addition to the rights and remedies which
they may have under this Agreement, all other rights and remedies provided after
default under the UCC and under other applicable law, which rights and remedies
shall be cumulative.

 

20



--------------------------------------------------------------------------------

ARTICLE VIII.

INDEMNIFICATION

 

SECTION 8.01 Indemnities by the Seller. Without limiting any other rights that
the Administrative Agent or the Secondary Purchasers or any Affiliate thereof
and their respective officers, directors, employees, advisors and agents (each,
an “Indemnified Party”) may have hereunder or under applicable law, the Seller
hereby agrees to indemnify each Indemnified Party from and against any and all
claims, losses and liabilities (including reasonable attorneys fees and
expenses) (all of the foregoing being collectively referred to as “Indemnified
Amounts”) arising out of or resulting from this Agreement or the use of proceeds
of purchases or reinvestments or the ownership of Receivable Interests or in
respect of any Receivable or any Contract, excluding, however, (a) Indemnified
Amounts to the extent resulting from gross negligence or willful misconduct on
the part of such Indemnified Party, (b) recourse for uncollectible Receivables
(except to the extent the Seller has recourse against the Originator with
respect to such Receivable on grounds other than the noncollectability of the
Receivable) or (c) except as set forth below, any income taxes incurred by such
Indemnified Party arising out of or as a result of this Agreement or the
ownership of Receivable Interests or in respect of any Receivable or any
Contract. Without limitation of the generality of the foregoing, the Seller
shall pay on demand to each Indemnified Party any and all amounts necessary to
indemnify such Indemnified Party from and against any and all Indemnified
Amounts relating to or resulting from any of the following:

 

(i) the creation of acharacterization in any Investor Report or other written
statement made by or on behalf of the Seller of any Receivable Interest in any
Pool Receivable(1) as an Eligible Receivable which is not at, as of the date of
the creation of such Receivable Interest an Eligible ReceivableInvestor Report
or other statement, is not an Eligible Receivable or (2) as included in the Net
Receivables Pool Balance which, as of the date of such Investor Report or other
statements, should not be included in the Net Receivables Pool Balance;

 

(ii) reliance on any representation or warranty made or deemed made by the
Seller or any Originator (or any of their respective Responsible Officers) or
any statement made by any Responsible Officer of the Seller or any Originator
under or in connection with this Agreement which shall have been incorrect when
made;

 

(iii) the failure by the Seller or any Originator to comply with any applicable
law, rule or regulation;

 

(iv) the failure to vest in a Secondary Purchaser an undivided percentage
ownership interest, to the extent of such Secondary Purchaser’s Receivable
Interest, in the Receivables (including, without limitation, Receivables of
Government Obligors) in, or purporting to be in, the Receivables Pool and the
Related Security and Collections in respect thereof, free and clear of any
Adverse Claim other than as authorized hereunder;

 

21



--------------------------------------------------------------------------------

(v) the failure to vest in the Seller all right, title and interest in the
Receivables purchased by the Seller from any Originator pursuant to a Transfer
Agreement, free and clear of any Adverse Claim other than as authorized
hereunder;

 

(vi) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction, or under applicable law with respect to the assignment of
Receivables of Government Obligors or other applicable laws with respect to any
Receivables in, or purporting to be in, the Receivables Pool and the Related
Security and Collections in respect thereof, whether at the time of any purchase
or reinvestment or at any subsequent time;

 

(vii) any dispute, claim, offset (including on account of any Dilution) or
defense (other than discharge in bankruptcy of the Obligor) of the Obligor to
the payment of any Receivable in, or purporting to be in, the Receivables Pool
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the goods, merchandise or service related to such
Receivable or the furnishing or failure to furnish such goods, merchandise or
services;

 

(viii) any failure of the Seller or the Collection Agent (if Georgia-Pacific or
an Affiliate thereof), to perform their respective duties or obligations in
accordance with the provisions of this Agreement;

 

(ix) any products liability claim arising out of or in connection with
merchandise, insurance or services which are the subject of any Contract;

 

(x) any loss incurred by any Secondary Purchaser as a result of the Outstanding
Balance of all Pool Receivables from the same Obligor, expressed as a percentage
of the aggregate Outstanding Balance of Eligible Receivables, being in excess of
the Concentration Limit or, if applicable, Special Concentration Limit for such
Obligor;

 

(xi) the commingling of Collections of Pool Receivables at any time with other
funds;

 

(xii) any action or omission by the Seller or the Collection Agent (if
Georgia-Pacific or an Affiliate thereof), reducing or impairing the rights of a
Secondary Purchaser with respect to any Pool Receivable or the value of any Pool
Receivable, except in accordance with the Credit and Collection Policy;

 

(xiii) any failure of the Seller to give reasonably equivalent value to any
Originator in consideration of the transfer by such Originator to the Seller of
any Receivables, or any attempt by any Person to void any such transfer under
statutory provisions or common law or equitable action, including, without
limitation, any provision of the Bankruptcy Code;

 

22



--------------------------------------------------------------------------------

(xiv) any reductions in the amount of a Pool Receivable the Obligor of which is
a Government Obligor, and the Related Security and Collections with respect
thereto, as the result of appropriation by the government or the inability to
collect any amount from a Government Obligor;

 

(xv) any inability to collect the full Outstanding Balance of a Pool Receivable
which was entitled to an Administrative Priority as a result of the Obligor’s
bankruptcy and which was included as an Eligible Receivable as a result of such
Administrative Priority;

 

(xvi) any investigation, litigation or proceeding related to or arising from
this Agreement, the transactions contemplated hereby, the use of the proceeds of
the Purchase, the ownership of the Receivable Interests or any Pool Receivable,
Related Security or Contract or any other investigation, litigation or
proceeding relating to the Seller or any Originator in which any Indemnified
Party becomes involved as a result of any of the transactions contemplated
hereby;

 

(xvii) all losses, expenses and liabilities, if any (including, without
limitation, any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Secondary Purchaser in
connection with such Secondary Purchaser’s funding or maintenance of the
Receivable Interests) which such Secondary Purchaser may sustain as the result
of the termination or reduction of any Receivable Interest or the failure by the
Seller or the Collection Agent (if Georgia-Pacific or an Affiliate thereof) to
make any payment of Capital when due;

 

(xviii) any inability to litigate any claim against any Obligor in respect of
any Pool Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;

 

(xix) any Event of Termination described in clause (i) of Section 7.01 of the
Primary Purchase Agreement (as incorporated herein by reference);

 

(xx) any loss incurred by any Secondary Purchaser on any Pool Receivable of a
Government Obligor; or

 

(xxi) any Taxes (other than Excluded Taxes) (A) which may be asserted or imposed
in respect of a Pool Receivable and sales thereof or the receipt of Collections
or other proceeds with respect to a Pool Receivable or any Related Security,
(B) which may arise by reason of the investment or ownership or the sale or
other disposition of any Receivable Interest, or any other interest in a Pool
Receivable or any Related Security or (C) which may arise otherwise by reason of
the execution, delivery, performance or enforcement of the Sale Documents;
except that, notwithstanding the foregoing exclusion related to Excluded Taxes,
in the event that the conveyance of the Receivable Interests and the Related
Security and the other obligations of the Seller hereunder are for any reason
determined not to be treated as indebtedness of the Seller for income or
franchise tax purposes, the Seller shall indemnify each Indemnified Party in
respect of such

 

23



--------------------------------------------------------------------------------

additional amounts in respect of such Taxes as may be described in clauses (A),
(B) or (C), with such amounts being calculated on an after-tax basis, as are
imposed on or incurred by an Indemnified Party to the extent that such Taxes
would not have been imposed or incurred (or would have been imposed or incurred
at different times) had the obligations of the Seller hereunder been treated as
indebtedness for such income or franchise tax purposes, as applicable.

 

SECTION 8.02 Contribution. If for any reason the indemnification provided above
in Section 8.01 (and subject to the exceptions set forth therein) is unavailable
to an Indemnified Party or is insufficient to hold an Indemnified Party
harmless, then the Seller shall contribute to the amount paid or payable by such
Indemnified Party as a result of such loss, claim or liability in such
proportion as is appropriate to reflect not only the relative benefits received
by such Indemnified Party on the one hand and the Seller on the other hand but
also the relative fault of such Indemnified Party as well as any other relevant
equitable considerations.

 

ARTICLE IX.

THE ADMINISTRATIVE AGENT

 

SECTION 9.01 Authorization and Action. Each Secondary Purchaser hereby appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof together with such powers as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement, the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of any Secondary Purchaser, the Required Secondary
Purchasers or all of the Secondary Purchasers (and all references in this
Agreement to the “Secondary Purchasers” shall be deemed to mean “all of the
Secondary Purchasers”) as provided by this Agreement and such instructions shall
be binding upon all parties hereto and all assignees of the Secondary
Purchasers; provided, however, that the Administrative Agent shall not be
required to take any action which exposes the Administrative Agent to personal
liability or which is contrary to this Agreement or applicable law. The
Administrative Agent agrees to give to each Secondary Purchaser prompt notice of
each notice given to it by the Seller, or by it to the Seller, pursuant to the
terms of this Agreement. The appointment and authority of the Administrative
Agent hereunder shall terminate at the later to occur of (i) the payment to
(A) each Secondary Purchaser of its Aggregate Capital, accrued and unpaid Yield
and all other amounts due to such Secondary Purchaser hereunder and (B) the
Administrative Agent of all amounts due hereunder and (ii) the Facility
Termination Date.

 

SECTION 9.02 UCC Filings. The Secondary Purchasers and the Seller expressly
recognize and agree that the Administrative Agent may be listed as the assignee
or secured party of record on the various UCC filings required to be made
hereunder in order to perfect the transfer of the Receivable Interests from the
Seller to the Secondary Purchasers, that such listing shall be for
administrative convenience only in creating a record or nominee owner to take
certain actions hereunder on behalf of the Secondary Purchasers and that such
listing will not affect in any way the status of the Secondary Purchasers as the
beneficial owners of the Receivable Interests. In addition, such listing shall
impose no duties on the Administrative

 

24



--------------------------------------------------------------------------------

Agent other than those expressly and specifically undertaken in accordance with
the provisions of this Article IX. In furtherance of the foregoing, each
Secondary Purchaser shall be entitled to enforce its rights created under this
Agreement without the need to conduct such enforcement through the
Administrative Agent except as provided herein.

 

SECTION 9.03 Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with this Agreement, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent (i) may consult with legal counsel (including counsel for
the Seller), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(ii) makes no warranty or representation to any Person and shall not be
responsible to any Person for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement;
(iii) shall not have any duty to ascertain or to inquire as to the performance
or observance of any of the terms, covenants or conditions of this Agreement on
the part of the Seller, or of any Transfer Agreement on the part of the Seller
or the Originator a party thereto, or to inspect the property (including the
books and records) of the Seller or any Originator; (iv) shall not be
responsible to any Secondary Purchaser for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any Transfer Agreement or any other instrument or document furnished pursuant
hereto; and (v) shall incur no liability under or in respect of this Agreement
by acting upon any notice, consent, certificate or other instrument or writing
(which may be by facsimile, telegram, cable or telex) believed by it to be
genuine and signed or sent by the proper party or parties.

 

SECTION 9.04 Citicorp and Affiliates. With respect to any Pool Receivable owned
by Citicorp, Citicorp shall have the same rights and powers under this Agreement
and any document delivered pursuant hereto as would any Secondary Purchaser and
may exercise the same as though it were not the Administrative Agent. Citicorp
and its Affiliates may generally engage in any kind of business with the Seller,
any Originator or any Obligor and any of their respective Affiliates and any
Person who may do business with or own securities of the Seller, any Originator
or any Obligor or any of their respective Affiliates, all as if Citicorp were
not the Administrative Agent and without any duty to account therefore to any
Secondary Purchaser.

 

SECTION 9.05 Secondary Purchasers’ Purchase Decisions. Each Secondary Purchaser
acknowledges that it has, independently and without reliance upon the
Administrative Agent, any of its Affiliates or any other Secondary Purchaser and
based on such documents and information as it has deemed appropriate, made its
own evaluation and decision to enter into this Agreement and, if it so
determines, to purchase undivided ownership interests in Pool Receivables
hereunder. Each Secondary Purchaser also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any of its
Affiliates or any other Secondary Purchaser and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under this Agreement.

 

SECTION 9.06 Indemnification. Each Secondary Purchaser agrees to indemnify the
Administrative Agent and the “Administrative Agent” under the Primary Purchase
Agreement (in each case, to the extent not reimbursed by the Seller hereunder or
thereunder),

 

25



--------------------------------------------------------------------------------

ratably according to the ratio its Commitment bears to the aggregate Commitment
of the Secondary Purchasers, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent or the
“Administrative Agent” under the Primary Purchase Agreement, as the case may be,
in any way relating to or arising out of this Agreement or the Primary Purchase
Agreement, as the case may be, or any action taken or omitted by the
Administrative Agent under this Agreement or the “Administrative Agent” under
the Primary Purchase Agreement, as the case may be, provided that a Secondary
Purchaser shall not be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the gross negligence or willful misconduct of the
Administrative Agent or the “Administrative Agent” under the Primary Purchase
Agreement, as the case may be. Without limitation of the generality of the
foregoing, each Secondary Purchaser agrees to reimburse the Administrative Agent
or the “Administrative Agent” under the Primary Purchase Agreement, as the case
may be, ratably according to the ratio its Commitment bears to the aggregate
Commitment of the Secondary Purchasers, promptly upon demand, for any
out-of-pocket expenses (including reasonable counsel fees) incurred by the
Administrative Agent or the “Administrative Agent” under the Primary Purchase
Agreement, as the case may be, in connection with the administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or the Primary Purchase Agreement, as the
case may be, to the extent that such expenses are incurred in the interests of
or otherwise in respect of the Secondary Purchasers hereunder and are approved
by the Secondary Purchasers or the Purchasers under the Primary Purchase
Agreement and are approved by the Purchasers, as the case may be, and to the
extent that the Administrative Agent or the “Administrative Agent” under the
Primary Purchase Agreement, as the case may be, is not reimbursed for such
expenses by the Seller.

 

SECTION 9.07 Successor Administrative Agent. The Administrative Agent may resign
at any time by giving 30 days’ written notice thereof to the Secondary
Purchasers, the Seller, the Collection Agent and the Purchasers and may be
removed at any time with or without cause by the Required Secondary Purchasers.
Upon any such resignation or removal, the Secondary Purchasers shall have the
right to appoint a successor Administrative Agent approved by the Seller (which
approval will not be unreasonably withheld or delayed). If no successor
Administrative Agent shall have been so appointed by the Secondary Purchasers,
and shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation or the Secondary
Purchasers’ removal of the Administrative Agent, then Georgia-Pacific shall
appoint a Secondary Purchaser or such other Person approved by the Purchasers
(which approval will not be unreasonably withheld or delayed) as a successor
Administrative Agent. If such successor Administrative Agent is not a Secondary
Purchaser, such successor Administrative Agent shall be (a) either (i) a
commercial bank having a combined capital and surplus of at least $250,000,000
or (ii) an Affiliate of such bank and (b) experienced in the types of
transactions contemplated by this Agreement. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement.

 

26



--------------------------------------------------------------------------------

After any retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article IX shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

 

ARTICLE X.

ASSIGNMENT OF RECEIVABLE INTERESTS

 

SECTION 10.01 Assignment. Each Secondary Purchaser (with respect to any
Receivable Interest) may (i) without the consent of the Seller, assign to a
Majority Affiliate of such Secondary Purchaser, another Secondary Purchaser or
any Majority Affiliate thereof, any Purchaser or any Majority Affiliate thereof,
or to any vehicle administered by a Secondary Purchaser or an affiliatea
Majority Affiliate of a Secondary Purchaser which vehicle is rated at least P-1
by Moody’s and either (A) A-1 by S&P or (B) F1 by Fitch and (ii) with the prior
written consent of the Seller (which consent shall not be unreasonably withheld
or delayed), to any other Person (such Person, and the Persons described in
clause (i) above, referred to herein as “Assignees”), and any such Assignee,
may, without the written consent of the Seller, assign to any Person described
in clause (i) hereof and may, with the prior written consent of the Seller
(which consent shall not be unreasonably withheld or delayed), assign to any
other Person, its Commitment or any Receivable Interest, in either case, in
whole or in part; provided, however, that any assignment of a Secondary
Purchaser’s Commitment to a Purchaser or to any vehicle organized by a Secondary
Purchaser pursuant to clause (i) above at a time when such Purchaser or such
vehicle cannot issue a commitment to make Purchases shall be made only with the
prior written consent of the Seller (which consent shall not be unreasonably
withheld or delayed). Upon any assignment of a Receivable Interest, (i) the
Assignee shall become the owner of such Receivable Interest for all purposes of
this Agreement and (ii) the assignor thereof (the “Assignor”) shall relinquish
its rights with respect to such Receivable Interest for all purposes of this
Agreement. Any assignments hereunder shall be upon such terms and conditions as
the Assignor and the Assignee may mutually agree. The parties thereto shall
deliver to the Administrative Agent an assignment agreement, in substantially
the form of Exhibit BA hereto (an “Assignment”), duly executed by such parties,
and such Assignor shall promptly execute and deliver all further instruments and
documents, and take all further action, that the Assignee may reasonably request
in order to perfect, protect or more fully evidence the Assignee’s right, title
and interest in and to any Receivable Interest assigned hereunder, and to enable
the Assignee to exercise or enforce any rights hereunder . Upon any assignment
pursuant to this Section 10.01, the Assignee thereof shall have all of the
rights and obligations (and only such rights and obligations) of the owner of a
Receivable Interest hereunder and shall be subject to the same terms and
conditions hereunder with respect to its ownership of a Receivable Interest;
provided that, an Assignee (other than an assignee described in clause (i) of
the first sentence of this Section 10.01) shall not assume any other rights or
obligations of a Secondary Purchaser hereunder without the consent of the
Secondary Purchasers (which consent shall not be unreasonably withheld or
delayed). The Administrative Agent shall provide notice to the Seller of any
assignment hereunder. Any Secondary Purchaser may at any time pledge or
assigngrant a security interest in all or any portion of its rights (including,
without limitation, rights to payment of Capital and Yield) under this Agreement
to secure obligations of such Secondary Purchaser to a Federal Reserve Bank, and
this Section 10.01 shall not apply to any such pledge or assignmentgrant of a
security interest; provided that no such pledge or assignmentgrant of a security
interest shall release a Secondary Purchaser from any of its obligations
hereunder or substitute any such pledgee or assigneegrantee for such Secondary
Purchaser as a party hereto.

 

27



--------------------------------------------------------------------------------

SECTION 10.02 Effects of Assignment. By executing and delivering an Assignment,
the Assignor thereunder and the Assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment, the Assignor makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other agreement, instrument or document furnished pursuant hereto; (ii) the
Assignor makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Seller or any Originator or the
performance or observance by the Seller or any Originator of any of its
obligations under this Agreement (in the case of the Seller) or the Transfer
Agreements (in the case of the Seller and the Originators) or other agreement,
instrument or document furnished pursuant hereto; (iii) such Assignee confirms
that it has received a copy of this Agreement, together with copies of the
financial statements referred to in Section 4.01 and such other agreements,
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and to purchase the
pertinent Receivable Interests; (iv) such Assignee will, independently and
without reliance upon the Administrative Agent, any Secondary Purchaser, any
Purchaser or any of their Affiliates or such Assignor and based on such
agreements, documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such Assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent by the terms
hereof, together with such powers as are reasonably incidental thereto;
(vi) such Assignee appoints as its agent the Collection Agent from time to time
designated pursuant to Section 6.01 to enforce its respective rights and
interests in and under the pertinent Receivable Interests and the Related
Security and related Contracts; and (vii) such Assignee agrees that it will not
institute against any Secondary Purchaser any proceeding of the type referred to
in Section 7.01(i) of the Primary Purchase Agreement.

 

SECTION 10.03 Additional Secondary Purchasers. Unless an Event of Termination or
event which, with the giving of notice or the passage of time or both would
constitute an Event of Termination shall have occurred and be continuing, the
Secondary Purchasers may, upon at least three (3) Business Days’ prior written
notice to the Seller and the Administrative Agent, cause an Additional Secondary
Purchaser to become a party to this Agreement as a Secondary Purchaser in
respect of its respective Related Purchaser by complying with the provisions of
this Section 10.03. Each such notice shall set forth the name of the Additional
Secondary Purchaser, the respective Related Purchaser, the Commitment to be
acquired by such Additional Secondary Purchaser and the desired effective date
of such Additional Secondary Purchaser becoming a party to this Agreement. Each
Additional Secondary Purchaser shall, upon the execution of an Addendum by the
applicable Secondary Purchasers, such Additional Secondary Purchaser, the
Administrative Agent and the Seller, become a party to this Agreement from and
after the date of such execution with the same effect as if such Additional
Secondary Purchaser had been an original party hereunder.

 

28



--------------------------------------------------------------------------------

ARTICLE XI.

MISCELLANEOUS

 

SECTION 11.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or consent to any departure by the Seller or the Collection Agent
therefrom shall be effective unless in a writing signed by all of the Secondary
Purchasers or, where permitted under this Agreement, the Required Secondary
Purchasers, and then such amendment, waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment or waiver of Section 6.03 or of any other provision
of this Agreement which affects the rights or obligations of the Administrative
Agent shall be effective unless signed by the Administrative Agent. No failure
on the part of the Secondary Purchasers or the Administrative Agent to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.

 

SECTION 11.02 Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (including facsimile
communication) and shall be delivered or sent by facsimile, to each party
hereto, at its address set forth under its name on the signature pages hereof or
at such other address as shall be designated by such party in a written notice
to the other parties hereto. Notices and communications by facsimile shall be
effective when sent, and notices and communications sent by other means shall be
effective when received.

 

SECTION 11.03 Assignability; Termination.

 

(a) This Agreement and each Secondary Purchaser’s rights herein (including
ownership of each Receivable Interest) shall be assignable by such Secondary
Purchaser and its respective successors and assigns in accordance with
Section 10.01. The term “Secondary Purchaser” shall include any owner by
assignment or otherwise of a Receivable Interest but shall not include any
Person to whom a participation is granted. Neither the Seller nor the Collection
Agent may assign its rights hereunder or any interest herein without the prior
written consent of the Secondary Purchasers, except, in the case of the
Collection Agent, as otherwise provided in Article VI hereof.

 

(b) Any Secondary Purchaser may grant participations to any Person without the
consent or knowledge of the Seller, any other Secondary Purchaser or the
Administrative Agent; provided, that such grant will not affect the obligation,
if any, of such Secondary Purchaser hereunder nor the obligations of the Seller
hereunder.

 

(c) The provisions of Sections 8.01, 11.04, 11.05, 11.06 and 11.07 survive any
termination of this Agreement.

 

SECTION 11.04 Costs, Expenses and Taxes.

 

(a) In addition to the rights of indemnification granted under Section 8.01
hereof, the Seller agrees to pay on demand all reasonable costs and expenses
actually incurred in connection with the preparation, execution, delivery and
administration (including periodic auditing of Pool Receivables) of this
Agreement and the other documents and agreements to be

 

29



--------------------------------------------------------------------------------

delivered hereunder, including, without limitation, (i) the reasonable fees and
expenses of Latham & WatkinsKaye Scholer LLP, counsel for the Secondary
Purchasers, actually incurred with respect to the preparation, execution and
delivery of this Agreement, the Primary Purchase Agreement and the other
documents and agreements to be delivered hereunder or thereunder; (ii) the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent actually incurred with respect to administration of this Agreement,
including without limitation, advising the Administrative Agent as to its rights
and remedies hereunder; and (iii) all costs and expenses, if any (including
reasonable counsel fees and expenses), actually incurred in connection with the
enforcement or amendment of this Agreement and the other documents and
agreements to be delivered hereunder.

 

(b) In addition, the Seller shall pay on demand any and all stamp and other
taxes and fees payable in connection with the execution, delivery, filing and
recording of this Agreement or the other documents or agreements to be delivered
hereunder, and agrees to save each Indemnified Party harmless from and against
any liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes and fees.

 

(c) The Seller also shall pay on demand all other reasonable costs, expenses and
all taxes (excluding income taxes) actually incurred by a Secondary Purchaser or
any stockholder of a Secondary Purchaser (“Other Costs”), including (i) the
costs of auditing such Secondary Purchaser’s books by certified public
accountants, (ii) the taxes (excluding income taxes) resulting from such
Secondary Purchaser’s operations and (iii) the reasonable fees and out-of-pocket
expenses of counsel for such Secondary Purchaser or any counsel for any
shareholder of such Secondary Purchaser with respect to advising such Secondary
Purchaser or shareholder as to rights and remedies under this Agreement, the
enforcement of this Agreement or advising such Secondary Purchaser or
shareholder as to matters relating to such Secondary Purchaser’s operations;
provided, that the Seller and any other persons who from time to time sell
receivables or interests therein to such Secondary Purchaser (“Other Sellers”)
each shall be liable for such Other Costs ratably in accordance with the usage
under their respective facilities; provided, further, that (i) if such Other
Costs are attributable to the Seller and not attributable to any Other Seller,
the Seller shall be solely liable for such Other Costs and (ii) if such Other
Costs are attributable to any Other Seller and not attributable to the Seller in
any way, the Seller shall not be liable for any of such Other Costs.

 

SECTION 11.05 Confidentiality. Unless otherwise required by applicable law, rule
or regulation or by court order or process, the Seller and the Collection Agent
agree to maintain the confidentiality of this Agreement (and all drafts thereof)
in communications with third parties and otherwise; provided, that this
Agreement may be disclosed to the Seller’s and the Collection Agent’s legal
counsel and auditors if they agree to hold it confidential. Notwithstanding
anything to the contrary set forth herein or in any other written or oral
understanding or agreement to which the parties hereto are parties or by which
they are bound, the parties acknowledge and agree that each party (and each of
its employees, representatives, or other agents) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transactions contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are provided to such party relating to such
tax treatment and tax structure, all within the meaning of Treasury Regulations
Section 1.6011-4; provided, however, that each party recognizes that (i) the
foregoing shall not apply with respect to any information for which

 

30



--------------------------------------------------------------------------------

nondisclosure is reasonably necessary in order to comply with applicable
securities laws and (ii) the privilege each has to maintain, in its sole
discretion, the confidentiality of a communication relating to such
transactions, including a confidential communication with its attorney or a
confidential communication with a federally authorized tax practitioner under
Section 7525 of the Code, is not intended to be affected by the foregoing.

 

SECTION 11.06 No Recourse. The obligations of each Secondary Purchaser under
this Agreement or any other agreement, instrument, document or certificate
executed and delivered by or issued by such Secondary Purchaser or any officer
thereof in connection herewith are solely the corporate obligations of such
Secondary Purchaser. No recourse shall be had for payment of any fee or other
obligation or claim arising out of or relating to this Agreement or any other
agreement, instrument, document or certificate executed and delivered or issued
by such Secondary Purchaser or any officer in connection herewith, against any
stockholder, employee, officer, director or incorporator of such Secondary
Purchaser. The provisions of this Section 11.07 shall survive the termination of
this Agreement.

 

SECTION 11.07 Governing Law; Execution in Counterparts.

 

(a) THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING ITS APPLICABLE
CONFLICTWITHOUT REGARD TO ANY PRINCIPLES THEREOF THAT WOULD CALL FOR THE
APPLICATION OF THE LAWS RULES)OF ANY OTHER JURISDICTION, EXCEPT TO THE EXTENT
THAT, PURSUANT TO THE UCC OF THE STATE OF NEW YORK, THE PERFECTION AND THE
EFFECT OF PERFECTION OR NON-PERFECTION OF THE INTERESTS OF THE SECONDARY
PURCHASERS IN THE RECEIVABLES AND THE RELATED SECURITY ARE GOVERNED BY THE LAWS
OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

(b) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.

 

SECTION 11.08 Construction of Agreement. It is the intention of each Transfer
Agreement that the conveyance by the applicable Originator to the Seller of
Receivables shall constitute a purchase and sale and not a secured loan. It is
the intention of this Agreement that the Purchases and reinvestments shall
convey to the Secondary Purchasers, to the extent of their Receivable Interests,
undivided ownership interests in the Pool Receivables and that each such
transaction shall constitute a purchase and sale and not a secured loan. If,
notwithstanding such intention, the conveyance of Receivables from any
Originator to the Seller pursuant to a Transfer Agreement shall ever be
characterized as a secured loan and not a sale, then the Seller shall be deemed
to have transferred to the Secondary Purchasers, in addition to the Receivable
Interests, all of the Seller’s right, title and interest in, to and under the
obligations of such Originator deemed to be secured by a pledge of such
Receivables, and, in such event, this Agreement and the filings of the UCC
statements referred to in Section 3.01(b) shall be deemed to have granted
(subject to the exceptions set forth in Section 4.01 of the Primary Purchase
Agreement), to the

 

31



--------------------------------------------------------------------------------

Secondary Purchasers a duly perfected security interest prior to all other liens
on and security interests in all of the Seller’s right, title, and interest in,
to and under the obligations of such Originator to the Seller deemed to be
secured by such pledge. If the conveyance of the Receivable Interests from the
Seller to the Secondary Purchasers shall ever be characterized as a secured loan
and not a sale, it is the intention of this Agreement that this Agreement shall
constitute a security agreement under applicable law, and that the Seller shall
be deemed to have granted to the Secondary Purchasers a duly perfected security
interest in all of the Seller’s right, title and interest in, to and under the
Pool Receivables, all payments on or with respect to such Pool Receivables, all
other rights relating to and payments made in respect of the Pool Receivables,
and all proceeds of any thereof prior to all other liens on and security
interests therein. Although such ownership or security interest may be perfected
in the name of each Secondary Purchaser, the Administrative Agent shall be
deemed to be an independent custodian for purposes of perfection of the
ownership or security interest granted to the Seller hereunder, and such
ownership or security interest may also be perfected in the name of the
Administrative Agent, for the benefit of the Secondary Purchasers.

 

SECTION 11.09 Actions by Secondary Purchasers. The Secondary Purchasers
expressly recognize and agree that in making any determination or taking any
action hereunder which is required to be made or taken by the Required Secondary
Purchasers or all of the Secondary Purchasers, the Purchasers shall be treated
as if they were Secondary Purchasers hereunder and no determination or action
hereunder shall be made or taken which would be inconsistent with or contrary to
a determination or action made or taken under the Primary Purchase Agreement.

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

SELLER: G-P RECEIVABLES, INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:     133 Peachtree Street, N.E. Atlanta, Georgia 30348-5605
Attention: Treasurer Facsimile No.: (404) 827-7076 COLLECTION AGENT:
GEORGIA-PACIFIC CORPORATION: By:  

 

--------------------------------------------------------------------------------

Name:     Title:     133 Peachtree Street, N.E. Atlanta, Georgia 30348-5605
Attention: Treasurer Facsimile No.: (404) 827-7076 SECONDARY PURCHASERS:
CITIBANK, N.A. By:  

 

--------------------------------------------------------------------------------

Name:     Title:     399 Park Avenue New York, New York 10043 Attention:
Facsimile No.:

 

33



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI, LTD. (NEW YORK BRANCH) By:  

 

--------------------------------------------------------------------------------

Name:     Title:     1251 Avenue of the Americas New York, New York 10020
Attention: Securitization Group Facsimile No.: (212) 782-6448 WACHOVIA BANK,
N.A.NATIONAL ASSOCIATION By:  

 

--------------------------------------------------------------------------------

Name:     Title:     [Address] Attention: Facsimile No.: BNP PARIBAS, NEW YORK
BRANCH By:  

 

--------------------------------------------------------------------------------

Name:     Title:     SUNTRUST BANK By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

34



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

CITICORP NORTH AMERICA, INC.,

    as Administrative Agent

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

35